 

Exhibit 10(ff)

 

$41,590,533.00 CONSTRUCTION AND MINI PERM LOAN AGREEMENT

 

by and between

 

MURANO AT THREE OAKS ASSOCIATES, LLC,
a Florida limited liability company,

 

as Borrower

 

and

 

PNC BANK, NATIONAL ASSOCIATION,

 

as Lender

 

Dated: July 19, 2019

 

 

 

 

TABLE OF CONTENTS

 

1. DEFINITIONS 1       1.1 Definitions 1       1.2 Interpretation/Construction
20       1.3 Accounting Principles 21       2. AGREEMENT TO BORROW AND LEND 21  
    2.1 Agreement to Borrow and Lend 21       2.2 The Note 21       2.3 Term 21
      2.4 Mini Perm Loan and Mini Perm Loan Extension 21       3. LOAN INTEREST
RATES, PAYMENTS AND FEES 24       3.1 Interest Rate Options 24       3.2 Loan
Requests 24       3.3 Default Interest and Late Payment Charge 24       3.4
Daily LIBOR Rate Unascertainable 25       3.5 Successor Daily LIBOR Rate 26    
  3.6 Payments 26       3.7 [Reserved] 27       3.8 Interest Payment Dates 27  
    3.9 Voluntary Prepayments 27       3.10 Mandatory Prepayments 27       3.11
[Reserved] 28       3.12 Increased Costs 28       3.13 [Reserved] 29       3.14
Taxes 29       4. AFFIRMATIVE COVENANTS 30       4.1 Preservation of Existence,
Etc. 30       4.2 Performance of Obligations; Payment of Liabilities 30      
4.3 Compliance with Laws 31       4.4 Keeping of Records and Books of Account 31
      4.5 Maintenance of Insurance 31       4.6 Notice 32       4.7 Payment of
Costs 32



 

 i 

 

 

4.8 [Intentionally Deleted.] 32       4.9 Compliance With Construction and
Development Documents, Project Covenant Documents and Other Agreements 32      
4.10 Interest Rate Hedge 32       4.11 Further Assurances 32       4.12 Estoppel
Certificates 32       4.13 Construction and Completion of Improvements 33      
4.14 Preparation of Plans 33       4.15 Changes in Construction and Development
Documents 33       4.16 Payment and Performance Bonds 34       4.17
Subcontractors 34       4.18 Materials 34       4.19 Repairs; Maintenance of
Properties 35       4.20 Visitation; Inspection and Right to Stop Work 35      
4.21 Notice of Lien Claims 36       4.22 Project Covenant Documents and Purchase
Agreement 36       4.23 Security Deposits 36       4.24 Use of Proceeds 36      
4.25 Single Purpose Entity 36       4.26 Management of the Project 36       4.27
Loan Rebalancing/Deposit of Funds by Borrower 36       4.28 Financial Covenants
37       4.29 Keepwell 38       4.30 Anti-Money Laundering/International Trade
Law Compliance 38       4.31 Certificate of Beneficial Ownership and Other
Additional Information 38       4.32 Post-Closing Items 39       5. NEGATIVE
COVENANTS 39       5.1 Organizational Covenants 39       5.2 Construction 40    
  5.3 Transfer of Land and Improvements or Personalty 40       5.4 Change in or
Breach of Construction and Development Documents or Project Covenant Documents
41       5.5 Leasing of Premises 41       5.6 Liens 41       5.7 Value of
Collateral 41

 

 ii 

 

  

5.8 Disposition of Rents 41       5.9 Indebtedness 41       5.10 Dividends and
Related Distributions 42       5.11 Employee Benefit Plan 42       5.12
Anti-Money Laundering/International Trade Law Compliance 42       6. CLOSING AND
DISBURSEMENT MATTERS 43       6.1 Procedures 43       6.2 Disbursement Amounts
44       6.3 Cost Information 45       6.4 Closing 45       6.5 Initial and
Subsequent Construction Disbursements 46       6.6 Retainage Disbursements 47  
    6.7 Additional Security 49       7. REPORTING REQUIREMENTS 49       7.1
Appraisals, and Title Reports 49       7.2 Financial Reports 49       8.
REPRESENTATIONS AND WARRANTIES 50       8.1 Due Formation, Capacity 50       8.2
Power and Authority 50       8.3 Validity and Binding Effect 50       8.4 No
Conflict 50       8.5 Material Contracts 51       8.6 No Potential Default or
Event of Default; Compliance with Instruments 51       8.7 No Litigation or
Investigations 51       8.8 Financial Statements and Other Information 51      
8.9 Title Aspects 52       8.10 Zoning, Governmental Approvals, Consents and
Financing Statements 52       8.11 Plans 52       8.12 Utilities; Public
Improvements 53       8.13 Security Interests 53       8.14 Liens 53       8.15
Compliance with Laws 53       8.16 Construction and Development Documents and
Project Covenant Documents 54       8.17 Development Budget 54

 

 iii 

 

 

8.18

Insurance and Bonds 54       8.19 Solvency 54       8.20 Employee Benefit Plans
54       8.21 Use of Proceeds; Margin Stock 55       8.22 Full Disclosure 55    
  8.23 Impositions 55       8.24 Updates to Schedules 55       8.25 Investment
Companies; Regulated Entities 55       8.26 Anti-Money Laundering/International
Trade Law Compliance 56       8.27 Certificate of Beneficial Ownership 56      
9. [INTENTIONALLY OMITTED] 56       10. DEFAULTS AND REMEDIES 56       10.1
Events of Default 56       10.2 Remedies 58       10.3 Notice of Sale 60      
11. MISCELLANEOUS 61       11.1 Modifications, Amendments or Waivers 61      
11.2 No Implied Waivers; Cumulative Remedies; Writing Required 61       11.3
Expenses; Indemnity; Damage Waiver 61       11.4 Holidays 62       11.5 Notices;
Effectiveness; Electronic Communication 62       11.6 Severability 63       11.7
Duration; Survival 63       11.8 Prior Understanding 63       11.9 Successors
and Assigns 63       11.10 Treatment of Certain Information; Confidentiality 64
      11.11 Counterparts; Integration; Effectiveness; Electronic Execution 64  
    11.12 Exceptions 65       11.13 No Third Parties Benefited 65       11.14
Authority to File Notices 65       11.15 Signs; Publicity 65       11.16
Interpretation 65       11.17 Status of Parties 65       11.18 Brokerage Fee 65

 

 iv 

 

 

11.19

GOVERNING LAW; JURISDICTION; ETC. 65       11.20 Waiver of Jury Trial 67      
11.21 USA PATRIOT Act Notice 67       11.22 Time of Essence 67       11.23 Right
of First and Last Opportunity 67

 

SCHEDULES

 

Schedule 4.32 Post-Closing Items Schedule 8.10 Consents and Approvals Schedule
8.17 Development Budget Schedule 11.5 Names, Addresses, Telephone Numbers,
Facsimile Numbers and E-Mail Addresses of Loan Parties and Lender

 

EXHIBITS

 

Exhibit 2.4(a)(i)B Form of Mini Perm Loan/Mini Perm Loan Extension Notice
Exhibit 2.4(a)(i)D Form of Certificate of Net Operating Income/Debt Service
Coverage Ratio Exhibit 4.28(A) Form of Compliance Certificate (Borrower) Exhibit
4.28(B) Form of Compliance Certificate (Guarantors) Exhibit 6.1 Form of Request
for Disbursement Exhibit 6.2 Offsite Stored Materials Requirements Exhibit
6.4(A) Items to be Delivered Prior to Closing Exhibit 6.4(A)-1 Form of General
Contractor's Consent Exhibit 6.4(A)-2 Form of Architect's and Engineer's Consent
Exhibit 6.4(A)-3 Form of Certificate of Architect and Engineer Exhibit 6.4(B)
Form of Zoning Letter Exhibit 6.5(A) Items to be Delivered Prior to Initial and
Subsequent Construction Disbursements Exhibit 6.5(B) Date Down Endorsement or
Other Evidence of a Continuing Title Insured First Mortgage Lien Exhibit 7.2
Financial Reports

 

 v 

 

  

CONSTRUCTION AND MINI PERM LOAN AGREEMENT

 

THIS CONSTRUCTION AND MINI PERM LOAN AGREEMENT (the "Agreement") is made to be
effective July 19, 2019, by and between MURANO AT THREE OAKS ASSOCIATES, LLC, a
Florida limited liability company ("Borrower"), and PNC BANK, NATIONAL
ASSOCIATION (together with its successor and/or assigns, the "Lender").

 

BACKGROUND

 

Borrower has requested that Lender provide a construction [and mini-permanent]
loan to Borrower in a principal amount not to exceed $41,590,533.00.

 

The purpose of the Loan is to finance the costs of constructing and equipping
the Improvements, and providing mini-permanent financing following completion of
construction.

 

Lender is willing to provide the Loan upon the terms and conditions hereinafter
set forth.

 

Borrower and Lender therefore agree as follows.

 

1.       DEFINITIONS

 

1.1       Definitions. The following terms mean as defined below unless the
context clearly requires otherwise:

 

"Affiliate" as to any Person means any other Person which (a) directly or
indirectly Controls, is Controlled by, or is under common Control with such
Person, (b) beneficially owns or holds 5% or more of any class of the voting or
other equity interests of such Person, or (c) owns or holds 5% or more of the
voting stock or other equity interests beneficially owned or held, directly or
indirectly, by such Person.

 

"Agreement" means as defined in the preamble to this Agreement.

 

"Alternate Rate" means as defined in Section 3.4.

 

"Annual Statements" means as defined in Section 8.8.

 

"Anti-Terrorism Laws" means any Laws relating to terrorism, trade sanctions
programs and embargoes, import/export licensing, money laundering or bribery,
and any regulation, order, or directive promulgated, issued or enforced pursuant
to such Laws, all as amended, supplemented or replaced from time to time.

 

"Appraisal" means a written appraisal subject to Lender's customary appraisal
requirements and prepared by an independent appraiser engaged by Lender at
Borrower's sole cost and expense, in compliance with all applicable regulatory
requirements.

 

 1 

 

  

"Appraised Value As Is" means, as of any date of determination, the "as is"
dollar value of the Project, as determined by an Appraisal of the Project, which
Appraisal was prepared not more than ninety (90) days prior to such date of
determination.

 

"Appraised Value As Stabilized" means, as of any date of determination, the
"stabilized" dollar value of the Project, as determined by an Appraisal of the
Project, which Appraisal was prepared not more than ninety (90) days prior to
such date of determination.

 

"Architect" means Forum Architecture & Interior Design, Inc. or such other
architect as may be expressly consented to or approved by Lender in writing
prior to Borrower's engagement of such other architect.

 

"Architect's Agreement" means that certain Standard Form of Agreement Between
Owner and Architect dated as of August 9, 2018, entered into between Borrower
and the Architect, together with all exhibits and attachments thereto.

 

"Assignment of Construction and Development Documents" means that certain
Assignment of Construction and Development Documents of even date herewith from
Borrower to Lender.

 

"Assignment of Leases and Rents" means that certain Assignment of Leases and
Rents of even date herewith from Borrower to Lender.

 

"Authorized Officer" means those Persons authorized to execute notices, reports
and other documents for the benefit of Borrower. Such Persons will be designated
by written notice to Lender from Borrower, and Borrower may amend such list from
time to time by written notice to Lender.

 

"Base Rate" means, the greatest of (a) the interest rate per annum announced
from time to time by Lender at its Principal Office as its then prime rate,
which rate may not be the lowest rate then being charged commercial borrowers by
Lender, or (b) the Overnight Bank Funding Rate plus 0.5% per annum. Any change
in the Base Rate (or any component thereof) will take effect as of the opening
of business on the day such change occurs.

 

"Basel" means the Basel Committee on Banking Supervision and any successor or
similar authority.

 

"Basel III" means collectively the global regulatory standards issued on January
13, 2011 by Basel and any requests, rules, regulations, guidelines,
interpretations or directions promulgated by any Official Body in connection
therewith.

 

"Beneficial Owner" means, for Borrower, each of the following: (a) each
individual, if any, who, directly or indirectly, owns 25% or more of Borrower's
equity interests; and (b) a single individual with significant responsibility to
control, manage, or direct Borrower.

 

"Borrower" means as defined in the preamble of this Agreement.

 

 2 

 

  

"Business Day" means any day other than a Saturday or Sunday or a legal holiday
on which commercial lenders are authorized or required to be closed for business
in Pittsburgh, Pennsylvania.

 

“Cash and Cash Equivalents” means:

 

(i)       lawful currency of the United States of America;

 

(ii)      direct obligations of the United States of America or any agency or
instrumentality thereof or obligations backed by the full faith and credit of
the United States of America maturing in twelve (12) months or less from the
date of acquisition;

 

(iii)     commercial paper maturing in one hundred eighty (180) days or less
rated not lower than A 1 by Standard & Poor's, or P 1 by Moody's Investors
Service, Inc. on the date of acquisition;

 

(iv)     demand deposits, time deposits or certificates of deposit maturing
within one (1) year in commercial lenders whose obligations are not lower than A
1 by Moody’s Investors Service, Inc., or not lower than A+ or the equivalent by
Standard & Poor’s on the date of acquisition; and

 

(v)      marketable securities that (a) are publicly traded on the New York
Stock Exchange or NASDQ and (b) have a market value of no less than $5.00 per
share.

 

"Cash Collateral Account" shall mean a restricted interest-bearing cash
collateral account maintained by Borrower at Lender and pledged to Lender.
 Borrower shall be prohibited from withdrawing funds from the Cash Collateral
Account without the prior written consent of Lender.

 

"Category" means as defined in Section 4.15.

 

"CEA" means the Commodity Exchange Act (7 U.S.C. §1 et seq.), as amended from
time to time, and any successor statute.

 

"Certificate of Beneficial Ownership" shall mean, for Borrower, a certificate in
form and substance acceptable to Lender (as amended or modified by Lender from
time to time in its sole discretion), certifying, among other things, the
Beneficial Owner of Borrower.

 

"Certificate of Occupancy" means a final and unconditional (or temporary with
conditions acceptable to Lender) certificate of occupancy, together with any and
all other Governmental Approvals required for use and occupancy of all
Improvements.

 

"CFTC" means the Commodity Futures Trading Commission.

 

"Change in Law" means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any Law, (b) any change
in any Law or in the administration, interpretation, implementation or
application thereof by any Official Body, or (c) the making or issuance of any
request, rule, guideline or directive (whether or not having the force of Law)
by any Official Body; provided that, regardless of the date enacted, any of the
foregoing issued in connection with Dodd-Frank or Basel III will in each case be
deemed a "Change in Law."

 

 3 

 

  

"Closing Date" means the Effective Date.

 

"Closing Fee" means $207,952.67.

 

"Collateral" means the real estate encumbered by the Mortgage and all other
security pledged pursuant to this Agreement and the Collateral Documents
including, without limitation any personal or real property.

 

"Collateral Documents" means the Mortgage, the Assignment of Leases and Rents,
the Assignment of Construction and Development Documents, the Financing
Statements and any other documents securing the Loan.

 

“Collier Guarantor” means CSG Group, LLC, a Florida limited liability company.

 

"Commitment" means the maximum principal amount of the Loan. Subject to the
satisfaction of the Conditions for Mini Perm Loan or the Conditions for Mini
Perm Loan Extension, as applicable, the Commitment will automatically be reduced
to the outstanding principal balance of the Loan as of the first day of the Mini
Perm Loan Period or the Mini Perm Loan Extension Period, as applicable.

 

"Completion Date" means the date on which Completion of Construction occurs,
which date must in no event be later than the Required Completion Date.

 

"Completion Guaranty" means that certain Completion Guaranty, of even date
herewith, given by Guarantors to Lender.

 

"Completion of Construction" means that the conditions specified in
Section 6.6(b) have been satisfied.

 

"Conditions for Mini Perm Loan" means as defined in Section 2.4(a).

 

"Conditions for Mini Perm Loan Extension" means as defined in Section 2.4(b).

 

"Construction and Development Documents" means the Construction Contracts, the
Architect's Agreement, the Engineer's Agreement, the Development Agreement, the
Plans, the Governmental Approvals, and all other instruments, documents and
rights relating to the design, construction and development of the Improvements,
together with all exhibits and attachments thereto.

 

"Construction Contracts" means the General Construction Contract and the Major
Subcontracts.

 

"Construction Loan" means the Loan, prior to conversion to the Mini Perm Loan
pursuant to the terms of this Agreement, if applicable.

 

 4 

 

  

"Construction Loan Period" means the period commencing as of the date of this
Agreement and ending on the initial Expiration Date (which for purposes of
clarification excludes the Mini Perm Loan Period and Mini Perm Loan Extension
Period, if applicable), provided that, if the Conditions for Mini Perm Loan have
been satisfied prior to the initial Expiration Date, the Borrower may elect to
end the Construction Loan Period and commence the Mini Perm Loan Period early
upon thirty (30) days prior written notice to Lender.

 

"Construction Loan Services Agreement" means that certain Construction Loan
Services Agreement dated as of even date herewith by and between Borrower,
Lender, Contractor and Title Insurance Company.

 

"Contractor" means RBK 3, LLC, a Florida limited liability company d/b/a Roger
B. Kennedy Construction, or such other contractor as may be approved in writing
by Lender prior to Borrower's engagement of such other contractor.

 

"Control" means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.

 

“Courtelis Guarantors” means, jointly and severally, Kiki L. Courtelis, as
Trustee of the Investment Trust created under the Alec P. Courtelis Declaration
of Trust dated April 8, 1994 and W. Douglas Pitts, an individual.

 

"Covered Entity" means (a) Borrower, each of Borrower's Subsidiaries, all
Guarantors and all pledgors of Collateral and (b) each Person that, directly or
indirectly, is in control of a Person described in clause (a) above. For
purposes of this definition, control of a Person means the direct or indirect
(x) ownership of, or power to vote, 25% or more of the issued and outstanding
equity interests having ordinary voting power for the election of directors of
such Person or other Persons performing similar functions for such Person, or
(y) power to direct or cause the direction of the management and policies of
such Person whether by ownership of equity interests, contract or otherwise.

 

"Daily LIBOR Rate" means, for any day, the rate per annum determined by Lender
by dividing the Published Rate by a number equal to 1.00 minus the LIBOR Reserve
Percentage. Notwithstanding the foregoing, if the Daily LIBOR Rate as determined
above would be less than zero (0.00), such rate shall be deemed to be zero
(0.00) for purposes of this Agreement.

 

"Date Down Endorsement" means a date down or other endorsement to the Title
Insurance Policy in the form attached hereto as Exhibit 6.5(B), or other
evidence satisfactory to Lender, and in each case confirming (a) a continuing
title insured first mortgage lien on the Project containing no exception other
than Permitted Encumbrances, and (b) that the Title Policy insures the priority
of the Lien of the Mortgage in the amount of all disbursements made pursuant to
this Agreement.

 

"Debt Service" means the aggregate principal and interest payable under the
Loan, calculated on an annualized basis, assuming the greater of (A) actual
interest expense and scheduled principal amortization of the total Commitment
under the Loan; (B) mortgage-style amortization of the total Commitment under
the Loan over thirty (30) years at an assumed rate equal to two percent (2.00%)
per annum over the yield to maturity of the most recent 10-year Treasury Note
(as provided in The Wall Street Journal) in effect as of any determination date;
or (C) a 7.19% mortgage constant (six percent (6%) and 30-year amortization).

 

 5 

 

  

"Debt Service Coverage Ratio" means as of any date of determination thereof, the
ratio of Net Operating Income to Debt Service.

 

"Debtor Relief Law" means the Bankruptcy Code of the United States of America,
and all other liquidation, conservatorship, bankruptcy, assignment for the
benefit of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief Laws of the United States or other
applicable jurisdictions from time to time in effect.

 

"Default Rate" means the lesser of (a) the interest at a rate per annum that is
four percent (4%) in excess of the rate or rates otherwise in effect under this
Agreement or (b) the Maximum Legal Rate.

 

"Developer" means Courtelis Company, a Florida corporation.

 

"Development Agreement" means that certain Development and Ancillary Services
Agreement, dated September 11, 2018 between Borrower and the Developer relating
to the furnishing of development services with respect to the Project.

 

"Development Budget" means the development budget attached hereto as Schedule
8.17.

 

"Development Fee" means a fee in the amount not to exceed $1,760,000.00 to be
paid by Borrower to Developer as set forth in this Agreement.

 

"Disbursement" means a disbursement of Loan proceeds pursuant to the terms and
conditions of this Agreement and the other Loan Documents.

 

"Disbursement Request" means any request for proceeds of the Loan in accordance
with Article 6.

 

"Distribution Conditions" mean (a) Completion of Construction has occurred;
(b) all Disbursements (including, but not limited to, those for tenant
improvements or allowances, if applicable, and any interest payments) have been
made or are no longer available to Borrower, as evidenced by Borrower’s written
acknowledgment thereof; (c) no Default or Potential Default exists; and (d) the
Project has achieved a Debt Service Coverage Ratio of no less than 1.0 to 1.0,
as evidenced by the delivery of the Borrower's Certificate of Net Operating
Income/Debt Service Coverage Ratio in the form of Exhibit 2.5(a)(i)D attached
hereto.

 

"Dodd-Frank" means collectively the Dodd-Frank Wall Street Reform and Consumer
Protection Act, and any requests, rules, regulations, guidelines,
interpretations or directions promulgated by any Official Body in connection
therewith.

 

"Dollar", "Dollars", "U.S. Dollar" and the symbol "$" means lawful money of the
United States of America.

 

 6 

 

  

"Effective Date" means the date indicated in a document or agreement to be the
date on which such document or agreement becomes effective, or, if there is no
such indication, the date of execution of such document or agreement.

 

"Electronic Format" means any document delivered by electronic mail or by
setting forth such Notice on a site on the World Wide Web if notice of such
website posting (including the information necessary to access such website) has
previously been delivered to the applicable parties hereto by another means set
forth in this Agreement, in any format Lender is capable of receiving and
opening or reading (in all cases in Lender's sole determination).

 

"Eligibility Date" means, with respect to each Loan Party and each Swap, the
date on which this Agreement or any other Loan Document becomes effective with
respect to such Swap (for the avoidance of doubt, the Eligibility Date is the
Effective Date of such Swap if this Agreement or any other Loan Document is then
in effect with respect to such Loan Party, and otherwise it is the Effective
Date of this Agreement and/or such other Loan Document(s) to which such Loan
Party is a party).

 

"Eligible Contract Participant" means an "eligible contract participant" as
defined in the CEA and regulations thereunder.

 

"Employee Benefit Plan" means any employee benefit plan as defined in
Section 3(3) of ERISA.

 

"Engineer" means Barraco and Associates, Inc., or such other substitute,
replacement or additional engineer as may be approved by Lender in writing prior
to Borrower's engagement of such other substitute, replacement or additional
engineer.

 

"Engineer's Agreement" means that certain agreement, dated August 17, 2018
between the Engineer and Borrower relating to the furnishing of civil
engineering services by Engineer with respect to the Project.

 

"Environmental Indemnity Agreement" means that certain Environmental Indemnity
Agreement of even date herewith from Loan Parties to Lender.

 

"Environmental Laws" means as defined in the Environmental Indemnity Agreement.

 

"Equity Contribution" means Borrower's contribution of $14,492,570.00 toward the
total costs of the Project based on the information set forth on the Development
Budget.

 

"ERISA" means the Employee Retirement Income Security Act of 1974, and any
successor statute of similar import, and the rules and regulations thereunder,
as from time to time in effect.

 

"ERISA Group" means, at any time, all corporations, trades, or businesses
(whether or not incorporated) under common control with Borrower and/or any
Guarantor as determined under Section 414(b), (c), (m), or (o) of the Internal
Revenue Code.

 

"Event of Default" means as defined in Section 10.1.

 

 7 

 

  

 “Excess Cash Flow” shall mean actual operating revenue of the Project less
actual operating expenses and also less actual debt service paid, for any period
of measurement.

 

"Excluded Hedge Liability" means, with respect to each Loan Party, each of its
Swap Obligations if, and only to the extent that, all or any portion of this
Agreement or any other Loan Document that relates to such Swap Obligation is or
becomes illegal under the CEA, or any rule, regulation or order of the CFTC,
solely by virtue of such Loan Party's failure to qualify as an Eligible Contract
Participant on the Eligibility Date for such Swap. Notwithstanding anything to
the contrary contained in the foregoing or in any other provision of this
Agreement or any other Loan Document, the foregoing is subject to the following
provisos: (a) if a Swap Obligation arises under a master agreement governing
more than one Swap, this definition applies only to the portion of such Swap
Obligation that is attributable to Swaps for which such guaranty or security
interest is or becomes illegal under the CEA, or any rule, regulations or order
of the CFTC, solely as a result of the failure by such Loan Party for any reason
to qualify as an Eligible Contract Participant on the Eligibility Date for such
Swap; (b) if a guarantee of a Swap Obligation would cause such obligation to be
an Excluded Hedge Liability but the grant of a security interest would not cause
such obligation to be an Excluded Hedge Liability, such Swap Obligation will
constitute an Excluded Hedge Liability for purposes of the guaranty but not for
purposes of the grant of the security interest; and (c) if there is more than
one Loan Party executing this Agreement or the other Loan Documents and a Swap
Obligation would be an Excluded Hedge Liability with respect to one or more of
such Persons, but not all of them, the definition of Excluded Hedge Liability or
Liabilities with respect to each such Person will only be deemed applicable to
(i) the particular Swap Obligations that constitute Excluded Hedge Liabilities
with respect to such Person, and (ii) the particular Person with respect to
which such Swap Obligations constitute Excluded Hedge Liabilities.

 

"Excluded Taxes" means any of the following Taxes imposed on or with respect to
Lender: (a) Taxes imposed on or measured by net income (however denominated),
(b) franchise Taxes, and (c) branch profits Taxes, in each case imposed as a
result of Lender being organized under the Laws of, or having its principal
office or its applicable lending office located in, the jurisdiction imposing
such Tax (or any political subdivision thereof).

 

"Exhibit" means any one or more of those schedules and exhibits attached hereto
and made a part hereof.

 

"Expiration Date" means July 19, 2023. If Borrower satisfies the Conditions for
the Mini Perm Loan or Conditions for the Mini Perm Loan Extension, the
Expiration Date shall mean the last day of the Mini Perm Loan Period or the Mini
Perm Loan Extension Period, as applicable. Notwithstanding the foregoing, if the
Loan is accelerated pursuant to this Agreement, the Expiration Date shall mean
the date of acceleration.

 

"Financing Statements" means the financing statements which Lender may from time
to time require in order to perfect the security interest granted to Lender in
and to the Collateral described in the Mortgage, the other Collateral Documents
and this Agreement pursuant to the applicable Uniform Commercial Code.

 

 8 

 

  

"Flood Laws" means all applicable Laws relating to policies and procedures that
address requirements placed on federally regulated lenders under the National
Flood Insurance Reform Act of 1994.

 

“Force Majeure Event” shall mean a delay, not to exceed a total of sixty
business (60) days, caused by unusually adverse weather conditions which have
not been taken into account in the construction schedule, fire, earthquake or
other acts of God, strikes, lockouts, acts of public enemy, riots or
insurrections or any other unforeseen circumstances or events beyond the control
of Borrower (except financial circumstances or events or matters which may be
resolved by the payment of money), and as to which Borrower notifies Lender in
writing within five (5) business days after such occurrence; provided, however,
the occurrence of a Force Majeure Event shall not suspend or abate any
obligation of Borrower or any Guarantor or any other person to pay any money.

 

"General Construction Contract" means that certain Standard Form of Agreement
Between Owner and Contractor, dated July 15, 2019, between Borrower and the
Contractor, which is a stipulated sum contract which shall be approved by Lender
in its sole and absolute discretion.

 

"General Contractor's Consent" means a consent in the form attached hereto as
Exhibit 6.4(A)-1, fully executed by the Contractor and delivered to Lender
pursuant to Section 6.4.

 

"Governmental Approvals" means all consents, licenses, permits and all other
authorizations or approvals required by any Official Body, including all
agreements entered into with any Official Body, with respect to the development,
construction, completion, use and occupancy of the Land and Improvements.

 

"Guaranties" means one or more of (a) the Completion Guaranty and (b) the
Payment Guaranty.

 

"Guarantors" means, jointly and severally, the Courtelis Guarantors, the Collier
Guarantor, the Kislak Guarantor and the HMG Guarantor.

 

"Guarantor Financial Covenants" mean the covenants of Guarantors, set forth in
Section 4.28(b).

 

"Guaranty" means any obligation of any Person guaranteeing or in effect
guaranteeing any liability or obligation of any other Person in any manner,
whether directly or indirectly, including any agreement to indemnify or hold
harmless any other Person, any performance bond or other suretyship arrangement
and any other form of assurance against loss, except endorsement of negotiable
or other instruments for deposit or collection in the ordinary course of
business.

 

"Hazardous Substances" means as defined in the Environmental Indemnity
Agreement.

 

"Historical Statements" means as defined in Section 8.8.

 

 9 

 

  

“HMG Guarantor” means HMG/Courtland Properties, Inc., a Delaware corporation.

 

"HVCRE" means High Volatility Commercial Real Estate pursuant to Basel III and
any requests, rules, regulations, guidelines, interpretations or directions
promulgated by any Official Body in connection therewith.

 

"Impositions" means all (a) real estate and personal property taxes and other
taxes and assessments, water and sewer rates and charges and all other
governmental charges and any interest or costs or penalties with respect
thereto, general and special, ordinary and extraordinary, foreseen and
unforeseen, of any kind and nature whatsoever which at any time may be assessed,
levied or imposed upon the Land or the Improvements, or the rent or income
received therefrom, or any use or occupancy thereof; (b) charges for any
easement or agreement maintained for the benefit of the Land and Improvements,
(c) other taxes, assessments, fees and governmental charges levied, imposed or
assessed upon or against Borrower or any of its properties.

 

"Improvements" means all buildings, structures and improvements of every kind
and description now or hereafter constructed or placed on the Land in accordance
with the Plans, to include a garden style, multifamily development project with
approximately 318 units to be known as the "Murano at Three Oaks" and all site,
highway, access, parking, utility, drainage and other improvements required in
accordance with the Governmental Approvals.

 

"Indebtedness" means, as to any Person at any time, any and all indebtedness,
obligations or liabilities (whether matured or unmatured, liquidated or
unliquidated, direct or indirect, absolute or contingent, or joint or several)
of such Person for or in respect of: (a) borrowed money; (b) amounts raised
under or liabilities in respect of any note purchase or acceptance credit
facility; (c) reimbursement obligations (contingent or otherwise) under any
letter of credit agreement, banker's acceptance agreement or similar
arrangement; (d) obligations under any Interest Rate Hedge or other interest
rate management device, foreign currency exchange agreement, currency swap
agreement, commodity price protection agreement or other interest or currency
exchange rate or commodity price hedging arrangement; (e) any other transaction
(including without limitation forward sale or purchase agreements, capitalized
leases and conditional sales agreements) having the commercial effect of a
borrowing of money entered into by such Person to finance its operations or
capital requirements (but not including trade payables and accrued expenses
incurred in the ordinary course of business which are not represented by a
promissory note or other evidence of indebtedness and which are not more than
thirty (30) days past due); or (f) any Guaranty of Indebtedness for borrowed
money.

 

"Indemnified Taxes" means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document, and (b) Other Taxes.

 

"Indemnitee" means as defined in Section 11.3(b).

 

"Information" means all information designated confidential and received from
the Loan Parties or any of their Related Parties relating to such Person or any
of such Person's businesses, other than any such information that becomes
publicly available other than as a result of a breach of Section 11.10 of this
Agreement or becomes available to Lender, or any of its Affiliates on a
non-confidential basis; provided that, in the case of information received from
Borrower or any Related Party after the date hereof, such information is clearly
identified at the time of delivery as confidential.

 

 10 

 

  

"Initial Construction Disbursement" means the Disbursement to be made upon the
fulfillment of the conditions set forth in Section 6.5.

 

"Insolvency Proceeding" means, with respect to any Person, (a) a case, an action
or proceeding with respect to such Person (x) before any court or any other
Official Body under any Debtor Relief Law now or hereafter in effect, or (y) for
the appointment of a receiver, liquidator, assignee, custodian, trustee,
sequestrator, conservator (or similar official) of any such Person or otherwise
relating to the liquidation, dissolution, winding up or relief of such Person,
or (b) any general assignment for the benefit of creditors, composition,
marshaling of assets of creditors, or other similar arrangement in respect of
such Person's creditors generally or any substantial portion of its creditors
undertaken under any Law.

 

"Inspecting Architect" means Varian Associates P.A., or such other Person or
entity as Lender may designate from time to time (a) to inspect the construction
of the Improvements; (b) to review the Plans, drawings, sketches,
specifications, reports, modifications, change orders and the like; (c) to
certify that the construction of the Improvements has been completed in
accordance with the Plans; and (d) to perform other related services with
respect thereto.

 

"Insurance Policy" means as defined in Section 4.5(a).

 

"Interest Rate Hedge" means an interest rate exchange, collar, cap, swap, floor,
adjustable strike cap, adjustable strike corridor, cross-currency swap or
similar agreements entered into by any Loan Party in order to provide protection
to, or minimize the impact upon, such Loan Party of increasing floating rates of
interest applicable to Indebtedness.

 

"Interim Statements" means as defined in Section 8.8.

 

"Internal Revenue Code" means the Internal Revenue Code of 1986.

 

"IRS" means the Internal Revenue Services.

 

“Kislak Guarantor” means J.I. Kislak, Inc., a New Jersey corporation.

 

"Land" means the real property upon which the Project is to be constructed and
which is owned in fee simple by Borrower consisting of approximately 17.66 acres
and identified in Exhibit A to the Mortgage, together with all rights, title and
interests of Borrower in and to all easements, rights and privileges benefiting
the Land and all other real property interests described in the Mortgage.

 

"Law" means any law(s) (including common law), constitution, statute, treaty,
regulation, rule, ordinance, opinion, issued guidance, release, ruling, order,
executive order, injunction, writ, decree, bond, judgment, authorization or
approval, lien or award of or any settlement arrangement, by agreement, consent
or otherwise, with any Official Body, foreign or domestic.

 

 11 

 

  

"Leases" means as defined in the Mortgage.

 

"Lender" means PNC Bank, National Association, a national banking association,
and its successors and assigns. For any Loan Document that provides for the
granting of a security interest or other Lien to Lender as security for the
Obligations, "Lender" includes any Affiliate of Lender to which such Obligation
is owed.

 

"LIBOR Reserve Percentage" means as of any day the maximum percentage in effect
on such day as prescribed by the Board of Governors of the Federal Reserve
System (or any successor) for determining the reserve requirements (including
supplemental, marginal and emergency reserve requirements) with respect to
eurocurrency funding (currently referred to as "Eurocurrency Liabilities").

 

“LIBOR Termination Date” means as defined in Section 3.5(a).

 

"Lien" means any mortgage, deed of trust, pledge, lien, security interest,
charge or other encumbrance or security arrangement of any nature whatsoever,
whether voluntarily or involuntarily given, including any conditional sale or
title retention arrangement, and any assignment, deposit arrangement or lease
intended as, or having the effect of, security and any filed financing statement
or other notice of any of the foregoing (whether or not a lien or other
encumbrance is created or exists at the time of the filing).

 

"Limiting Agreements" means (a) any agreement, instrument or transaction,
including, without limitation, any organizational or formation documents of an
entity, which has or may have the effect of prohibiting or limiting the ability
of such entity or an individual, as the case may be, from pledging its assets to
Lender as security for the Loan or its obligations under the Loan Documents, or
(b) any provision of any agreement, instrument or transaction, including,
without limitation, any organizational or formation documents of any entity,
which has or may have the effect of prohibiting or limiting such entity's or
individual's, as the case may be, ability to sell, transfer or convey it assets.

 

"Liquidity" means, as of any date of determination, the sum of (without
duplication) Unrestricted Cash and Cash Equivalents held solely in an entity’s
or individual’s name and not on a joint basis with any other Person or Persons.

 

"Loan" means collectively the loan made by Lender to Borrower pursuant to this
Agreement, in the maximum principal amount not to exceed FORTY-ONE MILLION FIVE
HUNDRED NINETY THOUSAND FIVE HUNDRED THIRTY-THREE AND 00/100 DOLLARS
($41,590,533.00), as said Loan may from time to time be amended or refinanced in
accordance herewith.

 

"Loan Documents" means, collectively, this Agreement, the Note, the Guaranties,
the Collateral Documents, any PNC Provided Interest Rate Hedge, the
Environmental Indemnity Agreement and all other documents, instruments,
certificates and agreements made in connection with the Loan by any Loan Party
in favor of Lender or by and between any Loan Party and Lender.

 

"Loan Parties" means Borrower and Guarantors.

 

 12 

 

  

"Major Subcontractors" means all subcontractors under Major Subcontracts.

 

"Major Subcontracts" means any subcontracts under the Construction Contracts
which provide for aggregate payments in excess of $1,000,000.

 

"Mandatory Prepayment" means any payment made in compliance with the terms and
conditions set forth in Section 3.10.

 

"Material Adverse Effect" means any set of circumstances or events which (a) if
not cured has caused or could result in liability, loss or expense in excess of
$1,000,000; (b) has caused or could result in a material adverse change
regarding the validity or enforceability of any Loan Document; (c) is or could
be material and adverse to the Project or to the assets or financial condition
of any Loan Party; (d) impairs materially or could impair materially the ability
of any Loan Party to duly and punctually pay its Indebtedness and/or perform its
other obligations; or (e) impairs materially or could impair materially the
ability of Lender, to the extent permitted, to enforce its legal and/or
contractual rights and remedies pursuant to any Loan Document.

 

"Maximum Legal Rate" means the highest rate of interest that lenders may charge
borrowers under applicable Law.

 

"Mini Perm Loan" means as defined in Section 2.4(a).

 

"Mini Perm Loan DSCR Requirement" means (a) in the case of the conversion of the
Construction Loan to the Mini Perm Loan, the Debt Service Coverage Ratio is not
less than 1.20 to 1.00, as measured as of the end of the prior calendar month
which is reported or required to be reported on or prior to the Mini Perm Loan
Period Option Exercise Date; or (b) in the case of the exercise of the Mini Perm
Loan Extension, the Debt Service Coverage Ratio is not less than 1.25 to 1.00,
as measured as of the end of the prior calendar month which is reported or
required to be reported on or prior to the Mini Perm Loan Extension Option
Exercise Date. Satisfaction of the Mini Perm Loan DSCR Requirement in each case
shall be evidenced by the delivery of the Borrower's Certificate of Net
Operating Income/Debt Service Coverage Ratio in the form of Exhibit 2.5(a)(i)D
attached hereto.

 

"Mini Perm Loan Extension Fee" means the amount that is equal to ten (10) basis
points (0.10%) of the amount of the Commitment at the Mini Perm Loan Extension
Period Commencement Date.

 

"Mini Perm Loan Extension Option" means as defined in Section 2.4(b).

 

"Mini Perm Loan Extension Option Exercise Date" means the date on which Borrower
notifies Lender of its intention to exercise the Mini Perm Loan Extension Option
by providing Lender with written notice of its election to extend the Mini Perm
Loan Period in accordance with Section 2.4(b), together with payment of the Mini
Perm Loan Extension Fee.

 

"Mini Perm Loan Extension Period" means as defined in Section 2.4(b).

 

 13 

 

   

"Mini Perm Loan Extension Period Commencement Date" means the date of the
commencement of the Mini Perm Loan Extension Period, such date being the day
immediately following the last day of the Mini Perm Loan Period, provided the
Conditions for Mini Perm Extension have been satisfied.

 

"Mini Perm Loan Fee" means the amount that is equal to ten (10) basis points
(0.10%) of the amount of the Commitment at the Mini Perm Loan Period
Commencement Date.

 

“Mini Perm Loan LTV Requirement" means that the outstanding principal amount of
the Loan does not exceed (a) in the case of the conversion of the Construction
Loan to the Mini Perm Loan, sixty-five percent (65.0%) of the Appraised Value As
Is of the Project pursuant to an updated Appraisal obtained in connection with
the conversion to a Mini Perm Loan, or (b) in the case of the exercise of the
Mini Perm Loan Extension, sixty-five percent (65.0%) of the Appraised Value As
Is of the Project pursuant to an updated Appraisal obtained in connection with
the Mini Perm Loan Extension.

 

"Mini Perm Loan Option” means as defined in Section 2.4(a).

 

"Mini Perm Loan Option Exercise Date" means the date on which Borrower notifies
Lender of its intention to exercise the Mini Perm Loan Option by providing
Lender with written notice of its election to convert the Construction Loan to a
mini permanent loan in accordance with Section 2.4(a), together with payment of
the Mini Perm Loan Fee.

 

“Mini Perm Loan Period” means as defined in Section 2.4(a).

 

"Mini Perm Loan Period Commencement Date" means the date of the commencement of
the Mini Perm Loan Period, such date being the day immediately following the
last day of the Construction Loan Period, provided the Conditions for the Mini
Perm Loan have been satisfied.

 

"Minor Change Orders" means changes in the Improvements, the Plans or the other
Construction and Development Documents which do not modify the scope or overall
quality of the Project or involve extensions of time of the Required Completion
Date under the General Construction Contract and the performance of which costs
less than $150,000 each and less than $500,000 in the aggregate.

 

"Mortgage" means that certain Mortgage, Security Agreement and Fixture Filing,
dated of even date herewith, from Borrower to Lender.

 

"Net Operating Income" means, for any date of determination, (A) the sum of, (i)
actual rental income from residential tenants in occupancy paying rent under
Leases not in default annualized based on the operating history of the Project
for the calendar quarter prior to the date of determination, plus (ii)
annualized rental income from residential tenants in occupancy whose actual rent
payments are scheduled to commence within thirty (30) days from the date of
determination, plus (iii) actual other income of the Project annualized based on
the operating history of the Project for the calendar quarter prior to the date
of determination but excluding any other income that Lender, in its sole and
absolute discretion, shall deem to be extraordinary income; less (B) the sum of
(i) the greatest of (x) annualized Pro-Forma Operating Expenses; (y) annualized
Operating Expenses of the Project based on the calendar quarter immediately
prior to the date of determination, after prorations for real estate taxes and
insurance expenses, but excluding any expenses that Lender, in its sole and
absolute discretion, shall deem to be extraordinary expenses; and (z) actual
Operating Expenses of the Project for the twelve (12) month period immediately
prior to the date of determination but excluding any expenses that Lender, in
its sole and absolute discretion, shall deem to be extraordinary expenses;
(ii) the greater of the actual vacancy of the residential units of the Project
or a vacancy factor of five percent (5%) with respect to the residential units;
(iii) an assumed capital improvement reserve of $200.00 per residential unit per
annum at the Project and (iv) the greater of the actual management fees with
respect to the Project or a fee calculated at three percent (3%) of rental
income derived from the Project.

 

 14 

 

  

“Net Worth” means, as the date of determination the sum of Total Assets of a
Person minus the sum of Total Liabilities.

 

"Non-Qualifying Party" means any Loan Party that fails for any reason to qualify
on the applicable Eligibility Date as an Eligible Contract Participant.

 

"Note" means the promissory note made by Borrower in favor of Lender evidencing
the Loan.

 

"Obligations" means all obligations, Indebtedness and liabilities of any Loan
Party to Lender or its Affiliates, howsoever created, arising or evidenced,
whether direct or indirect, absolute or contingent, secured or unsecured,
whether as guarantor or surety, now or hereafter existing, or due or to become
due, under or in connection with this Agreement, the Note, or any other Loan
Document, including, without limitation, any post-petition interest and/or
advances any PNC Provided Interest Rate Hedge Liabilities, provided, however,
notwithstanding anything in the foregoing to the contrary, the Obligations do
not and will not include any Excluded Hedge Liabilities.

 

"Official Body" means the government of the United States of America or any
other nation, or of any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government (including
any supra-national bodies such as the European Union or the European Central
Bank) and any group or body charged with setting financial accounting or
regulatory capital rules or standards (including the Financial Accounting
Standards Board, the Bank for International Settlements or Basel or any
successor or similar authority to any of the foregoing).

 

“Operating Expenses” means any and all reasonable, customary and actual
out-of-pocket payments paid in cash by Borrower in the ordinary course of
business to unaffiliated third parties (or if affiliated, equivalent to arm’s
length third-party transactions for comparable services or pursuant to
agreements reviewed and approved by Lender) in connection with the management,
operation, maintenance or leasing of the Project.

 

"Organizational Documents" means a Loan Party's partnership agreement,
partnership certificate, articles of incorporation, bylaws, certificate of
incorporation, articles of organization, operating agreement, declaration of
trust or other formation documents.

 

 15 

 

  

"Other Taxes" means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
(a) pursuant to any Loan Document; (b) from the execution, delivery,
performance, enforcement or registration of, any Loan Document; or (c) from the
receipt or perfection of a security interest or otherwise with respect to any
Loan Document.

 

“Overnight Bank Funding Rate” shall mean, for any day, the rate comprised of
both overnight federal funds and overnight eurocurrency borrowings by
U.S.-managed banking offices of depository institutions, as such composite rate
shall be determined by the Federal Reserve Bank of New York (“NYFRB”), as set
forth on its public website from time to time, and as published on the next
succeeding Business Day as the overnight bank funding rate by the NYFRB (or by
such other recognized electronic source (such as Bloomberg) selected by the
Lender for the purpose of displaying such rate); provided, that if such day is
not a Business Day, the Overnight Bank Funding Rate for such day shall be such
rate on the immediately preceding Business Day; provided, further, that if such
rate shall at any time, for any reason, no longer exist, a comparable
replacement rate determined by the Lender at such time (which determination
shall be conclusive absent manifest error).  If the Overnight Bank Funding Rate
determined as above would be less than zero (0.00), then such rate shall be
deemed to be zero (0.00) for purposes of this Agreement.  The rate of interest
charged shall be adjusted as of each Business Day based on changes in the
Overnight Bank Funding Rate without notice to the Borrower.

 

"Payment Guaranty" means that certain Guaranty and Suretyship Agreement, of even
date herewith, given by the Guarantors to Lender.

 

"Permitted Encumbrances" means:

 

(a)       the Liens, assignments and security interests in favor of Lender
pursuant hereto and to the Collateral Documents;

 

(b)       easements, restrictions, encumbrances and other matters described in
and permitted to exist under the terms of the Mortgage;

 

(c)       such other matters as may be expressly consented to in writing by the
Lender; and

 

(d)       real estate taxes on the Land and Improvements not yet due and
payable.

 

"Person" means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Official Body or other
entity.

 

"Plans" means the final plans and specifications for the construction and
equipping of the Improvements, including all schematic and working drawings and
designations of all manufacturers and model numbers of all equipment, and any
Improvements to be constructed off of the Land, as approved by all necessary
parties in accordance with this Agreement.

 

"PNC Bank" means PNC Bank, National Association, its successors and assigns.

 

 16 

 

  

"PNC Provided Interest Rate Hedge" means an Interest Rate Hedge which is
provided by PNC Bank that is (a) documented in a standard International Swap
Dealer Association Agreement; (b) provides for the method of calculating the
reimbursable amount of the provider's credit exposure in a reasonable and
customary manner; and (c) is entered into for hedging (rather than speculative)
purposes.

 

"PNC Provided Interest Rate Hedge Liabilities" means the liabilities owing to
PNC Bank by any Loan Party that is party to a PNC Provided Interest Rate Hedge.
PNC Provided Interest Rate Hedge Liabilities, for purposes of this Agreement and
all other Loan Documents are "Obligations" of such Person and of each other Loan
Party, are guaranteed obligations under any Guaranties and secured obligations
under any other Loan Document, as applicable, and otherwise treated as
Obligations for purposes of the other Loan Documents, except to the extent
constituting Excluded Hedge Liabilities of such Person. The Liens securing the
PNC Provided Interest Rate Hedge Liabilities will be pari passu with the Liens
securing all other Obligations under this Agreement and the other Loan
Documents, subject to the express provisions of Section 10.2.

 

"Post-Closing Items" has the meaning assigned and ascribed to such term in
Section 4.32.

 

"Potential Default" means an event or condition which, with the passage of time,
the giving of notice, a reasonable determination by Lender, or any combination
of the foregoing, could constitute an Event of Default.

 

"Principal Office" means the main banking office of Lender in Pittsburgh,
Pennsylvania, or such other office designated by Lender.

 

"Prior Security Interest" means a valid and enforceable perfected first-priority
security interest under the Uniform Commercial Code in the Collateral which is
subject only to Liens for taxes not yet due and payable to the extent such
prospective tax payments are given priority by statute.

 

"Pro-Forma Operating Expenses" shall mean the annualized operating expenses used
in an updated Appraisal of the Project obtained by Lender upon stabilization of
the Project in accordance with the terms of this Agreement for purposes of
calculating Debt Service Coverage Ratio or, in the event certain Operating
Expenses of the Project have not stabilized, as supported by an appraisal
approved by Lender, provided that, upon Borrower’s requests, Lender, in its sole
and absolute discretion, may substitute actual Operating Expense line items in
the event that such actual Operating Expense line items are disproportionate to
such annualized operating expenses as set forth in the updated Appraisal of the
Project.

 

"Project" means the Land and Improvements.

 

"Project Account" means the account of Borrower maintained with Lender for the
purpose of disbursement of funds with respect to the Loan.

 

"Project Covenant Documents" means any Governmental Approvals, including,
without limitation, all permitting, special use permits and the like with
respect to the Project together with any agreement of sale entered into by
Borrower (or assigned to Borrower) for the acquisition of the Project or
recorded agreement with respect to the use and development of the Project to
which Borrower is a party or bound and/or to which the Project is subject.

 

 17 

 

  

"Project Debt Service Ratio Covenant" means as defined in Section 4.28(a).

 

"Published Rate" means the rate of interest published each Business Day in The
Wall Street Journal "Money Rates" listing under the caption "London Interbank
Offered Rates" for a one month period (or, if no such rate is published therein
for any reason, then the Published Rate will be the Eurodollar rate for a one
month period as published in another publication selected by Lender).

 

"Qualified ECP Loan Party" means each Loan Party that on the Eligibility Date is
(a) a corporation, partnership, proprietorship, organization, trust, or other
entity other than a "commodity pool" as defined in Section 1a(10) of the CEA and
CFTC regulations thereunder that has total assets exceeding $10,000,000, or
(b) an Eligible Contract Participant that can cause another person to qualify as
an Eligible Contract Participant on the Eligibility Date under
Section 1a(18)(A)(v)(II) of the CEA by entering into or otherwise providing a
"letter of credit or keepwell, support, or other agreement" for purposes of
Section 1a(18)(A)(v)(II) of the CEA.

 

"Related Parties" means, with respect to any Person, such Person's Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person's Affiliates.

 

"Reportable Compliance Event" means that any Covered Entity becomes a Sanctioned
Person, or is charged by indictment, criminal complaint or similar charging
instrument, arraigned, or custodially detained in connection with any
Anti-Terrorism Law or any predicate crime to any Anti-Terrorism Law, or has
knowledge of facts or circumstances to the effect that it is reasonably likely
that any aspect of its operations is in actual or probable violation of any
Anti-Terrorism Law.

 

"Required Completion Date" means the earlier to occur of (a) December 19, 2021
(for informational purposes, 30 months from Closing) [or (b) the date required
for completion of the Improvements pursuant to the terms of the Project Covenant
Documents].

 

"Retainage" means the retainage with respect to certain construction costs of
the Improvements as provided in Section 6.6.

 

"Sanctioned Country" means a country subject to a sanctions program maintained
under any Anti-Terrorism Law.

 

"Sanctioned Person" means any individual person, group, regime, entity or thing
listed or otherwise recognized as a specially designated, prohibited, sanctioned
or debarred person, group, regime, entity or thing, or subject to any
limitations or prohibitions (including but not limited to the blocking of
property or rejection of transactions), under any Anti-Terrorism Law.

 

 18 

 

  

"Solvent" means, with respect to any Person on a particular date, that on such
date (a) the fair value of the property of such Person is greater than the total
amount of liabilities, including contingent liabilities, of such Person, (b) the
present fair market value of the assets of such Person is not less than the
amount that will be required to pay the probable liability of such Person on its
debts as they become absolute and matured, (c) such Person is able to realize
upon its assets and pay its debts and other liabilities, contingent liabilities
and other commitments as they mature or as they otherwise are due and payable in
the normal course of business, and (d) such Person does not intend to, and does
not believe that it will, incur debts or liabilities beyond such Person's
ability to pay such debts and liabilities as they mature.

 

"Subsequent Disbursement" means as defined in Section 6.5.

 

"Subsidiary" of any Person at any time means any corporation, trust,
partnership, limited liability company or other business entity (a) of which
more than 50% of the outstanding voting securities or other interests normally
entitled to vote for the election of one or more directors or trustees
(regardless of any contingency which does or may suspend or dilute the voting
rights) is at such time owned directly or indirectly by such Person or one or
more of such Person's Subsidiaries, or (b) which is controlled or capable of
being controlled by such Person or one or more of such Person's Subsidiaries.

 

"Swap" means any "swap" as defined in Section 1a(47) of the CEA and regulations
thereunder other than (a) a swap entered into on, or subject to the rules of, a
board of trade designated as a contract market under Section 5 of the CEA, or
(b) a commodity option entered into pursuant to CFTC Regulation 32.3(a).

 

"Swap Obligation" means any obligation to pay or perform under any agreement,
contract or transaction that constitutes a Swap which is also a PNC Provided
Interest Rate Hedge.

 

"Taxes" means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Official Body, including any interest, additions to tax or
penalties applicable thereto.

 

"Title Insurance Company" means First American Title Insurance Company or a
title insurer acceptable to Lender.

 

"Title Insurance Policy" means a title insurance policy purchased for Lender by
Borrower at Borrower's sole cost and expense, insuring the lien of the Mortgage
as a first lien on fee simple title to the Land and Improvements, together with
all appurtenances thereto in the principal sum secured by the Mortgage and the
portions of the Loan advanced from time to time, which policy must, to the
extent available in the applicable jurisdiction, include such endorsements as
Lender may require, and coverage against mechanics' lien claims for all
Disbursements through the latest disbursement, subject only to exceptions as may
be approved in writing by Lender from time to time, if any, and issued by the
Title Insurance Company on the ALTA Loan Title Insurance Policy 6/17/06 form or
such other form designated by Lender.

 

“Total Assets” means the total assets of a Person as reflected on such Person’s
balance sheet and accompanying schedules of fair market values, calculated on a
fair market value basis, as of the date of determination, and in conformity with
standards applied to the Historical Statements delivered to Lender.

 

 19 

 

  

“Total Liabilities” means the total liabilities of a Person as reflected on such
Person’s balance sheet, as of the date of determination, calculated in
conformity with standards applied to the Historical Statements delivered to
Lender.

 

"Uniform Commercial Code" means the Uniform Commercial Code as in effect in each
applicable jurisdiction.

 

“Unrestricted Cash and Cash Equivalents” means Cash and Cash Equivalents which
are not subject to any (a) mortgage, pledge, charge, encumbrance, security
interest, collateral assignment or other lien or restriction of any kind,
whether based on common law, constitutional provision, statute or contract or
(b) Limiting Agreement.

 

"USA Patriot Act" means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001,
Public Law 107 56.

 

"Voluntary Prepayment" means any payment made in compliance with the terms and
conditions set forth in Section 3.9.

 

"Withholding Agent" means any Loan Party and Lender.

 

1.2        Interpretation/Construction. Unless otherwise set forth in this
Agreement or any other Loan Document, the following rules of construction apply
to this Agreement and each other Loan Document:

 

(a)       references to the plural include the singular, the part and the whole,
and the words "include," "includes" and "including" are deemed to be followed by
the phrase "without limitation";

 

(b)       the words "hereof," "herein," "hereunder," "hereto" and similar terms
used in any Loan Document refer to such Loan Document as a whole;

 

(c)       article, section, subsection, clause, schedule and exhibit references
are to this Agreement, unless otherwise specified;

 

(d)       reference to any Person includes such Person's successors and assigns
as may be permitted by the Loan Documents;

 

(e)       reference to any agreement, document or instrument means such
agreement, document or instrument as amended, restated or replaced hereafter in
accordance with the provisions thereof and of this Agreement;

 

(f)        relative to the determination of any period of time, "from" means
"from and including," "to" means "to but excluding," and "through" means
"through and including";

 

(g)       the words "asset" and "property" are construed to have the same
meaning and effect and to refer to any and all tangible and intangible assets
and properties, including cash, securities, accounts and contract rights;

 

 20 

 

  

(h)       the Table of Contents, section headings, and captions of the articles,
schedules and exhibits of each Loan Document are included for convenience only
and do not affect Loan Document construction or interpretation;

 

(i)        unless otherwise specified, all references herein to times of day are
references to prevailing Eastern Time;

 

(j)        references to a Person's successors and assigns mean only such
successors and assigns as are permitted by the Loan Documents;

 

(k)       any reference to a Law means as such Law may be amended or
supplemented from time to time, and any successor Law and related rules and
regulations thereunder, as may be from time to time in effect; and

 

(l)       all Lender determinations are deemed to have been made in good faith
and are conclusive absent manifest error.

 

1.3       Accounting Principles. Except as otherwise provided in this Agreement,
all computations and determinations as to accounting or financial matters and
all financial statements to be delivered pursuant to this Agreement must be made
and prepared on a tax basis or otherwise required by applicable laws of any
Official Body.

 

2.       AGREEMENT TO BORROW AND LEND

 

2.1       Agreement to Borrow and Lend. Subject to the terms, provisions and
conditions hereof and in reliance on the representations and warranties set
forth herein, Lender agrees to lend to Borrower the Commitment.

 

2.2       The Note. The Loan is evidenced by the Note and bears interest
calculated and payable as provided in Article 3. The unpaid amounts of the Loan,
as set forth on the books and records of Lender maintained in the ordinary
course of business, will be presumptive evidence of the principal amount thereof
owing and unpaid, absent manifest error, but the failure to record any such
amount on the books and records will not limit or affect the obligations of
Borrower hereunder or under the Note to make payments of principal and interest
on the Loan when due.

 

2.3       Term. The term of the Loan commences on the Closing Date and
terminates on the Expiration Date.

 

2.4        Mini Perm Loan and Mini Perm Loan Extension.

 

(a)       Borrower shall have the option (the "Mini Perm Loan Option") to
convert the Construction Loan to a mini permanent loan (the "Mini Perm Loan")
for a term of twelve (12) month(s), commencing on the date that immediately
follows the last day of the Construction Loan Period (the above described period
is herein called the "Mini Perm Loan Period"), provided that Lender determines,
in its sole discretion, that Borrower has timely satisfied the conditions for
conversion to the Mini Perm Loan set forth in subsection (a)(i) and (a)(ii)
below (collectively, the "Conditions for Mini Perm Loan"):

 

 21 

 

  

(i)           the following conditions for conversion to the Mini Perm Loan
shall be satisfied on the Mini Perm Loan Option Exercise Date and remain
satisfied as of the last day of the Construction Loan Period:

 

A.       no Potential Default or Event of Default exists;

 

B.       Borrower has notified Lender in writing of Borrower’s intention to
exercise the Mini Perm Loan Option, using the form attached hereto as
Exhibit 2.4(a)(i)B, and paid Lender the Mini Perm Loan Fee in good funds, each
no later than sixty (60) days and not sooner than one hundred twenty (120) days
prior to the last day of the Construction Loan Period;

 

C.       the Project meets or exceeds the Mini Perm LTV Requirement or Borrower
makes a Voluntary Prepayment in an amount necessary to reduce the outstanding
principal balance of the Loan to the point where the Mini Perm LTV Requirement
is satisfied;

 

D.       the Project meets or exceeds the Mini Perm Loan DSCR Requirement, as
evidenced by the delivery of the Borrower’s Certificate of Net Operating
Income/Debt Service Coverage Ratio in the form of Exhibit 2.4(a)(i)D, or
Borrower makes a Voluntary Prepayment in an amount necessary to reduce the
outstanding principal balance of the Loan to the point where the Mini Perm Loan
DSCR Requirement is satisfied;

 

E.       the Guarantors are in compliance with the Guarantor Financial
Covenants, such compliance to be certified to Lender in the form of the
Guarantor's covenant compliance certificate attached hereto as Exhibit 4.28(B);

 

F.       Intentionally Omitted; and

 

G.       lien free Completion of Construction has occurred.

 

(ii)          the following conditions for conversion to the Mini Perm Loan
shall be satisfied no later than the last day of the Construction Loan Period:

 

A.       no Potential Default or Event of Default exists, such compliance to be
certified as of the last day of the Construction Loan Period to Lender in the
form of Borrower's covenant compliance certificate attached hereto as Exhibit
4.28(A);

 

B.       Borrower has reimbursed Lender for any costs or expenses incurred by
Lender in connection with the Loan or the exercise of the Mini Perm Loan Option;

 

C.       Lender has received a Date Down Endorsement or other endorsement to its
Title Insurance Policy in form approved by Lender insuring the priority of the
lien of the Mortgage in the amount of all Disbursements and containing no
exceptions other than Permitted Encumbrances;

 

D.       the final advance under the Loan has been made; and

 

 22 

 

  

E.       the Equity Contribution has been funded in full.

 

(b)          If Borrower has converted the Construction Loan to the Mini Perm
Loan pursuant to Section 2.4(a) above, Borrower shall have the additional option
to extend the Mini Perm Loan Period (the "Mini Perm Loan Extension Option") for
a term of twelve (12) months, commencing on the date that immediately follows
the last day of the Mini Perm Loan Period (the "Mini Perm Loan Extension
Period") provided that Lender determines, in its sole discretion, that Borrower
has timely satisfied the conditions for conversion to the Mini Perm Loan set
forth in subsection (b)(i) and (b)(ii) below (collectively, the "Conditions for
Mini Perm Loan Extension"):

 

(i)           the following conditions for extension of the Mini Perm Loan shall
be satisfied on the Mini Perm Loan Extension Option Exercise Date and remain
satisfied as of the last day of the Mini Perm Loan Period:

 

A.       no Potential Default or Event of Default exists;

 

B.       Borrower has notified Lender in writing of Borrower’s intention to
exercise the Mini Perm Loan Extension Option, using the form attached hereto as
Exhibit 2.4(a)(i)B, and paid Lender the Mini Perm Loan Extension Fee in good
funds, each no later than sixty (60) days and not sooner than one hundred twenty
(120) days prior to the last day of the Mini Perm Loan Period;

 

C.       the Project meets or exceeds the Mini Perm LTV Requirement or Borrower
makes a Voluntary Prepayment in an amount necessary to reduce the outstanding
principal balance of the Loan to the point where the Mini Perm LTV Requirement
is satisfied;

 

D.       the Project meets or exceeds the Mini Perm Loan DSCR Requirement, as
evidenced by the delivery of the Borrower’s Certificate of Net Operating
Income/Debt Service Coverage Ratio in the form of Exhibit 2.4(a)(i)D, or
Borrower makes a Voluntary Prepayment in an amount necessary to reduce the
outstanding principal balance of the Loan to the point where the Mini Perm Loan
DSCR Requirement is satisfied; and

 

E.       the Guarantors are in compliance with the Guarantor Financial
Covenants, such compliance to be certified to Lender in the form of the
Guarantor's covenant compliance certificate attached hereto as Exhibit 4.28(B).

 

(ii)          the following conditions for extension of the Mini Perm Loan shall
be satisfied no later than the last day of the Mini Perm Loan Period:

 

A.       no Potential Default or Event of Default exists, such compliance to be
certified as of the last day of the Mini Perm Loan Period to Lender in the form
of Borrower's covenant compliance certificate attached hereto as Exhibit
4.28(A);

 

B.       Borrower has reimbursed Lender for any costs or expenses incurred by
Lender in connection with the Loan or the exercise of the Mini Perm Loan
Extension Option;

 

 23 

 

  

C.       Lender has received a Date Down Endorsement or other endorsement to its
Title Insurance Policy in form approved by Lender insuring the priority of the
lien of the Mortgage in the amount of all Disbursements and containing no
exceptions other than Permitted Encumbrances; and

 

D.       the final Disbursement of the Loan has been made.

 

3.       LOAN INTEREST RATES, PAYMENTS AND FEES

 

3.1       Interest Rate Options. Borrower will pay interest in respect of the
outstanding unpaid principal amount of the Loan at the Daily LIBOR Rate plus (a)
until such time as the Mini Perm Loan Conditions are satisfied as such
satisfaction is determined by Lender, two hundred and five (205) basis points
(2.05%) per annum and (b) from and after the date that the Mini Perm Loan
Conditions have been satisfied as such satisfaction is determined by Lender, one
hundred eight-five (185) basis points (1.85%) per annum unless, in either such
case, the Alternate Rate or the Default Rate otherwise applies pursuant to this
Agreement in which case Borrower will pay interest at the Alternate Rate or
Default Rate, as applicable, as required by this Agreement. Interest shall be
computed on the basis of a year of three hundred sixty (360) days and actual
days elapsed. Lender's determination of interest rates and any change therein
will, in the absence of manifest error, be conclusive and binding upon all
parties hereto. If at any time the designated rate applicable to any portion of
the Loan made by Lender exceeds the Maximum Legal Rate, the rate of interest on
the Loan is limited to the Maximum Legal Rate.

 

3.2       Loan Requests. Borrower may request Lender to make Disbursements of
the Loan by the delivery to Lender of a duly completed Disbursement Request in
accordance with the procedures set forth in Section 6.1 of this Agreement below.

 

3.3       Default Interest and Late Payment Charge. To the extent permitted by
Law, during the existence of any Event of Default, Borrower will pay interest on
the entire principal amount then outstanding and all other sums due under the
Loan at a rate per annum equal to the Default Rate. The Default Rate accrues
before and after any judgment has been entered. In addition, Borrower will pay
upon demand by Lender a late payment charge equal to five percent (5%) of the
amount of any payment due under the Loan, prior to maturity or acceleration,
which is not received by Lender within ten (10) days after the date such payment
is due. Borrower acknowledges that the increased interest rate and the late
payment charge provided for herein reflect, among other things, the fact that
the Loan has become a substantially greater credit risk given its default status
and that Lender is entitled to additional compensation for such risk and all
such interest is payable by Borrower upon demand by Lender. Borrower also agrees
and acknowledges that the Default Rate is a reasonable forecast of such
additional compensation for anticipated and actual harm incurred by Lender, and
that such harm cannot be estimated with certainty or without difficulty. The
Default Rate is imposed as liquidated damages for the purpose of defraying
Lender's expenses incident to the handling of delinquent payments, but is in
addition to, and not in lieu of, the exercise by Lender, of any rights and
remedies hereunder, under the other Loan Documents or under applicable Law, and
any fees and expenses of any attorneys or other professionals Lender may employ.

 

 24 

 

  

3.4       Daily LIBOR Rate Unascertainable. If, on any date on which the Daily
LIBOR Rate would otherwise be determined, Lender determines that:

 

(a)       adequate and reasonable means do not exist for ascertaining the Daily
LIBOR Rate, or

 

(b)       a contingency has occurred which materially and adversely affects the
London interbank eurodollar market relating to the Daily LIBOR Rate,

 

then Lender will promptly notify Borrower thereof and the outstanding principal
and future advances will bear interest at the Base Rate plus one hundred and
fifteen (115) basis points (1.15%) per annum (the “Alternate Rate”).

 

If, on any date on which the Daily LIBOR Rate would otherwise be determined,
Lender determines (which determination will be conclusive absent manifest error)
that:

 

(c)       the making, maintenance or funding of any portion of the Loan at the
Daily LIBOR Rate has been made impracticable or unlawful by compliance by Lender
in good faith with any Law or any interpretation or application thereof by any
Official Body or with any request or directive of any such Official Body
(whether or not having the force of Law), or

 

(d)       the Daily LIBOR Rate will not adequately and fairly reflect the cost
to Lender of the establishment or maintenance of such portion of the Loan, or

 

(e)       after making reasonable efforts, deposits of the relevant amount in
Dollars are not available to Lender with respect to such portion of the Loan, or
to lenders generally, in the London interbank Eurodollar market,

 

then the Lender must promptly notify Borrower and endorse a certificate to such
notice as to the specific circumstances of such notice. As of the date specified
in any such notice, the applicable portion of the Loan shall automatically bear
interest at the Alternate Rate.

 

Notwithstanding anything set forth in Section 3.4 above, prior to the Alternate
Rate becoming effective based on any of the foregoing circumstances, Lender
shall use commercially reasonable efforts to find an alternate index similar to
the Daily LIBOR Rate to replace the Daily LIBOR Rate, in which case, the
Alternate Rate shall then mean such replacement index plus or minus a margin
reasonably determined by Lender to establish a rate consistent to the interest
rate in effect immediately prior to the contingency, due consideration being
given to the then-prevailing market practice for determining a rate of interest
for newly originated commercial loans in the United States.

 

 25 

 

  

3.5       Successor Daily LIBOR Rate.

 

(a)       If Lender determines (which determination shall be final and
conclusive, absent manifest error) that either (a) (i) the circumstances set
forth in Section 3.4 have arisen and are unlikely to be temporary, or (ii) the
circumstances set forth in Section 3.4 have not arisen but the applicable
supervisor or administrator (if any) of the Daily LIBOR Rate-based interest rate
or a Governmental Authority having jurisdiction over Lender has made a public
statement identifying the specific date after which the Daily LIBOR Rate-based
interest rate shall no longer be used for determining interest rates for loans
(either such date, a "LIBOR Termination Date"), or (b) a rate other than the
Daily LIBOR Rate-based interest rate has become a widely recognized benchmark
rate for newly originated loans in Dollars in the U.S. market, then Lender may
(in consultation with the Borrower) choose a replacement index for the Daily
LIBOR Rate-based interest rate and make adjustments to applicable margins and
related amendments to this Agreement as referred to below such that, to the
extent practicable, the all-in interest rate (including any applicable margin)
based on the replacement index will be substantially equivalent to the all-in
Daily LIBOR Rate-based interest rate (including any applicable margin) in effect
prior to its replacement. 

 

(b)       Lender and Borrower shall enter into an amendment to this Agreement to
reflect the replacement index, the adjusted margins and such other related
amendments as may be appropriate, in the discretion of Lender, for the
implementation and administration of the replacement index-based rate. 
Notwithstanding anything to the contrary in this Agreement or the other Loan
Documents, such amendment shall become effective without any further action or
consent of any other party to this Agreement at 5:00 p.m. Pittsburgh,
Pennsylvania time  on the tenth (10th) Business Day after the date a draft of 
the amendment is provided to the Borrower. 

 

(c)       Selection of the replacement index, adjustments to the applicable
margins, and amendments to this Agreement (i) will be determined with due
consideration to the then-current market practices for determining and
implementing a rate of interest for newly originated loans in the United States
and loans converted from a Daily LIBOR Rate-based interest rate to a replacement
index-based rate, and (ii) may also reflect adjustments to account for (x) the
effects of the transition from the Daily LIBOR Rate-based interest rate to the
replacement index and (y) yield- or risk-based differences between the Daily
LIBOR Rate-based interest rate and the replacement index.

 

(d)       Until an amendment reflecting a new replacement index in accordance
with this Section is effective, each advance, conversion and renewal of a Loan
under the Daily LIBOR Rate-based  rate will continue to bear interest with
reference to the Daily LIBOR Rate; provided however, that if Lender determines
(which determination shall be final and conclusive, absent manifest error) that
a LIBOR Termination Date has occurred, then following the LIBOR Termination
Date, all Loan advances as to which the Daily LIBOR Rate-based  interest rate
would otherwise apply shall automatically be converted to the Alternate Rate
until such time as an amendment reflecting a replacement index and related
matters as described above is implemented. 

 

(e)       Notwithstanding anything to the contrary contained herein, if at any
time the replacement index is less than zero, at such times, such index shall be
deemed to be zero for purposes of this Agreement.

 

3.6       Payments. All payments and prepayments of principal, interest, any
Mini Perm Loan Fee, Mini Perm Loan Extension Fee, or other fees or amounts due
from Borrower are payable prior to 11:00 a.m. on the date when due without
presentment, demand, protest or notice of any kind, all of which are hereby
expressly waived by Borrower, and without setoff, counterclaim or other
deduction of any nature, and an action therefor will immediately accrue. Such
payments will be made at the Principal Office to Lender in U.S. Dollars and in
immediately available funds. Lender's statement of account, ledger or other
relevant record will, in the absence of manifest error, be conclusive as the
statement of the amount of principal of and interest on the Loan and other
amounts owing under this Agreement and will be deemed an "account stated".

 

 26 

 

  

3.7       [Reserved].

 

3.8       Interest Payment Dates. Interest on the Loan is due and payable in
arrears on the first day of each month after the date hereof and on the
Expiration Date.

 

3.9       Voluntary Prepayments.

 

(a)       Borrower has the right at its option from time to time to prepay the
Loan in whole or part on any Business Day without cost, premium or penalty,
except as provided below or in Sections 3.12(a) or 3.12(b).

 

(b)       Whenever Borrower desires to prepay the Loan, it must provide a
prepayment notice to Lender by 1:00 p.m. setting forth (i) the Business Day on
which the proposed prepayment is to be made, which must be no less than three
(3) Business Days after the date of such prepayment notice; and (ii) the total
principal amount of such prepayment, which may not be less than $100,000. All
prepayment notices are irrevocable. The principal amount of the portion of the
Loan for which a prepayment notice is given, together with interest on such
principal amount, is due and payable on the date specified in such prepayment
notice as the date on which the proposed prepayment is to be made. Any
prepayment hereunder is not subject to reborrowing.

 

(c)       Lender agrees that upon the occurrence of any event giving rise to
increased costs under Section 3.12(a) or the suspension of the Daily LIBOR Rate
pursuant to Sections 3.4(c), 3.4(d) or 3.4(e), or if Lender requires Borrower to
pay any Indemnified Taxes or additional amounts to Lender or any Official Body
for the account of Lender pursuant to Section 3.14, it will, if requested by
Borrower, use reasonable efforts (subject to overall policy considerations of
Lender) to designate another lending office for any portion of the Loan affected
by such event, provided that such designation is made on such terms that Lender
and its lending office suffer no economic, legal or regulatory disadvantage,
with the object of avoiding the consequence of the event giving rise to the
operation of such section. Nothing in this Section 3.9(b) will affect or
postpone any of the obligations of any Loan Party or the rights of Lender
provided in this Agreement. Borrower hereby agrees to pay all reasonable costs
and expenses incurred by Lender in connection with any such designation or
assignment.

 

3.10       Mandatory Prepayments.

 

(a)       In the event the Mini Perm Loan Option is exercised, commencing on
July 19, 2023 (for reference purposes the initial Expiration Date) and
continuing on the first (1st) day of each calendar month thereafter through the
term of the Loan (including through the Mini Perm Loan Extension Period, if
applicable), together with its interest payment on the Loan, Borrower shall make
monthly payments of the outstanding principal balance of the Loan in an amount
equal to the principal portion of a level payment assuming a mortgage style
amortization of the Commitment amount of the Loan over thirty (30) years at a
hypothetical rate of interest of six percent (6.00%) per annum (such required
monthly principal payment referred to herein as the "Mandatory Principal
Payments").

 

 27 

 

  

(b)       Notwithstanding anything to the contrary herein, each of the Mandatory
Principal Payments to be made pursuant to this Section 3.10 shall not be subject
to reborrowing.

 

(c)       If not sooner paid, all amounts due and owing under any Loan Document
are due and payable in full on the Expiration Date.

 

3.11      [Reserved].

 

3.12      Increased Costs.

 

(a)          Increased Costs Generally. If any Change in Law:

 

(i)       imposes, modifies or deems applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
Lender (except any reserve requirement reflected in the Daily LIBOR Rate);

 

(ii)     subjects Lender to any Taxes on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto except (A) Indemnified Taxes and
(B) Excluded Taxes; or

 

(iii)    imposes on Lender or the London interbank market any other condition,
cost or expense (other than Taxes) affecting this Agreement or any portion of
the Loan made by Lender or any participation therein;

 

and the result of any of the foregoing is to increase the cost to Lender of
making, continuing or maintaining any portion of the Loan or of maintaining its
obligation to make any portion of the Loan, or to reduce the amount of any sum
received or receivable by Lender hereunder (whether of principal, interest or
any other amount) then, upon request of Lender, Borrower will pay to Lender such
additional amount or amounts as will compensate Lender for such additional costs
incurred or reduction suffered.

 

(b)         Capital Requirements. If Lender determines that a Change in Law
affecting Lender, any lending office of Lender or Lender's holding company, if
any, regarding capital or liquidity requirements, has or could have the effect
of reducing the rate of return on Lender's capital or on the capital of Lender's
holding company as a consequence of this Agreement to a level below that which
Lender or Lender's holding company could have achieved but for such Change in
Law (taking into consideration Lender's policies and the policies of Lender's
holding company with respect to capital adequacy), then from time to time
Borrower will pay to Lender such additional amount or amounts as will compensate
Lender or Lender's holding company for any such reduction suffered.

 

(c)         Certificates for Reimbursement. A certificate of Lender delivered to
Borrower and setting forth the amount or amounts necessary to compensate Lender
or its holding company pursuant to this Section 3.12 is conclusive absent
manifest error, and Borrower will pay Lender the amount shown as due within ten
(10) days after receipt of such certificate.

 

 28 

 

  

(d)       Delay in Requests. Failure or delay on the part of Lender to demand
compensation pursuant to this Section 3.12 does not constitute a waiver of
Lender's right to demand such compensation.

 

3.13      [Reserved].

 

3.14      Taxes.

 

(a)       Payments Free of Taxes. Any and all payments by or on account of any
obligation of any Loan Party under any Loan Document must be made free and clear
of and without deduction or withholding for any Taxes, except as required by
applicable Law. If any applicable Law (as determined by a withholding agent)
requires the deduction or withholding of any Tax from any such payment by such
withholding agent, then the withholding agent is entitled to make such deduction
or withholding and will timely pay the full amount deducted or withheld to the
relevant Official Body in accordance with applicable Law and, if such Tax is an
Indemnified Tax, then the sum payable by the applicable Loan Party is increased
as necessary so that after such deduction or withholding has been made
(including such deductions and withholdings applicable to additional sums
payable under this Section 3.14) Lender receives an amount equal to the sum it
could have received had no such deduction or withholding been made.

 

(b)       Payment of Other Taxes by Borrower. The Loan Parties jointly and
severally agree to timely pay any Other Taxes to the relevant Official Body in
accordance with applicable Law, or at Lender's option, timely reimburse Lender
for the payment of any such Other Taxes.

 

(c)       Indemnification by the Loan Parties. The Loan Parties jointly and
severally indemnify Lender and agree to pay Lender within ten (10) days after
demand therefor, for the full amount of any Indemnified Taxes, including
Indemnified Taxes imposed or asserted on or attributable to amounts payable
under this Section 3.14, payable or paid by Lender or required to be withheld or
deducted from a payment to Lender and any reasonable related expenses, whether
or not such Indemnified Taxes were correctly or legally imposed or asserted by
the relevant Official Body. A certificate as to the amount of such payment or
liability delivered to Borrower by Lender is conclusive absent manifest error.

 

(d)       [Intentionally Omitted].

 

(e)       Evidence of Payments. As soon as practicable after any payment of
Taxes by any Loan Party to an Official Body pursuant to this Section 3.14, such
Loan Party must deliver to Lender the original or a certified copy of a receipt
issued by such Official Body evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to Lender.

 

(f)       [Intentionally Omitted]

 

 29 

 

  

(g)       Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 3.14 (including by
the payment of additional amounts pursuant to this Section 3.14), it shall pay
to the indemnifying party an amount equal to such refund (but only to the extent
of indemnity payments made under this Section 3.14 with respect to the Taxes
giving rise to such refund), net of all out-of-pocket expenses (including Taxes)
of such indemnified party and without interest (other than any interest paid by
the relevant Official Body with respect to such refund). Such indemnifying
party, upon the request of such indemnified party incurred in connection with
obtaining such refund, shall repay to such indemnified party the amount paid
over pursuant to this Section 3.14(g) (plus any penalties, interest or other
charges imposed by the relevant Official Body) in the event that such
indemnified party is required to repay such refund to such Official Body.
Notwithstanding anything to the contrary in this Section 3.14(g), in no event
will the indemnified party be required to pay any amount to an indemnifying
party pursuant to this Section 3.14(g) the payment of which would place the
indemnified party in a less favorable net after-Tax position than the
indemnified party would have been in if the Tax subject to indemnification and
giving rise to such refund had not been deducted, withheld or otherwise imposed
and the indemnification payments or additional amounts with respect to such Tax
had never been paid. This paragraph shall not be construed to require any
indemnified party to make available its Tax returns (or any other information
relating to its Taxes that it deems confidential) to the indemnifying party or
any other Person.

 

(h)       Survival. Each party's obligations under this Section 3.14 survive any
assignment of rights by Lender, the termination of the Commitment and the
repayment, satisfaction or discharge of all Obligations.

 

4.       AFFIRMATIVE COVENANTS

 

Loan Parties hereby covenant and agree that until the Obligations have been
indefeasibly paid in full and all other obligations hereunder have been
performed and discharged and the Commitment has terminated or expired, they will
comply at all times with the following affirmative covenants:

 

4.1          Preservation of Existence, Etc. Each Loan Party will maintain its
legal existence (and no change is permitted thereto) as a corporation, limited
liability company or trust, as applicable, and its licenses or qualifications
and good standings in the jurisdictions of its formation and, with respect to
the Borrower, where the Project is located.

 

4.2          Performance of Obligations; Payment of Liabilities. Borrower will
duly pay, perform and discharge each of its liabilities and obligations
(including the Obligations and all Impositions), promptly as and when the same
become due and payable, and in any event prior to the date when any fine, late
charge or other penalty for late payment may be imposed, except to the extent
(a) such liabilities are being contested in good faith and by appropriate and
lawful proceedings diligently conducted; (b) such failure to pay and discharge
any such liabilities (i) could not reasonably be expected to result in fines,
penalties, other similar liabilities or injunctive relief, (ii) could not
reasonably be expected to result in a Material Adverse Effect, (iii) could not
reasonably be expected to result in a Lien or otherwise materially and adversely
affect the Collateral or the validity of the Loan; and (c) Borrower has set
aside reserves or made other appropriate provisions as may be required for tax
purposes with respect to such contested matters; and provided that Borrower will
pay all such liabilities immediately upon the commencement of proceedings to
foreclose any Lien which has attached as security for such liabilities.

 

 30 

 

  

4.3          Compliance with Laws. Each Loan Party will comply with applicable
Laws, provided that failure to comply with a Law is not a violation of this
Section 4.3 so long as such failure could not result in fines, penalties, costs
or other similar liabilities or injunctive relief, or a Material Adverse Effect.

 

4.4          Keeping of Records and Books of Account. Each Loan Party will
maintain and keep proper records and books of account which enable such Loan
Party to issue financial statements and reports in accordance with consistently
applied accounting principles, Section 7.2 and as otherwise required by
applicable Law, and in which full, true and correct entries will be made in all
material respects of all its dealings and business and financial affairs.

 

4.5        Maintenance of Insurance.

 

(a)       Borrower will insure its properties and assets, including without
limitation the Collateral, against loss or damage by insurable hazards with
reputable and financially sound insurers, all as reasonably determined necessary
or acceptable by Lender (each such insurance policy is an "Insurance Policy").
Borrower will ensure that each Insurance Policy complies with the requirements
set forth on Exhibit 4.5. Borrower will take all actions required under the
Flood Laws and/or requested by Lender to assist in ensuring that Lender is in
compliance with the Flood Laws applicable to the Collateral, including providing
Lender with the address and/or GPS coordinates of the Improvements and each
other structure on the Land, and, to the extent required, obtaining flood
insurance for such Improvements, property, structures and contents prior to
assets becoming Collateral, and thereafter maintaining such flood Insurance
Policy in full force and effect for so long as required by the Flood Laws.

 

(b)       Borrower will pay, within ten (10) Business Days after demand
therefor, the cost and expense of any third party insurance consultants retained
by Lender with respect to the insurance coverage to be maintained by Borrower
with respect to the Project and Borrower's obligations under this Agreement.

 

(c)       Borrower will require that all Contractors and all subcontractors
maintain liability insurance coverage consistent with that required of Borrower
in amounts acceptable to Lender and customary for contractors performing work of
the nature proposed for the Project. All parties engaged in work on the
Improvements will maintain statutory workers' compensation and, if required by
Law, disability insurance in force for all workers on the job.

 

(d)       Borrower will cause the Architect (and the Engineer, if applicable) to
obtain and maintain professional liability insurance during the period
commencing on the date of the Architect's Agreement and/or the Engineer's
Agreement, as applicable, and expiring no earlier than three (3) years after
occupancy of the Project. Such insurance will be in an amount of no less than
$1,000,000 on a per claim and $2,000,000 on an aggregate basis, or such lesser
amount as Lender may approve in its sole discretion.

 

 31 

 

  

4.6          Notice. Borrower will give prompt written notice to Lender of
(a) any action or proceeding instituted by or against any Loan Party which
constitutes a Potential Default or an Event of Default; (b) a default by any
Loan Party under any other material contract, instrument or agreement to which
it is a party or by which it or any of its properties or assets may be bound,
which default could be reasonably expected to result in a Material Adverse
Effect, a Potential Default or an Event of Default, or (c) a default by Borrower
under any Project Covenant Documents.

 

4.7          Payment of Costs. Borrower will pay promptly, or cause to be paid
promptly, all costs incurred in connection with constructing the Improvements as
and when the same become due and payable, paying for the same with the Equity
Contribution, the proceeds of the Loan advanced from time to time and Borrower's
own funds as provided in this Agreement.

 

4.8          [Intentionally Deleted.]

 

4.9          Compliance With Construction and Development Documents, Project
Covenant Documents and Other Agreements. Borrower will comply with the
Construction and Development Documents and the Project Covenant Documents to
which it is a party (or to which the Project is otherwise subject) and in all
material respects with all other obligations under other contracts, instruments
and agreements to which it is a party or to which any of its properties or
assets may be subject. Borrower will cause the Improvements to be constructed in
compliance with the Project Covenant Documents, and all other agreements
relating to the Project and any Leases and will perform all of its obligations
under all of such agreements.

 

4.10        Interest Rate Hedge. During the term hereof, Borrower may enter into
an interest rate hedge or cap with a counterparty acceptable to Lender.

 

4.11        Further Assurances. Borrower will, from time to time, at its
expense, faithfully preserve and protect Lender's lien on and security interest
in the Collateral as a continuing first priority perfected lien, subject only to
Permitted Encumbrances, and will take such other action as Lender in its sole
discretion may deem to be necessary or advisable from time to time in order to
preserve, perfect and protect the liens granted under the Collateral Documents,
to exercise and enforce Lender's rights and remedies thereunder and with respect
to the Collateral and to carry out the terms of this Agreement and the other
Loan Documents.

 

4.12        Estoppel Certificates.

 

Borrower will deliver within ten (10) Business Days after Lender's written
request a certificate duly executed and in form satisfactory to Lender, stating
and acknowledging, to the best of Borrower's knowledge, (i) the then unpaid
principal balance, and interest due and unpaid, under the Loan and that there
are no defenses, off sets, counterclaims or recoupments thereto (or, if such
should not be the fact, then the facts and circumstances relating to such
defenses, off sets, counterclaims or recoupments); (ii) that Borrower has kept,
observed, complied with, fulfilled and performed in all material respects every
term, covenant and condition in this Agreement and the other Loan Documents on
its part to be kept and performed; (iii) that no Potential Default or Event of
Default exists; (iv) that no event has occurred or is threatened which if
continued could permit the holder of any recourse indebtedness of Borrower or to
which its property is subject to accelerate the maturity thereof or enforce any
lien securing the same; and (v) that no litigation or administrative proceeding
has been instituted by or against Borrower which if adversely determined could
constitute a Material Adverse Effect (or, if such should not be the fact, then
the facts and circumstances relating to such event or litigation in detail) and
covering such other matters relating to Borrower, the Loan or the Collateral as
Lender may reasonably require.

 

 32 

 

  

4.13       Construction and Completion of Improvements. Borrower will commence
construction of the Project within sixty (60) days after the date of this
Agreement or such earlier date as may be required pursuant to the terms of the
Project Covenant Documents and thereafter diligently and continuously prosecute
the completion of construction of the Project in compliance with the Plans. The
Plans must have been approved in accordance with applicable zoning ordinances,
public and private building and use restrictions applicable to the Land and
Improvements; and all other Laws, restrictive covenants or requirements of
governmental authorities including the Project Covenant Documents and the
Governmental Approvals and those of the appropriate board of fire underwriters
or its equivalent, and all other applicable agreements. Borrower will cause
(a) Completion of Construction to occur on or before the Required Completion
Date, and (b) the Improvements to be constructed in such a manner and on such a
schedule so that at all times during the pendency of the Loan, the Inspecting
Architect must be of the opinion that the Completion of Construction will occur
on or prior to the Required Completion Date.

 

4.14       Preparation of Plans. Borrower will cause the Plans to be prepared by
the Architect and, prior to the Closing Date, approved by Borrower, the
Contractor, the Architect and the Engineer. All Plans will be reviewed and
determined to be satisfactory by the Inspecting Architect, have all Governmental
Approvals and the approval of all other entities and Persons with a right to
approve any aspect of the work, including without limitation, any parties to the
Project Covenant Documents.

 

4.15      Changes in Construction and Development Documents. 

 

(a)       Except for Minor Change Orders, no changes in the Plans or the other
Construction and Development Documents (including change orders) will be
effective, unless approved in writing in advance by Lender, as described below.
Lender's approval will be required for changes in the Plans or the other
Construction and Development Documents which are not Minor Change Orders.

 

(b)       Borrower will obtain, at its sole cost and expense, all approvals or
consents from other Persons of any changes in the Plans or other Construction
and Development Documents (including change orders) that are required by Law or
under any other agreement with respect to the Land or Improvements (including
the Project Covenant Documents and the Governmental Approvals). Borrower will
deliver to Lender and the Inspecting Architect any documentation required by
Lender pertaining to any such change. Lender will respond within ten (10)
Business Days after receipt by Lender and the Inspecting Architect of all
documentation necessary to evaluate a requested change (but failure to respond
within such ten (10) Business Day period shall not constitute a deemed
approval), and Lender will not approve any changes until Borrower has obtained
all other approvals that Lender determines are required from other parties. If
Lender determines that any change may increase the cost of completion of the
Improvements in excess of the amount of any category as shown on the Development
Budget ("Category"), Lender may demand that Borrower deposit additional funds
sufficient to cover the increased costs as a condition to giving its approval,
such funds to be held by Lender and disbursed in accordance with Article 6.

 

 33 

 

 

 

(c)       At any time that Lender's consent or approval is required with respect
to the Plans, any of the other Construction and Development Documents,
construction of the Improvements and the cost thereof, or changes to any of the
foregoing, Lender may, without obligation, rely conclusively on the opinion of
the Inspecting Architect.

 

4.16       Payment and Performance Bonds. Prior to entering into the applicable
contracts and subcontracts, Borrower will obtain and at all times during the
course of construction until the work under contract or subcontract, as the case
may be is completed, cause to be maintained payment and performance bonds with
respect to each of the Engineer’s Agreement and all subcontracts with respect to
the Project for plumbing, fire sprinklers, HVAC, electrical, roofing and stucco,
in each case, in such amounts required by Lender. The bonds must be issued or
reissued by a surety approved by Lender rated A+ by A.M. Best Company, Inc. and
AA or higher by Standard & Poor's Corporation or Moody's Investors Services;
provided, however, in lieu of the foregoing, Borrower may elect to obtain and
cause to be maintained payment and performance bonds for the Contractor with
respect to the General Construction Contract. All bonds must include dual
obligee riders naming Lender and must be in form and substance satisfactory to
Lender.

 

4.17       Subcontractors. Borrower will furnish to Lender (a) on or before the
tenth (10th) day of each calendar month, a true and correct written schedule of
all subcontracts related to the Project which are in effect as of the date such
schedule is delivered to Lender, which schedule must include the names,
addresses, telephone numbers and primary contracts of all subcontractors under
said subcontracts, the aggregate dollar amounts of the work covered or to be
covered by said subcontracts, a breakdown of the work covered or to be covered
under each of said subcontracts, and any additional information that Lender may
reasonably request from time to time in connection therewith, and (b) upon the
request of Lender, true and correct copies of all executed Major Subcontracts.
The work to be performed under any contract will include no work other than that
for the Improvements. All Major Subcontracts must be in form and content
reasonably acceptable to Lender. Lender or the Inspecting Architect may contact
the Contractor or any subcontractor to verify any facts disclosed in the
contracts.

 

4.18      Materials.

 

(a)       Borrower will store on the Land all materials, equipment, fixtures and
articles of personal property purchased with Loan proceeds.

 

(b)       Borrower will furnish to Lender from time to time as reasonably
required by Lender evidence that all fixtures and equipment necessary for the
operation of the Improvements have been or will be obtained and in place on the
Completion Date with respect to all of the Improvements.

 

 34 

 

  

4.19        Repairs; Maintenance of Properties. Borrower must maintain and keep
the Land and the Improvements and all properties and assets of Borrower in good
working order and condition and make all necessary and proper repairs and
replacements thereto.

 

4.20       Visitation; Inspection and Right to Stop Work.

 

(a)       Loan Parties will permit any of the officers or authorized employees
or representatives of Lender to examine, make excerpts from and audit their
respective books and records and discuss their respective business affairs,
finances and accounts with its officers, all in such detail and at such times
and as often as Lender may reasonably request, provided, that unless a Potential
Default or a Default exists, Lender will provide the respective Loan Party with
reasonable notice prior to any visit or inspection and a reasonable opportunity
to participate in such visit or inspection, but so long as no Event of Default
has occurred and no exigent circumstances exists, upon no less than two (2)
Business Days’ notice. Loan Parties will furnish Lender with convenient
facilities for such visitations, inspections and audits.

 

(b)       The officers or authorized employees and agents of Lender and the
Inspecting Architect will have the right at any reasonable time to enter the
Land and Improvements and inspect the construction work and all materials,
plans, specifications and other matters relating to construction of the
Improvements. Officers or authorized employees of Lender and the Inspecting
Architect will also have the right to examine, copy and audit the books,
records, accounting data and other documents of the Contractor relating to the
construction of the Improvements and associated costs. Borrower will reimburse
Lender for out-of-pocket third party costs and expenses incurred by them in
connection therewith.

 

(c)       If Lender, in good faith, determines that any work or materials do not
conform to the Plans or sound building practice or otherwise depart from any of
the requirements of this Agreement, Lender may require the work to be stopped
and may withhold Disbursements until the matter is corrected. Borrower will
promptly correct any such nonconforming work or materials. No such action by
Lender will affect Borrower's obligation to complete the Improvements on or
before the Required Completion Date.

 

(d)       Lender has no duty to examine, supervise or inspect the Plans or the
construction of the Improvements or to examine any books and records. Any
inspection or examination by Lender, or the Inspecting Architect is for the sole
purpose of protecting the security interests granted in favor of Lender and
preserving its rights under this Agreement and the other Loan Documents. No
default or breach of Borrower will be waived by any inspection by Lender or the
Inspecting Architect, nor will any such inspection constitute a representation
that there has been or will be compliance with the Plans or that the
construction is free from defective materials or workmanship. Neither approval
of the Plans nor any inspections or approvals of the construction of the
Improvements or any other inspection constitutes a warranty or representation by
Lender as to the adequacy or safety of construction or any physical condition or
feature of the Project.

 

(e)       Upon the occurrence of an Event of Default, Lender has the right to
require that construction of the Improvements be stopped.

 

 35 

 

  

4.21       Notice of Lien Claims. Borrower will promptly notify Lender in
writing of any material dispute with any supplier of labor or materials or any
proceeding against Borrower, including without limitation proceedings to assert
or enforce mechanic's, materialman's or other involuntary Liens. Lender reserves
the right to withhold Disbursements until any such Lien or claim has been bonded
or discharged.

 

4.22       Project Covenant Documents and Purchase Agreement.

 

Borrower will comply with its obligations under any applicable Project Covenant
Documents or purchase agreement and will make all reasonable efforts to enforce
the obligations of the other parties to any Project Covenant Documents or
purchase agreement and Borrower will provide Lender with copies of any notices
which Borrower may send or may be sent to Borrower pursuant to any Project
Covenant Documents or purchase agreement promptly after the sending or receipt
thereof by Borrower. Borrower will not terminate, amend or modify any Project
Covenant Documents or the purchase agreement without the prior written consent
of Lender.

 

4.23       Security Deposits. All security deposits delivered to Borrower under
the Leases must be maintained by Borrower in accordance with applicable Law in
an account with Lender, and those security deposits which are in the form of a
letter of credit will be transferred and delivered to Lender and held by Lender
pursuant to the Collateral Documents.

 

4.24       Use of Proceeds. Borrower will use the proceeds of the Loan only for
the development and construction of the Improvements. Borrower will not use the
proceeds of the Loan for any purposes which contravene applicable Law or any
provision hereof.

 

4.25       Single Purpose Entity. Until the Obligations have been indefeasibly
paid in full, Borrower's Organizational Documents must provide that Borrower's
sole business purpose is the acquisition, ownership and operation of the real
estate encumbered by the Mortgage. Borrower will at all times during the term of
the Loan conduct its business affairs in compliance with its Organizational
Documents.

 

4.26       Management of the Project. Borrower will manage the Project,
including all marketing, leasing, collections, maintenance and servicing duties,
in a competent and professional manner. Borrower will not enter into, modify,
amend, terminate or cancel any management or leasing agreement for the Project
or agreements with agents or brokers, without the prior written approval of
Lender.

 

4.27       Loan Rebalancing/Deposit of Funds by Borrower. If Lender in good
faith at any time and from time to time determines that (a) the amount of the
undisbursed Loan proceeds will not be sufficient to pay in full all costs set
forth on the Development Budget, or (b) any amount shown in any Category will
not be sufficient to pay in full the items to which such amount is allocated,
then Lender may make demand on Borrower to: (i) deposit with Lender within ten
(10) Business Days funds equal to any such insufficiency, with such funds to be
held in an account with Lender in which Lender has a security interest, and/or
(ii) increase the amount of the Equity Contribution. Lender has no obligation to
make further disbursements until the demanded funds have been deposited by
Borrower with Lender. Whenever Lender has any such funds on deposit, such funds
are additional security for the Loan, and all disbursements will be made by
Lender first from those funds until they are exhausted.

 

 36 

 

  

4.28       Financial Covenants. Until indefeasible payment in full of the
Obligations, satisfaction of all of Borrower's other obligations hereunder and
under the other Loan Documents, and termination of the Commitment, Borrower and
Guarantors, as applicable, must comply at all times with the following
covenants:

 

(a)          Borrower Financial Covenant.

 

Beginning with the calendar month ending January, 2023 [for informational 42
months following Closing] and through the remaining term of the Loan, Borrower
shall maintain a Debt Service Coverage Ratio of not less than 1.15 to 1.00 (the
“Project Debt Service Coverage Ratio Covenant”). Borrower shall deliver to
Lender on such date a Certificate of Net Operating Income/Debt Service Coverage
Ratio in the form of Exhibit 2.4(a)(i)D attached hereto. If Borrower fails to
satisfy the Project Debt Service Coverage Ratio Covenant, Borrower shall cause
all Excess Cash Flow from the Project to be deposited into a Cash Collateral
Account at Lender.  

 

In the event Borrower elects to have the Excess Cash Flow deposited into a Cash
Collateral Account pursuant to the first paragraph of this Section 4.28(a),
Borrower shall execute and deliver Lender’s standard pledge agreement in favor
of Lender.  Borrower shall thereafter deposit the Excess Cash Flow into the Cash
Collateral Account on the last Business Day of each calendar month by wire
transfer.  

 

(b)          Guarantor Financial Covenants. The following covenants are
collectively referred to herein as the “Guarantor Financial Covenants”.

 

(i)           Courtelis Guarantors:

 

A.       Liquidity Covenant. The Courtelis Guarantors shall at all times
maintain on an aggregate basis a minimum of Liquidity of $2,500,000.

 

B.       Net Worth. The Courtelis Guarantors shall at all times maintain on an
aggregate basis a minimum Net Worth of $10,000,000.

 

(ii)          Collier Guarantor:

 

A.       Liquidity Covenant. The Collier Guarantor shall at all times maintain a
minimum of Liquidity of $2,500,000.

 

B.       Net Worth. The Collier Guarantor shall at all times maintain a minimum
Net Worth of $10,000,000.

 

(iii)         Kislak Guarantors:

 

A.       Liquidity Covenant. The Kislak Guarantor shall at all times maintain a
minimum of Liquidity of $2,500,000.

 

 37 

 

  

B.       Net Worth. The Kislak Guarantor shall at all times maintain a minimum
Net Worth of $10,000,000.

 

(iv)        HMG Guarantor:

 

A.       Liquidity Covenant. The HMG Guarantor shall at all times maintain a
minimum of Liquidity of $2,500,000.

 

B.       Net Worth. The HMG Guarantor shall at all times maintain a minimum Net
Worth of $10,000,000.

 

(c)       Concurrently with the financial statements of Loan Parties furnished
to Lender pursuant to Section 7.2, each Loan Party must provide a certificate,
in the case of Borrower or any Guarantor other than an individual, signed by the
Chief Executive Officer, President, Chief Financial Officer or Managing Member
of such entity or in the case of an individual Guarantor, signed by such
individual, in the form of Exhibit 4.28(A) in the case of the Borrower and
Exhibit 4.28(B) in the case of the Guarantors.

 

4.29       Keepwell. Each Qualified ECP Loan Party, jointly and severally,
hereby absolutely, unconditionally and irrevocably (a) guarantees the prompt
payment and performance of all Swap Obligations owing by each Non-Qualifying
Party (it being understood and agreed that this guarantee is a guaranty of
payment and not of collection), and (b) undertakes to provide such funds or
other support as may be needed from time to time by any Non-Qualifying Party to
honor all of such Non Qualifying Party's obligations under this Agreement or any
other Loan Document in respect of Swap Obligations (provided, however, that each
Qualified ECP Loan Party will only be liable under this Section 4.29 for the
maximum amount of such liability that can be hereby incurred without rendering
its obligations under this Section 4.29, or otherwise under this Agreement or
any other Loan Document, voidable under applicable Law, including applicable Law
relating to fraudulent conveyance or fraudulent transfer, and not for any
greater amount). The obligations of each Qualified ECP Loan Party under this
Section 4.29 will remain in full force and effect until payment in full of the
Obligations and termination of this Agreement and the other Loan Documents. Each
Qualified ECP Loan Party intends that this Section 4.29 constitute, and this
Section 4.29 is deemed to constitute, a guarantee of the obligations of, and a
"keepwell, support, or other agreement" for the benefit of each other Loan Party
for all purposes of Section 1a(18)(A)(v)(II) of the CEA.

 

4.30       Anti-Money Laundering/International Trade Law Compliance. Each
Covered Entity must comply with all Anti-Terrorism Laws. Borrower must promptly
notify Lender in writing upon the occurrence of a Reportable Compliance Event.

 

4.31       Certificate of Beneficial Ownership and Other Additional
Information. Borrower shall provide to Lender: (i) confirmation of the accuracy
of the information set forth in the most recent Certificate of Beneficial
Ownership provided to Lender; (ii) a new Certificate of Beneficial Ownership, in
form and substance acceptable to Lender, when the individual(s) to be identified
as a Beneficial Owner have changed; and (iii) such other information and
documentation as may reasonably be requested by Lender from time to time for
purposes of compliance by Lender with applicable laws (including without
limitation the USA Patriot Act and other "know your customer" and anti-money
laundering rules and regulations), and any policy or procedure implemented by
Lender to comply therewith.

 

 38 

 

  

4.32       Post-Closing Items.

 

The Borrower shall satisfy the Post-Closing Items (the "Post-Closing Items")
identified on Schedule 4.31 attached hereto within the applicable time period
specified on Schedule 4.31.

 

5.       NEGATIVE COVENANTS

 

Loan Parties hereby covenant and agree that until the Obligations have been
indefeasibly paid in full and all other Obligations have been performed and
discharged and the Commitment has terminated or expired, they must comply at all
times with the following covenants which are expressly applicable to them:

 

5.1         Organizational Covenants.

 

(a)         No Loan Party will amend or modify in any material manner, or permit
the material amendment or modification of any provision of the Organizational
Documents of any Loan Party without the prior written consent of Lender.
Notwithstanding the forgoing, this provision shall not apply to the HMG
Guarantor to the extent HMG Guarantor’s stock is listed on the New York Stock
Exchange or other nationally recognized stock exchange.

 

(b)         No Loan Party will cause or permit sales, pledges, encumbrances,
conveyances, transfers or assignments of interests in such Loan Party (whether
owned directly or through other entities) without the prior written consent of
Lender; provided, however, the Loan Parties shall be permitted to make the
following transfers (each, a “Transfer”):

 

(i) so long as there is not a change in control of the management and day to day
control of the Borrower or the manager of Borrower, the membership interests of
Borrower may be transferred among the members of Borrower or the manager of
Borrower; provided, however, any one member of the Borrower may not own more
than 49% of the Borrower and further provided that Guarantors shall remain
members of the Borrower after giving effect to such Transfer; and

 

(ii) so long as there is not a change of control of the management of each of
the Guarantors, the direct and indirect ownership interests in the Guarantors
may be transferred without Lender’s consent in connection with the estate
planning of such transferor to (1) an Immediate Family Member of such interest
holder (or to partnerships or limited liability companies controlled solely by
one or more of such family members) or (2) a trust established for the benefit
of such Immediate Family Member. “Immediate Family Member” shall mean a sibling,
family trust, parent, spouse, child (or step-child), grandchild or other lineal
descent of the interest holder; and

 

(iii) up to 49% of the ownership interests of any Guarantor, whether direct or
indirect, to unaffiliated third parties, so long as there is not a change in
control of the management and day to day operations of any Guarantors, and if
there is a transfer of more than 15% of such ownership interests, Lender has
approved in advance of such transfer such “know your customer” and related
compliance requirements in connection with such proposed transfer.

 

 39 

 

 

 

Notwithstanding the foregoing, the above provisions do not apply to the HMG
Guarantor to the extent HMG Guarantor’s stock is listed on the New York Stock
Exchange or other nationally recognized stock exchange.

 

(c)         the publicly traded shares of the HMG Guarantor may be transferred
provided such stock is listed on the New York Stock Exchange or other nationally
recognized stock exchange; and

 

(d)         No Loan Party will dissolve, liquidate or wind up its affairs, or
become a party to any merger or consolidation (unless in the event any Loan
Party is a surviving entity), make or permit any change in its form of
organization (except the HMG Guarantor which may make a change to its form of
organization), including a division into two or more entities or, except for the
HMG Guarantor and the Kislak Guarantor, acquire by purchase, lease or otherwise
all or substantially all of the assets or capital stock of any other Person.

 

(e)         Borrower will not engage in any business other than the business
conducted on the date of this Agreement and business contemplated by this
Agreement, will conduct and operate its business substantially as conducted and
operated during the fiscal year which includes the date of this Agreement, and
will not permit any material change in such business.

 

5.2         Construction. Loan Parties will not permit Construction of the
Improvements (a) to be abandoned for a period in excess of ten (10) consecutive
Business Days, except that such period shall be tolled during the occurrence of
any event constituting a Force Majeure Event, or (b) to progress such that the
Inspecting Architect is of the opinion that Construction of the Improvements
will not be complete on or before the Required Completion Date, except if such
delay is due to a Force Majeure Event.

 

5.3         Transfer of Land and Improvements or Personalty. Borrower will not
voluntarily or by operation of Law, directly or indirectly sell, convey,
transfer, assign, pledge, encumber, or permit to be sold, conveyed, transferred,
assigned, pledged or encumbered any nominal, beneficial or other interest in or
to any part of the Land or the Improvements, or any part of any personalty
located upon the Project or used or intended to be used in connection therewith,
provided that Borrower may dispose of any worn-out personal property as long as
the same is promptly replaced with personal property that is the functional
equivalent of the replaced property within such time as could not impair the
operation of the Project. Without the prior written consent of Lender, not to be
unreasonably withheld or delayed, Borrower will not grant easements,
rights-of-way or similar entitlements, nor will Borrower subject or submit the
Land or the Improvements to any condominium regime, cooperative form of
ownership, planned unit development scheme, property owners association or
similar form of ownership structure or restriction. Lender will not be under any
obligation to allege or show any impairment of the Collateral, and may pursue
any legal or equitable remedies for default.

 

 40 

 

  

5.4       Change in or Breach of Construction and Development Documents or
Project Covenant Documents. Except for Minor Change Orders, Borrower will not
amend or modify any provisions of the Plans, Construction and Development
Documents or the Project Covenant Documents without providing prior written
notice, along with copies of such amendments or modifications, to Lender and
obtaining the prior consent required by Section 4.15. Borrower will not commit
or permit any act which could give rise to a breach of any term, covenant or
condition to be performed under the Construction and Development Documents or
the Project Covenant Documents or any other contract to which Borrower is a
party or by which it is bound.

 

5.5       Leasing of Premises. Borrower will not, without the prior written
approval of Lender enter into, amend, modify or extend any Lease other than
Leases entered into between Borrower and residential tenants pursuant to
Borrower's standard lease form. Borrower will not, without the prior written
approval of Lender, terminate any Lease, excluding residential Leases.

 

5.6       Liens. Except for the Permitted Encumbrances, Borrower will not at any
time (a) create, incur, assume or suffer to exist or be created, or permit any
pledge of, or any deed of trust, mortgage, Lien (including any Lien or other
encumbrance authorized by Environmental Laws), charge, security interest or
encumbrance of any nature with respect to the Land or the Improvements,
(b) assign, pledge or in any way transfer or encumber its rights to receive
income from the Land or the Improvements or any of its property or assets,
tangible or intangible, now owned or hereafter acquired, or agree to become
liable to do so, or (c) purchase, use, or allow the use of, any materials,
furnishings, fixtures or equipment intended to become a part of the Improvements
or otherwise included in the Plans which are under or subject to any lease or
similar agreement whereby title, a Lien, a security interest, or the right to
removal or repossession is reserved to or created in any other party, or which
have been purchased upon a conditional bill of sale or to which Borrower does
not have absolute and unencumbered fee title, unless previously authorized by
Lender in writing; provided that with respect to mechanic’s, materialman’s or
other involuntary Liens, Borrower shall be permitted to bond or otherwise cause
the same to be removed within thirty (30) days following the date any such
Lien(s) was filed or recorded.

 

5.7       Value of Collateral. Borrower will not take any action which could
result in any material impairment of the value of any Collateral.

 

5.8       Disposition of Rents. Borrower will not consent to or permit or enter
into any sale, conveyance, pledge, mortgage, hypothecation or other disposition
of any rents, income, issues, profits or other funds arising from or in
connection with the Land and/or the Improvements, except as may be permitted by
any Loan Document.

 

5.9       Indebtedness. Borrower will not, at any time create, incur, assume or
suffer to exist any Indebtedness, except Indebtedness under the Loan Documents.

 

 41 

 

  

5.10     Dividends and Related Distributions.

 

(a)       Prior to the Mini Perm Loan Period Commencement Date, (i) Borrower
will not make or pay, or agree to become or remain liable to make or pay, any
dividend, distribution, return or similar payment on account of or in respect of
its shares of capital stock, partnership interests or limited liability company
interests or on account of the purchase, redemption, retirement or acquisition
of its shares of capital stock (or warrants, options or rights therefor),
partnership interests or limited liability company interests including, without
limitation, dividends, returns, distributions or payments (1) of cash, property,
securities or otherwise (2) of internally-generated capital, or (3) that would
result in the Loan being classified as HVCRE, and (ii) all capital internally
generated by the Project shall either be (1) deposited and held by the Borrower
in its operating account, (2) used by Borrower for completion costs related to
the Project and shown on the Project Budget, or (3) used by Borrower to pay
ordinary and customary costs and expenses of ownership, maintenance,
development, operation and marketing of the Project, other than the payment of
dividends or distributions prohibited by subsection (i) of this paragraph.

 

(b)       Following the Mini Perm Loan Period Commencement Date, Borrower may
not make or pay, nor agree to become or remain liable to make or pay, any
dividends, distributions, returns or similar payments prohibited by Section 5.10
(a) until the earlier of (i) the Mini Perm Loan Extension Period Commencement
Date or (ii) the date the Distribution Conditions are satisfied, as determined
by Lender.

 

5.11       Employee Benefit Plan. No Loan Party will: (a) become an Employee
Benefit Plan; (b) become a member of any ERISA Group; (c) establish or maintain
any Employee Benefit Plan or contribute to any multiemployer plan within the
meaning of Section 4001(a)(3) of ERISA or multiple employer plan within the
meaning of Section 413(c) of the Internal Revenue Code, and will not be required
to establish, maintain or contribute to any of the foregoing; (d) become a party
in interest within the meaning of Section 3(14) of ERISA with respect to any
Employee Benefit Plan; or (e) permit the assets of Borrower to become "plan
assets" of any Employee Benefit Plan subject to Title I of ERISA or Section 4975
of the Internal Revenue Code within the meaning of Section 3(42) of ERISA and
Section 2510.3-101 of Title 29 of the Code of Federal Regulations.

 

5.12       Anti-Money Laundering/International Trade Law Compliance. No Covered
Entity will become a Sanctioned Person. No Covered Entity, either in its own
right or through any third party, will (a) have any of its assets in a
Sanctioned Country or in the possession, custody or control of a Sanctioned
Person in violation of any Anti-Terrorism Law; (b) do business in or with, or
derive any of its income from investments in or transactions with, any
Sanctioned Country or Sanctioned Person in violation of any Anti-Terrorism Law;
(c) engage in any dealings or transactions prohibited by any Anti-Terrorism Law
or (d) use Loan proceeds to fund any operations in, finance any investments or
activities in, or, make any payments to, a Sanctioned Country or Sanctioned
Person in violation of any Anti-Terrorism Law. The funds used to repay the
Obligations will not be derived from any unlawful activity.

 

 42 

 

  

6.       CLOSING AND DISBURSEMENT MATTERS

 

6.1       Procedures.

 

(a)       All Disbursements will be made by Lender, in accordance with the terms
and conditions hereof. Lender will make one (1) Disbursement per month based
upon percentage of completion of construction and pursuant to Borrower's
Disbursement Request in the form attached hereto as Exhibit 6.1, if approved by
Lender. Upon receipt of a Disbursement Request, Lender will cause an inspection
to be made by the Inspecting Architect (if said inspection has not already been
scheduled or completed prior to Lender's receipt of the Disbursement Request) of
the progress of construction. If Lender determines that all conditions to such
Disbursement have been fulfilled, then Lender will approve such Disbursement
Request and will make the Disbursement in the manner specified in subsection
(b) of this Section 6.1.

 

(b)       Subject to subsection (d) below, all Disbursements will be made, at
Lender’s option, to the Title Insurance Company pursuant to the Construction
Loan Services Agreement or into the Project Account of Borrower maintained with
Lender, or advanced directly (or jointly with Borrower, as Lender may elect) to
such party or parties as have actually supplied labor, material or services in
connection with the construction of the Improvements or advanced to a title
company or other escrow agent acceptable to Lender for disbursement to such
third parties. Borrower will pay Lender’s standard charges for account
maintenance and wiring of funds promptly upon being billed therefor. All Loan
proceeds will be considered to have been advanced to and received by Borrower,
and interest on the Loan proceeds will be payable by Borrower, from and after
the deposit or advance of the Loan proceeds or any charge against Loan proceeds
as provided in subsection (d) below.

 

(c)          As a condition precedent to each Disbursement, Borrower will
furnish or cause to be furnished to Lender the following documents with each
Disbursement Request, in form and substance satisfactory to Lender:

 

(i)       the form of Borrower's Disbursement Request, together with an itemized
disbursement request summary. Without limiting the foregoing, Borrower will
submit copies of the signed and notarized AIA Forms G702/703 for the Contractor
included in such Disbursement Request. Invoices submitted with any Disbursement
Request except the first Disbursement Request must not be dated prior to the
date that is ninety (90) days preceding the date of the Disbursement Request;

 

(ii)      payment receipts and lien releases, in form and substance satisfactory
to Lender, from the Contractor and all subcontractors covering all prior
Disbursements;

 

(iii)     lien releases in form and substance satisfactory to Lender, from the
Contractor and all subcontractors covering the current requested Disbursement
(subject to such conditions as Lender may deem acceptable in its sole
discretion).

 

(iv)     copies of any change orders, whether proposed or executed, which have
not been previously furnished to Lender and the pending change order log
maintained by the Contractor;

 

(v)      copies of Major Subcontracts not previously furnished;

 

(vi)     such other documentation as may be required by the title insurer to
issue a Date Down Endorsement covering the amount of the requested Disbursement;

 

 43 

 

 

(vii)       if any significant dispute arises between or among Borrower,
Contractor, any subcontractor, any material supplier or any other party to a
material contract, a written summary of the nature of such dispute, and if
required by Lender, a bond or other form of security determined by Lender to be
sufficient to protect the interests of Lender; and

 

(viii)      such other information that Lender may require to verify information
contained in the Disbursement Request.

 

(d)       Notwithstanding the provisions of subsection (c) above, Lender may
elect in its sole discretion, to use the Loan proceeds to pay, as and when due,
any Loan fees owing to Lender, interest on the Loan, reasonable fees and
disbursements of the Inspecting Architect and Lender's attorneys which are
payable by Borrower as provided in the Loan Documents and such other sums as may
be owing from time to time by Borrower to Lender with respect to the Loan or the
transactions contemplated by the Loan Documents. Such payments may be made by
recording a funding under the Loan in the amount of such payments.

 

(e)       All Disbursements are evidenced by the Note and secured by the
Collateral Documents.

 

6.2         Disbursement Amounts.

 

(a)       The aggregate amount of all Disbursements is limited to the maximum
amount of the Loan. The amount of the Loan for any Category is limited to the
amount shown in the Development Budget for such Category, after adjustment for
the expenditure of the Equity Contribution as shown on the Development Budget,
taking into account any reallocation authorized by Lender pursuant to
Section 6.3. Prior to Disbursement of any Loan proceeds, Borrower will have
expended, for costs approved by Lender, sums at least equal to the Equity
Contribution.

 

(b)       Lender will make Disbursements to defray actual and reasonable costs
approved by Lender and shown on the Development Budget for (i) labor performed
on the Improvements and equipment and materials incorporated into the
Improvements; (ii) materials suitably stored on the Land, if approved by the
Lender in its sole and absolute discretion and (iii) materials stored off site,
provided the requirements set forth on Exhibit 6.2 are satisfied. The
undisbursed balance of the Loan and the sums delivered and held by Lender
pursuant to Section 4.27 may not at any time be less than the aggregate of
(1) the amount reasonably estimated by Lender to complete the construction,
development and financing of the Improvements, and (2) the Retainage.

 

(c)       Disbursements for the Development Fee payable to the Developer must
not exceed the amount set forth in the Development Budget for each such item and
will be disbursed by Lender based upon percentage of completion of the Project.

 

(d)       Disbursements for the “general conditions” payable to the Contractor
must not exceed the amount set forth in the Development Budget for each such
item and will be disbursed by Lender based upon percentage of completion of the
Project.

 

(e)       Intentionally Omitted.

 

 44 

 

  

(f)       To the extent that a permit issued by an Official Body or a
Governmental Approval is necessary to construct any portion of the Improvements
for which Loan proceeds are being requested, the amounts allocated to the "hard
cost" categories of the Development Budget applicable to such work will not be
available for disbursement until the permit or Governmental Approval pertaining
to such work has been validly issued, is in full force and effect and has been
delivered to Lender and Inspecting Architect.

 

(g)       Subject to the terms of this Agreement, the amounts allocated to the
"Contingency" category of the Development Budget are not subject to disbursement
or reallocation without the prior written consent of Lender.

 

(h)       The amounts allocated to "Interest Reserve" category of the
Development Budget are not subject to reallocation without the prior written
consent of the Lender. Disbursements against the “Interest Reserve” shall be
limited to actual interest expense of Borrower incurred less any cash flow from
the Project until breakeven interest coverage is achieved.

 

Notwithstanding the foregoing, Lender is not obligated to make Disbursements
after the Completion Date unless all of the conditions contained in Sections
6.4, 6.5 and 6.6 continue to be satisfied; provided, however, that in no event
will Lender be obligated to make any Disbursement after the earlier of the Mini
Perm Loan Commencement Date, if applicable, or the Expiration Date.

 

6.3        Cost Information. If Borrower becomes aware of any change in the
approved costs set forth in the Development Budget which could increase, change,
or cause a reallocation of the costs as shown on the Development Budget,
Borrower will immediately notify Lender in writing and promptly submit a
proposed revised Development Budget to Lender. Lender has no obligation to make
further Disbursements unless and until the revised Development Budget is
approved in writing by Lender.

 

6.4         Closing. Lender is not obligated to close the Loan until Borrower,
at its sole cost and expense, has fulfilled all terms, provisions and conditions
of this Agreement applicable thereto, including the delivery and approval of the
items referred to on Exhibit 6.4(A) and satisfaction of the following
conditions, all in a manner satisfactory to Lender:

 

(a)       no portion of the Improvements have been damaged by fire or other
casualty, and no condemnation or taking of the Land or the Improvements or any
material portion thereof may be pending or threatened;

 

(b)       Lender has received all duly executed Loan Documents on or before the
Closing Date; and the Collateral Documents and other documents to be placed of
record will have been duly recorded and filed in all appropriate offices;

 

(c)       the security interest in all property described in the Collateral
Documents has been duly perfected and is a valid and enforceable first lien;

 

(d)       the Closing Fee and any other applicable fees have been paid to Lender
on or before the Closing Date;

 

 45 

 

  

(e)       all Governmental Approvals (other than those not obtainable until a
later stage of construction) and all approvals under any Project Covenant
Document are in full force and effect, and no notices of violation or revocation
with respect thereto have been received which have not been cured to the
satisfaction of the applicable Official Body, in the sole determination of
Lender;

 

(f)       Lender has received, at Borrower's expense, the Title Insurance
Policy;

 

(g)       Lender has received (i) evidence that the insurance coverage that
Borrower is required to maintain under this Agreement is in full force and
effect, with additional insured, mortgagee and lender loss payable special
endorsements attached thereto in form and substance satisfactory to Lender and
its counsel and naming Lender as additional insured, mortgagee and lender loss
payee; and (ii) evidence that Loan Parties have taken all actions required under
the Flood Laws and/or requested by Lender to assist in ensuring that Lender is
in compliance with the Flood Laws applicable to the Collateral, including
without limitation providing Lender with the address and/or GPS coordinates of
the Improvements and each other structure on the Land, and, to the extent
required, obtaining flood insurance for such property, structures and contents
prior to such assets becoming Collateral;

 

(h)       no Event of Default or Potential Default exists under any Loan
Document;

 

(i)       [Intentionally Omitted];

 

(j)       [Intentionally Omitted];

 

(k)       no Material Adverse Effect has occurred;

 

(l)       the representations and warranties of Borrower contained in Article 8
are true and accurate on and as of the date of any requested Disbursement with
the same effect as though such representations and warranties had been made on
and as of such date (except representations and warranties which relate solely
to an earlier date or time, which representations and warranties will be true
and correct on and as of the specific dates or times referred to therein), and
Borrower has performed and complied with all covenants and conditions hereof;
and

 

(m)       Lender has received, in form and substance acceptable to Lender, an
executed Certificate of Beneficial Ownership and such other documentation and
other information requested in connection with applicable "know your customer"
and anti-money laundering rules and regulations, including the USA Patriot Act.

 

6.5        Initial and Subsequent Construction Disbursements. After the closing
of the Loan, Lender will make Disbursements (the first of any such Disbursements
is the "Initial Construction Disbursement" and any subsequent disbursements are
each a "Subsequent Disbursement"), including the Retainage Disbursements
referred to in Section 6.6, only when Borrower, at its sole cost and expense,
has fulfilled all terms, conditions and provisions of this Agreement applicable
thereto, including, without limitation the delivery and approval of the items
referred to on Exhibit 6.5(A), and satisfaction of the following conditions, all
in a manner satisfactory to Lender.

 

 46 

 

  

(a)          the conditions of Section 6.4 continue to be met;

 

(b)         [Intentionally Omitted.]

 

(c)         Lender has received effective lien waivers and releases (conditioned
solely upon payment of amounts included in the Initial Construction Disbursement
or included in the Disbursement Request, as applicable) and their corresponding
AIA Forms G702/703 from the Developer, Contractor, and all subcontractors,
suppliers and other Persons having a right to file a mechanic's or materialman's
Lien, notice of unpaid balance, construction lien or any similar instrument
against the Land and Improvements with respect to the work completed through a
date no earlier than thirty (30) days prior to the date of the Initial
Construction Disbursement or Subsequent Disbursement, as applicable, together
with any other information required by Lender from time to time;

 

(d)         Lender has received a report satisfactory to Lender from the
Inspecting Architect concerning its review of the Initial Construction
Disbursement, or Subsequent Disbursement, as applicable, the Improvements, the
Plans, the Construction Contract, the Development Budget, the Governmental
Approvals and the construction schedule;

 

(e)         within forty-five (45) days after the actual location of the
foundation for the Improvements, the survey to be supplied in connection with
the closing of the Loan will be updated to a current date and will show the
location of the Improvements and the absence of any encroachment of the
Improvements over any building, zoning, right-of-way or property boundary lines
and will be otherwise satisfactory to Lender;

 

(f)         Lender has received, at Borrower's expense, a Date Down Endorsement;

 

(g)        Lender has received evidence of the expenditure of any Equity
Contribution required to be funded; and

 

(h)        All other Post-Closing Items required by Schedule 4.32 to be
satisfied by the date of such Disbursement shall have been satisfied and, to the
extent not satisfied by such date required, Lender shall have no obligation to
make any further Disbursements of Loan proceeds.

 

6.6        Retainage Disbursements.

 

(a)         The amount of each Disbursement will be subject to Retainage in
accordance with the provisions of the General Construction Contract, which
Retainage will be ten percent (10%) of costs incurred under the General
Construction Contract.

 

(b)         Lender will authorize the release of the Retainage only upon the
satisfaction of the following conditions in a manner satisfactory to Lender,
together with any other reasonable requirements, conditions, documentation and
determinations of the Inspecting Architect:

 

(i)       all conditions of Sections 6.4 and 6.5 continue to be met;

 

 47 

 

  

(ii)       Lender has received a certificate of the Architect and Contractor to
the effect, inter alia, that the Improvements have been completed in accordance
with the Plans, all Laws and all Governmental Approvals, and the matters in such
certificate have been verified by the Inspecting Architect;

 

(iii)      the Certificate of Occupancy has been duly issued, and Lender has
received a copy thereof;

 

(iv)      Lender has received a Date Down Endorsement insuring the priority of
the lien of the Mortgage in the full amount of the Loan and otherwise insuring
that no encroachments exist over any building, zoning, right of way or property
boundary lines;

 

(v)       Lender and the title company issuing the Title Insurance Policy have
received an as-built ALTA survey, showing the location of all applicable
Improvements, easements, rights-of-way and other matters affecting the Land,
certified to each and dated within sixty (60) days of delivery to Lender and
such title company;

 

(vi)      Lender has received effective lien releases and waivers (conditioned
solely upon payment of Retainage amounts, provided that effective final lien
releases and waivers will be delivered within thirty (30) days thereafter), and
their corresponding forms G702/703, from the Contractor, and all subcontractors,
suppliers and other Persons having a right to file a mechanic's or materialman's
Lien, notice of unpaid balance, construction lien or any similar instrument
against the Land and Improvements with respect to the work performed in
connection with the construction and equipping of the Improvements, together
with any other information required by Lender from time to time;

 

(vii)     Lender has received tax receipts evidencing the payment of the current
year's real estate taxes and assessments to the extent such taxes and
assessments are then due and payable;

 

(viii)    Lender has received evidence satisfactory to Lender that the All Risk
coverage insurance policy with respect to the Improvements is in full force and
effect;

 

(ix)       Lender has received the written consent, if required, of the surety
which issued the payment and performance bonds required hereunder;

 

(x)        Lender has received the written consent of any and all third parties,
including parties to any Project Covenant Documents, as may be reasonably
required by Lender;

 

(xi)       Lender has received a letter from Borrower whereby Borrower
represents and warrants that Borrower has inspected the applicable Improvements
and, to its knowledge, the Improvements have been completed in accordance with
the applicable Plans; and

 

(xii)      if requested by Lender, Lender has received a detailed inventory
certified by an Authorized Officer of Borrower, showing make, model, valuation
and location of all fixtures and equipment (except fixtures and equipment of
tenants) used in the operation or maintenance of any part of the Improvements.

 

 48 

 

  

(c) Notwithstanding the terms, conditions and provisions of subsections 6.6(a)
and (b) above to the contrary, the Lender shall release any Retainage, to the
extent under the General Construction Contract Retainage is required to be
released to the applicable subcontractor, upon the final completion by a
subcontractor of said subcontractor's portion of the Project, all as determined
by the Inspecting Architect and as evidenced and certified by said subcontractor
in a payment receipt/lien release, in a form satisfactory to the Lender.

 

6.7         Additional Security. As additional security for the Obligations,
Borrower irrevocably assigns and grants to Lender a security interest in (a) all
Loan proceeds now or hereafter held by Lender or any other financial
institution, whether or not disbursed; (b) all funds now or hereafter deposited
by Borrower with Lender under this Agreement, any of the other Loan Documents or
for any other reason in connection with the Project, including amounts held in
the Project Account, (c) all Governmental Approvals to the extent permitted by
Law or by the terms thereof, and (d) all reserves, deferred payments, deposits,
refunds, escrows, cost savings and payments of any kind relating to the
construction of the Improvements. If an Event of Default exists, Lender, in
addition to any other rights and remedies it may have under the Loan Documents
or at Law or in equity, may use any of the property referred to above for any
purpose, including without limitation the construction or financing of the
Improvements or payment of the Obligations. Further, Borrower hereby assigns to
Lender all of Borrower's rights under the Construction and Development
Documents, subject to the terms thereof, which rights Lender may exercise if an
Event of Default exists. Such assignment is made for collateral purposes only
and imposes no obligations upon Lender.

 

7.       REPORTING REQUIREMENTS

 

7.1        Appraisals, and Title Reports.

 

(a)       Appraisal. In addition to the Appraisal required prior to the Closing
Date as set forth on Exhibit 6.4(A) attached hereto, and until the Obligations
are repaid in full, Lender has the right at any time and from time to time to
obtain an Appraisal with respect to the Project. Not more than once each
calendar year any such Appraisal will be at the sole cost and expense of
Borrower; provided however, if an Event of Default exists, Lender has the right
to obtain any number of such Appraisals as it may require at the sole cost and
expense of Borrower.

 

(b)       Title Reports. In addition to the Date Down Endorsements required
under Section 6 of this Agreement, Lender may request, at the sole cost and
expense of Borrower, and Borrower will deliver within fifteen (15) days of such
request, an updated title report on the Project, prepared and issued by the same
title insurance company that delivered to Lender the Title Insurance Policy. If
an Event of Default exists, Borrower will furnish such title reports,
endorsements or policies as Lender requires. If Borrower fails to deliver the
title updates, reports, endorsements or policies required pursuant to this
subsection 7.1(b), Lender may obtain such item(s), and Borrower hereby
indemnifies Lender for any and all costs incurred.

 

7.2          Financial Reports. Until the Obligations are repaid in full, Loan
Parties must furnish or cause to be furnished the financial reports and
information listed on and within the time frame specified on Exhibit 7.2.

 

 49 

 

  

8.       REPRESENTATIONS AND WARRANTIES

 

The Borrower and/or each Loan Party hereby represents and warrants to Lender, as
applicable to such Loan Party (each Loan Party’s representations and warranties
being only as to such Loan Party itself and not as to any other Loan Party or as
to any other matter), as follows, and with each Disbursement Request such
warranties and representations made by the Borrower must be recertified to
Lender as true and correct:

 

8.1        Due Formation, Capacity.

 

(a)       Borrower is a limited liability company duly organized, validly
existing and in good standing under the Laws of the state of its jurisdiction of
organization, and has full power and authority to own or lease and operate
properties, and to engage in the business it presently conducts and proposes to
conduct. Borrower is duly licensed or qualified and in good standing in each
jurisdiction where the property owned or leased by it or the nature of the
business transacted by it or both makes such licensing or qualification
necessary. Borrower will not reorganize in another state.

 

(b)       Each Guarantor is a corporation, limited liability company or trust,
as the case may be, duly organized, validly existing and in good standing under
the Laws of the state of its jurisdiction of organization, and has full power
and authority to own or lease and operate properties, and to engage in the
business it presently conducts and proposes to conduct. Guarantor is duly
licensed or qualified and in good standing in each jurisdiction where the
property owned or leased by it or the nature of the business transacted by it or
both makes such licensing or qualification necessary. Guarantor will not
reorganize in another state.

 

8.2        Power and Authority. Each Loan Party has full power and authority to
enter into, execute, deliver and carry out this Agreement, the other Loan
Documents and the Construction and Development Documents to which it is a party,
to incur the Indebtedness contemplated by the Loan Documents, to own and operate
the Project as a multi-family apartment project to perform its obligations
hereunder and thereunder, and all such actions have been duly authorized by all
necessary proceedings on its part. Each person executing any Loan Document on
behalf of any Loan Party has been duly authorized to act on behalf of such Loan
Party by all necessary proceedings.

 

8.3        Validity and Binding Effect. This Agreement, the other Loan Documents
and the Construction and Development Documents have been duly executed and
delivered by Loan Parties to the extent they are parties thereto. This
Agreement, the other Loan Documents and the Construction and Development
Documents constitute legal, valid and binding obligations of each Loan Party
which is or will be a party thereto on and after delivery thereof by such Loan
Party, enforceable against such Loan Party in accordance with their respective
terms.

 

8.4        No Conflict. Neither the execution and delivery of this Agreement,
the other Loan Documents or the Construction and Development Documents, by any
Loan Party, nor the consummation of the transactions herein or therein
contemplated, nor compliance with the terms and provisions hereof or thereof,
will (a) conflict with, constitute a default under or result in any breach of
(i) the terms and conditions of the Organizational Documents of a Loan Party,
(ii) any Governmental Approval, any applicable Law, any Project Covenant
Documents, or (iii) any material agreement, instrument, order, writ, judgment,
injunction or decree to which any Loan Party is a party or by which any Loan
Party is bound or to which it is subject, or (b) result in the creation or
enforcement of any Lien, charge or encumbrance whatsoever upon any property (now
or hereafter acquired) of any Loan Party (except Liens granted under the Loan
Documents).

 

 50 

 

  

8.5         Material Contracts. All material contracts, including any Project
Covenant Documents, to which Borrower is a party, are valid, binding and
enforceable against Borrower and each other party thereto in accordance with
such contract's respective terms, and there is no default thereunder with
respect to Borrower, or to Borrower's knowledge with respect to other parties.

 

8.6         No Potential Default or Event of Default; Compliance with
Instruments. No event or condition exists or will exist after giving effect to
the closing of the Loan, Initial Construction Disbursement or Subsequent
Disbursements which constitutes an Event of Default or Potential Default. No
Loan Party is in violation of (a) any term of its Organizational Documents or
(b) any material agreement or instrument to which it is a party or by which it
or its properties may be subject or bound.

 

8.7         No Litigation or Investigations. There are no actions, suits,
proceedings or investigations pending or, to the knowledge of any Loan Party,
threatened against such Loan Party at Law or in equity before any Official Body
which individually or in the aggregate could question the capacity, ability or
authority of any Loan Party to execute, deliver and perform the Loan Documents
or Construction and Development Documents to which it is a party, or if
adversely determined could result in any Material Adverse Effect. None of the
Affiliates of any Loan Party is in violation of any order, writ, injunction or
any decree of any Official Body which could result in any Material Adverse
Effect.

 

8.8        Financial Statements and Other Information.

 

(a)       Loan Parties have delivered to Lender copies of their respective
fiscal year-end (or calendar year-end, as applicable) financial statements
(hereinafter collectively referred to as the "Annual Statements"). In addition,
Loan Parties have delivered to Lender copies of their respective interim
financial statements for the fiscal year (or calendar year, as applicable) to
date and as of the end of their respective most recent fiscal quarter (or
calendar quarter, as applicable) (hereinafter collectively referred to as the
"Interim Statements" and hereinafter the Annual Statements and the Interim
Statements as well as all other financial reports and information delivered to
Lender in connection with the Loan will be collectively referred to as the
"Historical Statements"). The Historical Statements are correct, accurate and
complete in all respects and fairly present the financial condition of Loan
Parties as of their dates and the results of operations for the fiscal periods
(or calendar periods, as applicable) then ended, subject (in the case of the
Interim Statements) to normal year-end audit adjustments. All other financial
data and information given to Lender by or with respect to Loan Parties fairly
represents the financial condition of the Loan Parties and is accurate, correct
and complete in all respects. Loan Parties do not have any liabilities,
contingent or otherwise, or forward or long-term commitments that are not
disclosed in the Historical Statements or in the notes thereto, and except as
disclosed therein there are no unrealized or anticipated losses from any
commitments of Loan Parties which could result in a Material Adverse Effect.
Since the date of the most recent Historical Statement, no Material Adverse
Effect has occurred.

 

 51 

 

  

(b)       Borrower has delivered to Lender financial projections, all of which
have been derived from various assumptions of Borrower's management, which
financial projections represent a reasonable range of possible results in light
of the history of the business, present and foreseeable conditions and the
intentions of Borrower's management. Such financial projections accurately
reflect the liabilities of Borrower upon consummation of the transactions
contemplated hereby as of the Closing Date.

 

(c)       To Borrower's knowledge, all surveys, plot plans and similar documents
heretofore furnished by Borrower to Lender with respect to the Improvements are
accurate and complete in all material respects as of their respective dates.

 

(d)       All other information given to Lender by any Loan Party is accurate,
correct and complete in all material respects.

 

8.9         Title Aspects. Borrower has good and marketable fee simple title to
the Land, subject only to Permitted Encumbrances. Borrower has been granted all
easements appropriate for the construction of the Improvements, and any mortgage
liens now or hereafter affecting any land burdened by such easements are
subordinate to such easements. All leases of property are in full force and
effect without the necessity for any consent which has not previously been
obtained upon consummation of the transactions contemplated hereby.

 

8.10       Zoning, Governmental Approvals, Consents and Financing
Statements. The Borrower represents and warrants that the development,
construction, use and occupancy of the Improvements in accordance with the Plans
will conform to all applicable Laws, Governmental Approvals, the Project
Covenant Document and all other covenants, conditions and restrictions contained
in any deed, lease or other instrument or agreement covering or affecting all or
any portion of the Project. The Borrower represents and warrants that all
Governmental Approvals have been obtained and are valid and in full force and
effect, except to the extent the same are of a nature so as not to be obtainable
until a later stage of construction or until Completion of Construction, as
listed on Schedule 8.10. The Borrower represents and warrants that all consents,
approvals, exemptions, orders or authorization of, or registration or filing
with, any Official Body or any other Person required by any Law or any agreement
in connection with the execution, delivery and carrying out of this Agreement,
the other Loan Documents or the Construction and Development Documents the
Borrower, have been obtained or made on or prior to the Closing Date except for
(a) the filing of financing statements, the Mortgage and the Assignment of
Leases and Rents in the applicable state and county filing offices; and (b) as
may be listed on Schedule 8.10. Borrower hereby authorizes Lender to file all
financing statements, together with any amendments or modifications thereof
which Lender deems necessary or desirable to perfect, under the applicable
Uniform Commercial Code, the security interest in the collateral described in
the Mortgage, the other Loan Documents and this Agreement.

 

8.11       Plans. The Borrower represents and warrants that the Plans are
accurate, true and correct, are satisfactory to Borrower and have been approved
by each Official Body having jurisdiction over the Land and/or the Improvements
and any others whose approval of the Plans, in whole or in part, may be called
for by applicable undertakings of Borrower or by an applicable Law, rule,
regulation or the like.

 

 52 

 

  

8.12       Utilities; Public Improvements. The Borrower represents and warrants
that all utility and municipal services necessary for the construction,
completion, use and occupancy of the Improvements are available to the Land and
have sufficient capacity to operate the Improvements for their intended
purposes, including water supply, storm and sanitary sewer facilities, gas,
electricity and telephone facilities. All impact, connection or other requisite
fees for such services have been paid or are included in the Development Budget.
All streets and easements necessary for the completion and operation of the
Improvements for their intended purpose are available to the boundaries of the
Land. All easements, streets, utilities and public improvements to be owned or
maintained by any governmental or public body or authority have been completed,
inspected and accepted by such parties or, if not, have been included in the
Development Budget and will be completed, inspected and accepted by such parties
on or before the Completion Date.

 

8.13       Security Interests. The liens and security interests granted or to be
granted to Lender pursuant to this Agreement and the other Loan Documents
constitute and will continue to constitute valid perfected Prior Security
Interests under the Uniform Commercial Code as in effect in each applicable
jurisdiction or other applicable Law, entitled to all the rights, benefits and
priorities provided by the Uniform Commercial Code or any other Law. Upon the
filing of the applicable Loan Documents and financing statements relating to
said liens and security interests in each office and in each jurisdiction where
required in order to establish the liens and perfect the security interests
described above, all such action as is necessary or advisable to establish said
liens and perfect said security interests will have been taken and there will be
no necessity for any further action in order to preserve, protect and continue
such rights, except the filing of continuation statements with respect to any
such financing statements within six (6) months prior to each five (5) year
anniversary of the filing of such financing statements. All filing fees and
other expenses in connection with each such action have been or will be paid by
Borrower, and the collateral secured by such Loan Documents is subject to no
other Liens or encumbrances except for Permitted Encumbrances.

 

8.14       Liens. The Liens granted to Lender pursuant to the Mortgage and the
Assignment of Leases and Rents will, upon proper recording, constitute a valid
perfected first-priority Lien under applicable Law, on the Land, the
Improvements and any other property, in whatever form, whether real, personal or
otherwise, secured by the Mortgage and the Assignment of Leases and Rents. The
Collateral is not subject to any Liens or encumbrances except for the Permitted
Encumbrances. All action as is necessary or advisable to establish such Liens
and their priority, including recordation of the Mortgage and the Assignment of
Leases and Rents in the appropriate offices, will be taken promptly following
the Closing Date, and upon execution, delivery and recordation of the Mortgage
and the Assignment of Leases and Rents, there will be no necessity for any
further action in order to protect, preserve and continue such Lien and such
priority.

 

8.15       Compliance with Laws. Each Loan Party is in compliance with all
applicable Laws in all jurisdictions in which such Loan Party is presently or
will be doing business.

 

 53 

 

  

8.16       Construction and Development Documents and Project Covenant
Documents. Lender and the Inspecting Architect have been furnished copies of all
Construction and Development Documents and Project Covenant Documents. The
Construction and Development Documents and Project Covenant Documents constitute
all agreements executed by or for the benefit of Borrower in connection with the
Project. The Construction and Development Documents and Project Covenant
Documents cover all work and services necessary or desirable for the design of
the Project, including all work and services necessary for the Improvements to
be completed in accordance with all Governmental Approvals and any and all
requirements of applicable Law. No work or construction of any kind is to be
performed pursuant to the Construction and Development Documents or Project
Covenant Documents on any property owned by others or within any easement or
right-of-way.

 

8.17       Development Budget. The Development Budget attached as Schedule 8.17
is true, correct and complete, shows all sources and uses of funds and provides
for all costs and expenses to be incurred in connection with the acquisition and
development of the Land, the construction and equipping of the Improvements, all
financing fees and interest expenses on the Loan through the Expiration Date
(without any extensions), and all other items of cost and expense to be incurred
in connection with the design and construction of the Improvements, the leasing
of the Improvements and the closing of the Loan, including without limitation
all costs and expenses to be incurred pursuant to the Construction and
Development Documents and Project Covenant Documents.

 

8.18       Insurance and Bonds. The properties of Borrower are insured pursuant
to Insurance Policies and other bonds which are valid and in full force and
effect and which provide adequate coverage from insurers acceptable to Lender in
amounts sufficient to insure the assets and risks of Borrower in accordance with
prudent business practice. Borrower has taken all actions required under the
Flood Laws and/or requested by Lender to assist in ensuring that Lender is in
compliance with the Flood Laws applicable to the Collateral, including without
limitation by providing Lender with the address and/or GPS coordinates of the
Improvements and any other structure located on the Land, and, to the extent
required by Lender or applicable Law, obtaining flood insurance for such
Improvements, property, structures and contents prior to such assets becoming
Collateral. No notice has been given or claim made and no grounds exist to
cancel or void any of such Insurance Policies or bonds or to reduce the coverage
provided thereby.

 

8.19       Solvency. All Loan Parties are Solvent as of the Closing Date and
will be Solvent after giving effect to the transactions contemplated by the Loan
Documents, including all Indebtedness incurred thereby, the security interests
granted therein and the payment of all fees, costs, expenses and the like
related thereto.

 

8.20       Employee Benefit Plans. No Loan Party (a) is or will become an
Employee Benefit Plan or a member of any ERISA Group; (b) is or will be required
to establish or maintain any Employee Benefit Plan or contribute to any
multiemployer plan within the meaning of Section 4001(a)(3) of ERISA or any
multiple employer plan within the meaning of Section 413(c) of the Internal
Revenue Code; or (c) is or will become a party in interest within the meaning of
Section 3(14) of ERISA with respect to any Employee Benefit Plan. No assets of
any Loan Party are "plan assets" of any Employee Benefit Plan subject to Title I
of ERISA or Section 4975 of the Internal Revenue Code within the meaning of
Section 3(42) of ERISA and Section 2510.3-101 of Title 29 of the Code of Federal
Regulations.

 

 54 

 

  

8.21       Use of Proceeds; Margin Stock. No part of the proceeds of any Loan
has been or will be used, immediately, incidentally or ultimately, to purchase
or carry any margin stock or to extend credit to others for the purpose of
purchasing or carrying any margin stock or to refund Indebtedness originally
incurred for such purpose, or for any purpose which entails a violation of or
which is inconsistent with the provisions of the regulations of the Board of
Governors of the Federal Reserve System.

 

8.22       Full Disclosure. No Loan Document, Construction and Development
Document, Project Covenant Document, or certificate, statement, agreement or
other document furnished by any Loan Party to Lender in connection with the Loan
contains any untrue statement, or is misleading due to such Loan Party's
omission of a material fact. There is no fact known to any Loan Party which
materially adversely affects the business, property, assets, financial
condition, results of operations or prospects of any Loan Party which has not
been set forth in this Agreement or in the certificates, statements, agreements
or other documents furnished in writing to Lender prior to or on the date hereof
in connection with the Loan.

 

8.23       Impositions. Borrower has timely filed returns for Impositions
applicable to it, and payment has been made (or adequate provision for the
payment thereof has been made) for all Impositions which have or may become due
pursuant to said returns or to assessments received, prior to the date upon
which any penalty or fine may be imposed, except to the extent that such
Impositions are being contested in good faith by appropriate proceedings
diligently conducted, and for which such reserves or other appropriate
provisions have been made.

 

8.24       Updates to Schedules. Should any of the information or disclosures
provided on any of the Schedules become outdated or incorrect in any material
respect, Borrower will promptly provide Lender in writing such revisions or
updates as may be necessary or appropriate to update or correct such Schedules;
provided that no Schedule will be deemed to have been amended or superseded by
any such correction or update, nor will any breach of warranty or representation
resulting from the inaccuracy or incompleteness of any such Schedule be deemed
to have been cured thereby, unless and until Lender, in its sole and absolute
discretion, has accepted in writing such revisions or updates, provided further,
subject to Section 6.3, Lender may in its discretion accept changes and updates
to the Development Budget. Without limiting the foregoing, upon request of
Lender with respect to any Schedule, Borrower will promptly provide Lender a
written statement certifying that the information or disclosures on such
Schedule remain current and correct in all material respects.

 

8.25       Investment Companies; Regulated Entities. No Loan Party is an
"investment company" registered or required to be registered under the
Investment Company Act of 1940 or under the "control" of an "investment company"
as such terms are defined in the Investment Company Act of 1940 and will not
become such an "investment company" or under such "control." No Loan Party is
subject to any other federal, local or state statute, rule or regulation
limiting said Loan Party's ability to incur Indebtedness for borrowed money.

 

 55 

 

  

8.26        Anti-Money Laundering/International Trade Law Compliance. No Covered
Entity is a Sanctioned Person. No Covered Entity, either in its own right or
through any third party, (a) has any of its assets in a Sanctioned Country or in
the possession, custody or control of a Sanctioned Person in violation of any
Anti-Terrorism Law; (b) does business in or with, or derives any of its income
from investments in or transactions with, any Sanctioned Country or Sanctioned
Person in violation of any Anti-Terrorism Law; or (c) engages in any dealings or
transactions prohibited by any Anti-Terrorism Law.

 

8.27        Certificate of Beneficial Ownership. The Certificate of Beneficial
Ownership executed and delivered to Lender for Borrower on or prior to the date
of this Agreement, as updated from time to time in accordance with this
Agreement, is accurate, complete and correct as of the date hereof and as of the
date any such update is delivered. Borrower acknowledges and agrees that the
Certificate of Beneficial Ownership is one of the Loan Documents.

 

9.          [INTENTIONALLY OMITTED]

 

10.         DEFAULTS AND REMEDIES

 

10.1        Events of Default. The following are Events of Default under this
Agreement (regardless of the reason therefor and whether voluntary, involuntary
or effected by operation of Law):

 

(a)          Borrower fails to make any principal payment due under the Loan,
fails to make any of the deposits to the Project Account or other deposits
required under this Agreement or fails to pay any interest on the Loan or any
other scheduled payment owing hereunder or under the other Loan Documents after
such principal, Project Account or other deposit, interest or other scheduled
payment becomes due and payable in accordance with the terms of this Agreement
or the applicable Loan Document, and such non-payment continues for five (5)
days following the date that the same is due and payable;

 

(b)          any Loan Party makes a representation or warranty which was false
or misleading in any material respect as of the time it was made, renewed or
furnished in any Loan Document or any certificate, other instrument or written
statement delivered pursuant to the provisions of any Loan Document; provided,
however, that (i) if Borrower did not know such representation or warranty was
false or misleading in any material respect as of the date the representation or
warranty was made, and (ii) if the condition causing the representation or
covenant to be false or misleading is susceptible of being cured, then such
false or misleading representation or covenant shall be an Event of Default
hereunder only if such condition is not cured within ten (10) days; it being
understood that Borrower shall indemnify and hold Lender harmless from any
losses Lender incurs as a result of the permitted cure rights set forth in this
subsection (b);

 

(c)          except as otherwise provided in this Agreement, any Loan Party
fails to comply with any covenant or obligation contained in any Loan Document
which calls for the payment of money, other than those monetary defaults
expressly referred to in subsection (a) above, and does not cure such failure
within ten (10) days after written demand by Lender; provided that Borrower has
not exercised its right to contest any of the foregoing in accordance with
Section 8.23;

 

 56 

 

 

(d)          any Loan Party fails to comply with any covenant or obligation
applicable to such Loan Party contained in this Agreement or any other Loan
Document other than (i) defaults or Events of Default under the Note or the
Mortgage, or (ii) those defaults expressly referred to in the other subsections
of this Section 10.1, and does not cure such failure within thirty (30) days (or
any shorter period of time for cure specified in any Loan Document) after the
earlier of (A) Borrower's knowledge of such failure to comply; or (B) written
notice thereof by Lender to Borrower (such grace period to be applicable only in
the event such default can be remedied by corrective action of Borrower as
determined by Lender in its sole discretion);

 

(e)          any representation or warranty contained in Section 8.26 is or
becomes false or misleading at any time, or any breach of or non-compliance with
Sections 4.31 or 5.12.

 

(f)           Section 4.5; provided that only with respect to a failure of
Borrower to provide Lender with a copy of any Insurance Policy required under
Section 4.5 and such failure continues for three (3) Business Days following
written notice thereof to Borrower;

 

(g)          any Loan Party fails to comply with Sections 4.12, 4.13, 4.18,
4.19, 4.21, 4.25, 4.28, 4.29, 4.32, 5.1, 5.2, 5.3, 5.5, 5.6, 5.8, 5.9, 5.10 or
5.11;

 

(h)          a default by any Loan Party occurs under the Construction and
Development Documents or any Project Covenant and such default is not cured
within any applicable cure period;

 

(i)           any Loan Party ceases to be Solvent;

 

(j)           any Lien or encumbrance, other than a Permitted Encumbrance, is
entered against the Land or Improvements and such Lien or encumbrance is not
discharged, vacated or bonded within thirty (30) days after the filing thereof;

 

(k)          a court having jurisdiction enters any judgment against Borrower
for the payment of money, or any final judgment against any Guarantor for the
payment of money in excess of $500,000, if in either case such judgment is not
discharged, vacated, bonded or stayed pending appeal within a period of thirty
(30) days from the date of entry of such judgment(s);

 

(l)           there occurs any uninsured or inadequately insured damage to or
loss, theft or destruction of any of the Collateral including the Land and/or
any of the Improvements;

 

(m)         the Collateral or any assets of Borrower, or any material portion of
the assets of any Guarantor are attached, seized, levied upon or subjected to a
writ or distress warrant, or such come within the possession of any receiver,
trustee, custodian or assignee for the benefit of creditors;

 

(n)          any of the Loan Documents ceases to be a legal, valid and binding
agreement enforceable against any Loan Party in accordance with the terms of
such Loan Document or is in any way terminated (except in accordance with its
terms) or becomes or is declared ineffective or inoperative or is in any way
challenged or contested or ceases to give or provide the respective Liens,
security interests, rights, titles, interests, remedies, powers or privileges
intended to be created thereby;

 

 57 

 

  

(o)          any Person obtains an order or decree in any court of competent
jurisdiction enjoining the construction of the Improvements or delaying
construction of the same or enjoining or prohibiting Lender or any Loan Party
from carrying out the terms and conditions of any Loan Document and such order
or decree is not vacated or stayed within ten (10) days after the filing
thereof;

 

(p)          any of the following occurs: the death, incarceration, indictment
or legal incompetency of W. Douglas Pitts; provided, however, upon the death of
W. Douglas Pitts, Borrower shall have a sixty (60) day period to provide Lender
with a replacement guarantor acceptable to Lender in its sole and absolute
discretion;

 

(q)          an Insolvency Proceeding is instituted seeking a decree or order
for relief in respect of any Loan Party in an involuntary case under any
applicable Debtor Relief Law now or hereafter in effect, or for the appointment
of a receiver, liquidator, assignee, custodian, trustee, sequestrator,
conservator (or similar official) of any Loan Party for any substantial part of
its property, or for the winding up or liquidation of its affairs, and such
proceeding remains undismissed or unstayed and in effect for a period of sixty
(60) consecutive days or such court enters a decree or order granting any of the
relief sought in such proceeding;

 

(r)          any Loan Party commences a voluntary Insolvency Proceeding, or
consents to the appointment or taking possession by a receiver, liquidator,
assignee, custodian, trustee, sequestrator, conservator (or other similar
official) of itself or for any substantial part of its property or makes a
general assignment for the benefit of creditors, or fails generally to pay its
debts as they become due, or takes any action in furtherance of any of the
foregoing;

 

(s)          a Material Adverse Effect occurs; or

 

(t)          any action or proceeding is commenced to which Lender is made a
party by reason of the execution of the Mortgage or the Note, or in which it
becomes necessary for Lender to defend or uphold the lien of the Mortgage, or
the priority thereof or possession of the Land and the Improvements, or
otherwise protect the security under the Mortgage and such action or proceeding
is not dismissed within thirty (30) days of the commencement thereof.

 

10.2        Remedies. Upon the occurrences described below, Lender may exercise
any or all of the following rights and remedies:

 

(a)          If an Event of Default exists:

 

(i)          If such Event of Default is specified in Sections 10.1(q) or
10.1(r), the Commitment immediately and automatically terminate and Lender has
no further obligation to make Disbursements, and the Loan, all accrued and
unpaid interest thereon, and all other Obligations immediately become due and
payable.

 

 58 

 

  

(ii)         If such Event of Default is specified in any clause in Section 10.1
except Sections 10.1(q) or 10.1(r), Lender may take one or more of the following
actions: (x) terminate the Commitment, whereupon Lender is under no further
obligation to make Disbursements; (y) declare the unpaid principal amount of the
Loan then outstanding and all accrued and unpaid interest thereon and all other
Obligations to be due and payable, whereupon the same will immediately become
due and payable to Lender; and (z) exercise any and all remedies and other
rights provided pursuant to any Loan Document, at Law or in equity. Except as
otherwise provided in this Section 10.2, each Loan Party expressly waives
presentment, demand, protest and all other notices of any kind. Borrower hereby
expressly waives and covenants not to assert any appraisement, valuation, stay,
extension, redemption or similar Laws, now or at any time hereafter in force,
which might delay, prevent or otherwise impede the performance or enforcement of
any Loan Document.

 

(iii)        Lender and each of its Affiliates is hereby authorized at any time
and from time to time, to the fullest extent permitted by applicable Law, during
the continuance of an Event of Default, to set off and apply any and all
deposits (general or special, time or demand, provisional or final, in whatever
currency) at any time held, and other obligations (in whatever currency) at any
time owing, by Lender or any such Affiliate, to or for the credit or the account
of Borrower or any other Loan Party against any and all of the obligations of
Borrower or such Loan Party now or hereafter existing under any Loan Document to
Lender or its Affiliates, irrespective of whether or not Lender or Affiliate
will have made any demand under any Loan Document and although such obligations
of Borrower or such Loan Party may be contingent or unmatured or are owed to a
branch, office or Affiliate of Lender different from the branch, office or
Affiliate holding such deposit or obligated on such indebtedness. The rights of
Lender and its Affiliates under this Section 10.2 are in addition to other
rights and remedies (including other rights of setoff) that Lender or its
Affiliates may have. Lender agrees promptly to notify Borrower after any such
set-off and application made by Lender; provided that the failure to give such
notice shall not affect the validity of such set-off and application.

 

(iv)        Whether or not the maturity of the Loan has been accelerated
pursuant to any of the foregoing provisions of this Section 10.2, Lender may
proceed to protect and enforce Lender's rights by suit in equity, action at Law
and/or other appropriate proceeding, for the specific performance of any
covenant or agreement contained in this Agreement or the other Loan Documents
including as permitted by applicable Law the obtaining of the ex parte
appointment of a receiver, and, if such amount becomes due, by declaration or
otherwise, proceed to enforce the payment thereof or any other legal or
equitable right of Lender.

 

(b)          From and after the date on which Lender has taken any action
pursuant to this Article 10 and until all Obligations have been paid in full,
any and all proceeds received by Lender from any disposition of any Collateral
or the exercise of any other remedy by Lender, will be applied as follows:

 

(i)          First, to reimburse Lender for any additional compensation due
pursuant to Section 3.12 and for out-of-pocket costs, expenses and
disbursements, including without limitation, reasonable attorneys' and
paralegals' fees and legal expenses incurred by Lender in connection with
realizing on any Collateral or collection of any obligations of Loan Parties
under any of the Loan Documents, including advances made subsequent to an Event
of Default by Lender for the maintenance, preservation, protection or
enforcement of, or realization upon, any Collateral, advances for Impositions,
insurance, repairs and the like and reasonable expenses incurred to sell or
otherwise realize on, or prepare for sale or other realization on, any of the
Collateral.

 

 59 

 

  

(ii)         Second, to the repayment of all Obligations in the order determined
by Lender in its discretion as to principal, interest, fees or other amounts;
and

 

(iii)        Third, the balance, if any, as required by Law.

 

Notwithstanding anything to the contrary herein, no Swap Obligations of any
Non-Qualifying Party are to be paid with amounts received from such
Non-Qualifying Party under any of its Guaranties (including sums received as a
result of the exercise of remedies with respect to such Guaranties) or from the
proceeds of such Non-Qualifying Party's Collateral if such Swap Obligations
would constitute Excluded Hedge Liabilities; provided, however, to the extent
possible, appropriate adjustments are to be made with respect to payments and/or
the proceeds of Collateral from other Loan Parties that are Eligible Contract
Participants with respect to such Swap Obligations to preserve the allocation to
Obligations otherwise set forth herein.

 

(c)          In addition to all of the rights and remedies contained in this
Agreement and the other Loan Documents, including without limitation the right
to appoint a receiver and all other rights described in the Mortgage, Lender has
all of the rights and remedies of a secured party under the Uniform Commercial
Code and any other applicable Law, all of which rights and remedies are
cumulative and nonexclusive, to the extent permitted by Law.

 

(d)          Lender may enter the Land and Improvements and take any and all
actions necessary in its judgment to (i) secure, protect and preserve the
Improvements and any materials or supplies located on the Land, (ii) complete in
part or in full the construction of the Improvements, including, but not limited
to, making changes in the Plans, and entering into, and, subject to the terms
thereof, modifying or terminating the Construction and Development Documents and
other contractual arrangements. If Lender elects to continue with the
construction of the Improvements, Lender will not assume any liability to
Borrower or any other Person for completing the Improvements or for the manner
or quality of construction of the Improvements, and Borrower expressly waives
any such liability, except to the extent that such liability is determined by a
court of competent jurisdiction by final and non-appealable judgment to have
resulted solely from the gross negligence or willful misconduct of Lender.
Borrower irrevocably appoints Lender as its attorney-in-fact, with full power of
substitution, to complete the Improvements in Borrower's name or Lender may
elect to complete construction in the name of the Lender. Borrower will
cooperate with Lender in hiring a third party manager for the Project. In any
event, all sums actually expended by Lender in completing construction or
otherwise exercising its rights hereunder or under the other Loan Documents will
be secured by the Mortgage and all other Collateral Documents and will bear
interest at the Default Rate.

 

10.3        Notice of Sale. Any notice required to be given by Lender of a sale,
lease, or other disposition of any Collateral or any other intended action by
Lender, if given five (5) Business Days prior to such proposed action,
constitutes commercially reasonable and fair notice thereof to Borrower.

 

 60 

 

  

11.         MISCELLANEOUS

 

11.1        Modifications, Amendments or Waivers. Except as may be otherwise
provided in this Agreement or any other Loan Document, Lender and Borrower, on
behalf of the Loan Parties, may from time to time enter into written agreements
amending or changing any provision of this Agreement or any other Loan Document
or the rights of Lender or the Loan Parties hereunder or thereunder, or may
grant written waivers or consents to a departure from the due performance of the
obligations of Loan Parties hereunder or thereunder.

 

11.2        No Implied Waivers; Cumulative Remedies; Writing Required. No course
of dealing and no delay or failure of Lender in exercising any right, power,
remedy or privilege under any Loan Document will affect any other or future
exercise thereof or operate as a waiver thereof, nor will any single or partial
exercise thereof or any abandonment or discontinuance of steps to enforce such a
right, power, remedy or privilege preclude any further exercise thereof or of
any other right, power, remedy or privilege. The rights and remedies of Lender
under any Loan Document are cumulative and not exclusive of any rights or
remedies which it could otherwise have. Any waiver, permit, consent or approval
of any kind or character on the part of Lender with respect to any breach or
default under any Loan Document or any waiver of any provision or condition of
any Loan Document must be in writing and will be effective only to the extent
specifically set forth in such writing.

 

11.3        Expenses; Indemnity; Damage Waiver.

 

(a)          Costs and Expenses. Borrower will pay all out-of-pocket expenses
incurred by (a) Lender and its Affiliates, including the reasonable fees,
charges and disbursements of counsel for Lender, in connection with the
preparation, negotiation, execution, delivery and administration of the Loan
Documents, or any amendments or modifications thereto or waivers of the
provisions thereof, whether or not the transactions contemplated thereby are
consummated, and (b) Lender and its Affiliates in connection with the
enforcement or protection of Lender's or such Affiliate's rights (i) in
connection with the Loan Documents, or (ii) in connection with the Loan,
including all such out-of-pocket expenses incurred during any workout,
restructuring or negotiations in respect of the Loan.

 

(b)          Indemnification by Borrower. Borrower will indemnify Lender and its
Related Parties (each such Person being called an "Indemnitee") against, and
hold each Indemnitee harmless from any and all losses, claims, damages,
liabilities and related expenses (including the reasonable fees, charges and
disbursements of any counsel for any Indemnitee), incurred by any Indemnitee or
asserted against any Indemnitee by any Person (including Borrower or any other
Loan Party) arising out of, in connection with, or as a result of (i) the
execution or delivery of any Loan Document or any agreement or instrument
contemplated thereby, the performance by the parties of their respective
obligations thereunder or the consummation of the transactions contemplated
thereby; (ii) any Loan or the use or proposed use of the proceeds therefrom or
(iii) any actual or prospective claim, litigation, investigation or proceeding
relating to any of the foregoing, whether brought by a third party or by any
Loan Party, and regardless of whether any Indemnitee is a party thereto;
provided that such indemnity will not be available to the extent that such
losses, claims, damages, liabilities or related expenses (x) are determined by a
court of competent jurisdiction by final and nonappealable judgment to have
resulted solely from the gross negligence or willful misconduct of such
Indemnitee, or (y) result from a claim brought by Borrower or any other Loan
Party against an Indemnitee for breach in bad faith of such Indemnitee's
obligations hereunder or under any other Loan Document, if Borrower or such Loan
Party has obtained a final and nonappealable judgment in its favor on such claim
as determined by a court of competent jurisdiction.

 

 61 

 

  

(c)          [Intentionally Omitted].

 

(d)          Waiver of Consequential Damages, Etc. To the fullest extent
permitted by applicable Law, Borrower agrees that it will not assert, and hereby
waives, any claim against any Indemnitee on any theory of liability, for
special, indirect, consequential or punitive damages arising out of, in
connection with, or as a result of any Loan Document or any agreement or
instrument contemplated thereby, the transactions contemplated thereby, any
Loan, or the use of the proceeds thereof. No Indemnitee is liable for any
damages arising from the use by unintended recipients of any information or
other materials distributed by it through telecommunications, Electronic Format
or other information transmission systems in connection with any Loan Document
or the transactions contemplated thereby.

 

(e)          Payments. All amounts due under this Section 11.3 are payable not
later than ten (10) days after demand therefor.

 

11.4        Holidays. Whenever payment of any portion of the Loan is due on a
day that is not a Business Day such payment will be due on the next Business Day
and such extension of time may be included in computing interest and fees,
except that the Loan will be due on the Business Day preceding the Expiration
Date if the Expiration Date is not a Business Day. Whenever any payment or
action to be made or taken hereunder (other than payment of the Loan) will be
stated to be due on a day which is not a Business Day, such payment or action
must be made or taken on the next following Business Day, and such extension of
time may not be included in computing interest or fees, if any, in connection
with such payment or action.

 

11.5        Notices; Effectiveness; Electronic Communication.

 

(a)          Notices Generally. All notices and other communications provided
for herein must be in writing and delivered in Electronic Format, by hand or
overnight courier service, mailed by certified or registered mail, or sent by
facsimile to the Loan Parties and Lender at the respective address or facsimile
number set forth on Schedule 11.5. Notices sent by hand or overnight courier
service, or mailed by certified or registered mail, are deemed to have been
given when received; notices sent by facsimile are deemed to have been given
when sent (except that, if not given during normal business hours for the
recipient, are deemed to have been given at the opening of business on the next
Business Day for the recipient).

 

(b)          Electronic Format Communications. Lender or Borrower may in its
discretion agree to accept notices and other communications hereunder in
Electronic Format pursuant to procedures approved by the receiving party;
provided that approval of such procedures may be limited to particular notices
or communications.

 

 62 

 

  

(c)          Change of Address, etc. Any party may change its address, e-mail
address or facsimile number for notices and other communications hereunder by
notice to the other parties given in accordance with Section 11.5.

 

11.6        Severability. The provisions of this Agreement are severable. If any
provision of this Agreement is held invalid or unenforceable in whole or in part
in any jurisdiction such provision will, as to such jurisdiction, be ineffective
to the extent of such invalidity or unenforceability without in any manner
affecting the validity or enforceability thereof in any other jurisdiction or
the remaining provisions hereof in any jurisdiction.

 

11.7        Duration; Survival. All representations and warranties of Loan
Parties contained herein or made in connection herewith survive the making of
the Loan or, to the extent explicitly set forth in any Loan Document, payment in
full of the Obligations, and are not waived by the execution and delivery of
this Agreement, any investigation by Lender, or the making of the Loan. All
covenants and agreements of Loan Parties contained herein will continue in full
force and effect from and after the date hereof until termination of the
Commitment and payment in full of the Obligations. All covenants and agreements
of Borrower contained in any Loan Document relating to the payment of increased
costs, additional compensation, expenses or indemnification survive payment in
full of the Obligations.

 

11.8        Prior Understanding. This Agreement and the other Loan Documents
supersede all prior understandings and agreements, whether written or oral,
between the parties hereto and thereto relating to the transactions provided for
herein and therein, including any prior confidentiality agreements and
commitments. This Agreement (including the documents and instruments referred to
herein) constitutes the entire agreement and supersedes all other prior
agreements and understandings, both written and oral, between the parties with
respect to the subject matter hereof.

 

11.9        Successors and Assigns.

 

(a)          Successors and Assigns Generally. The provisions of this Agreement
are binding upon, and inure to the benefit of, the parties hereto and their
respective successors and assigns permitted hereby, except that neither the
Borrower nor any other Loan Party may assign or otherwise transfer any of its
rights or obligations hereunder without the prior written consent of Lender.
Lender may, at its own cost, assign, sell participations in, or otherwise
transfer any of its rights or obligations hereunder. Nothing in this Agreement,
expressed or implied, may be construed to confer upon any Person (other than the
parties hereto, their respective successors and assigns permitted hereby, any
participants of Lender, and, to the extent expressly contemplated hereby, the
Related Parties of Lender) any legal or equitable right, remedy or claim under
or by reason of this Agreement.

 

(b)          [Intentionally Omitted].

 

(c)          [Intentionally Omitted].

 

(d)          [Intentionally Omitted].

 

 63 

 

  

(e)          Certain Pledges; Successors and Assigns Generally. Lender may at
any time pledge or assign a security interest in all or any portion of its
rights under this Agreement to secure obligations of Lender, including any
pledge or assignment to secure obligations to a Federal Reserve Bank; provided
that no such pledge or assignment will release Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for Lender as a
party hereto.

 

11.10      Treatment of Certain Information; Confidentiality. Lender agrees to
maintain the confidentiality of the Information, except that Information may be
disclosed (a) to any Affiliates and Related Parties of Lender, provided that the
Persons to whom such disclosure is made will be informed of the confidential
nature of such Information and instructed to keep such Information confidential;
(b) to the extent required or requested by any regulatory authority purporting
to have jurisdiction over such Person or its Related Parties (including any
self-regulatory authority); (c) to the extent required by applicable Laws or
regulations or by any subpoena or similar legal process; (d) to any other party
hereto; (e) in connection with the exercise of any remedies under any Loan
Document or any action or proceeding relating to any Loan Document or the
enforcement of rights hereunder or thereunder; (f) subject to an agreement
containing provisions substantially the same as those of this Section 11.10, to
(i) any assignee of or participant in, or any prospective assignee of or
participant in, any of its rights and obligations under this Agreement, or
(ii) any actual or prospective party (or its Related Parties) to any swap,
derivative or other transaction under which payments are to be made by reference
to Borrower and its obligations, this Agreement or payments hereunder; (g) on a
confidential basis to (i) any rating agency in connection with rating Borrower
any other Loan Parties, or any Affiliate of Borrower or any Loan Party, or the
credit facility provided for herein or (ii) the CUSIP Service Bureau or any
similar agency in connection with the issuance and monitoring of CUSIP numbers
with respect to the credit facility provided for herein; (h) with the consent of
Borrower, or any other Loan Party whose consent is required; or (i) to the
extent such Information (x) becomes publicly available other than as a result of
a breach of this Section 11.10, or (y) becomes available to Lender or any of its
Affiliates on a not confidential basis from a source other than Borrower or the
other Loan Parties. Any Person required to maintain the confidentiality of
Information as provided in this Section 11.10 is considered to have complied
with its obligation to do so if such Person has exercised the same degree of
care to maintain confidentiality as such Person could accord to its own
confidential information.

 

11.11      Counterparts; Integration; Effectiveness; Electronic Execution. This
Agreement may be executed in counterparts, each of which constitutes an
original, but all of which when taken together constitute a single contract.
This Agreement, the other Loan Documents, and any separate letter agreements
with respect to fees payable to Lender, constitute the entire contract among the
parties relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof. This Agreement becomes effective only when Lender (i) executes this
Agreement, and (ii) Lender receives counterparts hereof that, when taken
together, bear the signatures of each of the other parties hereto. Delivery of
an executed counterpart of a signature page of this Agreement by facsimile or in
Electronic Format is as effective as delivery of a manually executed counterpart
of this Agreement, provided that Lender retains the right to require delivery of
an original signature page in addition to any signature delivered via Electronic
Format.

 

 64 

 

  

11.12      Exceptions. The representations and warranties and covenants
contained herein are independent of each other, and no exception to any
representation, warranty or covenant will be deemed to be an exception to any
other representation, warranty or covenant contained herein unless expressly
provided, nor will any such exceptions be deemed to permit any action or
omission that could be in contravention of applicable Law.

 

11.13      No Third Parties Benefited. This Agreement is made and entered into
for the sole protection and benefit of Loan Parties and Lender. No trust fund is
created by this Agreement and no other Persons or entities will have any right
of action under this Agreement or any right against Lender to obtain any
proceeds of the Loan.

 

11.14      Authority to File Notices. Borrower appoints Lender as its
attorney-in-fact, with full power of substitution, to file for record, at
Borrower's cost and expense and in Borrower's name, any notices that Lender
considers reasonably necessary or desirable to protect the Collateral; such
appointment is coupled with an interest and is irrevocable.

 

11.15      Signs; Publicity. Borrower may, at Borrower's expense, erect a sign
or signs as reasonably approved by Lender upon the Land and Improvements at any
reasonable location indicating the source of the development and construction
financing. The announcement of, and the issuance of any publicity with respect
to, the Loan and the transactions contemplated hereby will be subject to the
prior written approval of Lender. To the extent permitted by Law and at the
request of Lender, Borrower will install, at Borrower's expense, a sign(s) of
Lender's choosing on the Land, stating that construction financing is provided
by Lender. Borrower will obtain any necessary approvals required to display such
sign(s). Any such sign(s) will be located at or near the entrance to the project
or at another mutually acceptable location which will permit the viewing of the
sign(s) by the public.

 

11.16      Interpretation. In the event of a conflict between the terms of the
other Loan Documents and the terms of this Agreement, the terms of this
Agreement control.

 

11.17      Status of Parties. It is understood and agreed that the relationship
of the parties hereto is that of borrower and lender and that nothing contained
herein or in any of the other Loan Documents will be construed to constitute a
partnership, joint venture or co-tenancy between Loan Parties and Lender.

 

11.18      Brokerage Fee. Loan Parties represent to Lender that no broker or
other Person is entitled to a brokerage fee or commission as a result of Loan
Parties' actions or undertakings in connection with the financing of the
Improvements and agree to hold Lender harmless from all claims for brokerage
commissions which may be made as a result of such actions or undertakings, if
any.

 

11.19      GOVERNING LAW; JURISDICTION; ETC.

 

(a)          GOVERNING LAW. THIS AGREEMENT AND ANY CLAIMS, CONTROVERSIES,
DISPUTES OR CAUSES OF ACTION (WHETHER IN CONTRACT OR TORT OR OTHERWISE) BASED
UPON, ARISING OUT OF OR RELATING TO THIS AGREEMENT AND THE TRANSACTIONS
CONTEMPLATED HEREBY ARE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
INTERNAL LAWS OF THE STATE OF FLORIDA WITHOUT REGARD TO ITS CONFLICT OF LAWS
PRINCIPLES.

 

 65 

 

  

(b)          JURISDICTION. EACH LOAN PARTY IRREVOCABLY AND UNCONDITIONALLY
AGREES THAT IT WILL NOT COMMENCE ANY ACTION, LITIGATION OR PROCEEDING OF ANY
KIND OR DESCRIPTION, WHETHER IN LAW OR EQUITY, CONTRACT, TORT OR OTHERWISE,
AGAINST LENDER OR ANY RELATED PARTY OF LENDER, IN ANY WAY RELATING TO ANY LOAN
DOCUMENT OR TRANSACTIONS RELATED TO ANY LOAN DOCUMENT, IN ANY FORUM OTHER THAN
THE COURTS OF THE STATE OF FLORIDA SITTING IN LEE COUNTY OR OF THE UNITED STATES
DISTRICT COURT OF THE MIDDLE DISTRICT OF FLORIDA, AND ANY APPELLATE COURT FROM
ANY THEREOF. EACH OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY SUBMITS
TO THE JURISDICTION OF SUCH COURTS AND AGREES THAT ALL CLAIMS IN RESPECT OF ANY
SUCH ACTION, LITIGATION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH
FLORIDA STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN
SUCH FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN
ANY SUCH ACTION, LITIGATION OR PROCEEDING IS CONCLUSIVE AND MAY BE ENFORCED IN
OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY
LAW. NOTHING IN ANY LOAN DOCUMENT AFFECTS ANY RIGHT THAT LENDER MAY OTHERWISE
HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT AGAINST BORROWER OR ANY OTHER LOAN PARTY OR ITS PROPERTIES IN THE
COURTS OF ANY JURISDICTION.

 

(c)          WAIVER OF VENUE. EACH LOAN PARTY IRREVOCABLY AND UNCONDITIONALLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION IT MAY
NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING
OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY COURT
REFERRED TO IN THIS SECTION 11.19. EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE DEFENSE OF AN
INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH
COURT.

 

(d)          SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO
SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 11.5, EXCEPT
THAT PROCESS MAY NOT BE SERVED BY ELECTRONIC MEANS OR FAX. NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW.

 

 66 

 

  

11.20      Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL
BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON COULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 11.20.

 

11.21      USA PATRIOT Act Notice. To help the government fight the funding of
terrorism and money laundering activities, Federal Law requires all financial
institutions to obtain, verify and record information that identifies each
Borrower that opens an account. What this means: when the Borrower opens an
account, the bank will ask for the business name, business address, taxpayer
identifying number and other information that will allow the bank to identify
the Borrower, such as organizational documents. For some businesses and
organizations, the bank may also need to ask for identifying information and
documentation relating to certain individuals associated with the business or
organization.

 

11.22      Time of Essence. Time is of the essence with respect to each
obligation of Loan Parties and Lender hereunder.

 

11.23      Right of First and Last Opportunity. As additional consideration for
Lender's making of the Loan, Borrower covenants and agrees to provide Lender
with the first opportunity to quote the terms upon which Lender would be willing
to provide traditional banking services, including, without limitation, treasury
management services and permanent financing for the Project upon Borrower's
election to seek such services or permanent financing, as applicable. If after
giving Lender the first opportunity to provide such services or financing,
Borrower wishes to obtain such services or financing from a financial
institution other than Lender, Borrower shall also give Lender the last
opportunity to provide such services or financing upon terms substantially the
same as the other lender has offered to Borrower.  Lender shall have thirty (30)
days after receipt of written notice from Borrower of its intention to obtain
such services or financing from a financial institution other than Lender within
which to exercise its right of last opportunity to provide such services or
financing.  In the event Lender provides Borrower a commitment to provide such
services or financing containing terms substantially equivalent to those
contained in such other financial institution's offer, Borrower agrees to accept
Lender's commitment to provide such services or financing as the case may be.

 

[SIGNATURE PAGES FOLLOW]

 

 67 

 

 

[SIGNATURE PAGE 1 OF 1 TO CONSTRUCTION AND MINI PERM LOAN AGREEMENT]

 

IN WITNESS WHEREOF, the parties hereto, by their officers thereunto duly
authorized, have executed this Agreement under seal as of the day and year first
above written.

 

  BORROWER:       MURANO AT THREE OAKS ASSOCIATES, LLC, a Florida liability
company

 

  By: COURTELIS MURANO TOP   ASSOCIATES, LLC, a Florida limited   liability
company, its Sole Manager       By: NEWCASTER DEVCORP, INC., a   Florida
corporation, its Manager

 

  By: /S/ Elias Vassilaros   Name: Elias Vassilaros   Title: Executive Vice
President

 

  LENDER:       PNC BANK, NATIONAL ASSOCIATION, a national banking association

 

  By: /S/ Michael Reale   Name: Michael Reale   Title: Vice President

 

   

 

 

BORROWER ACKNOWLEDGMENT

 

STATE OF __________________ )   ) ss.: COUNTY OF ________________ )

 

The foregoing instrument was acknowledged before me this 19th day of July, 2019,
by Elias Vassilaros, as Executive Vice President of NEWCASTER DEVCORP, INC., a
Florida corporation, the Manager of COURTELIS MURANO TOP ASSOCIATES, LLC, a
Florida limited liability company, the Sole Manager of MURANO AT THREE OAKS
ASSOCIATES, LLC, a Florida limited liability company, who is personally known to
me or who has produced a driver’s license as identification.

 

IN WITNESS WHEREOF, I hereunto set my hand and official seal.

 

      Notary Public

 

My commission expires:

 

   

 

 

JOINDER OF GUARANTORS

 

Each of the undersigned, Kiki L. Courtelis, as Trustee of the Investment Trust
created under the Alec P. Courtelis Declaration of Trust dated April 8, 1994, W.
Douglas Pitts, an individual, CSG Group, LLC, a Florida limited liability
company, J.I. Kislak, Inc., a New Jersey corporation and HMG/Courtland
Properties, Inc., a Delaware corporation hereby joins in this Agreement solely
for the purpose of making the representations and warranties with respect to it
contained in this Agreement and for the purpose of covenanting and agreeing to
be bound by the covenants and agreements with respect to it contained in this
Agreement.

 

[Signatures appear on following page]

 

   

 

 

[SIGNATURE PAGE 1 OF 6– JOINDER OF GUARANTORS]

 

  /S/ Kiki L. Courtelis (SEAL)   Kiki L. Courtelis, as Trustee of the Investment
Trust created under the Alec P. Courtelis Declaration of Trust dated April 8,
1994

 

GUARANTOR ACKNOWLEDGMENT

 

STATE OF ______________ )   )SS: COUNTY OF ____________ )

 

The foregoing instrument was acknowledged before me this 19th day of July, 2019,
Kiki L. Courtelis, as Trustee of the Investment Trust created under the Alec P.
Courtelis Declaration of Trust dated April 8, 1994, who is personally known to
me or who has produced a driver’s license as identification and who did not take
an oath.

 

  _________________________________________   Print or Stamp Name:
________________________   Notary Public, State of _______________________  
Commission No.:____________________________   My Commission Expires:
_____________________

 

   

 

 

[SIGNATURE PAGE 2 OF 6– JOINDER OF GUARANTORS]

 

  /S/ W.Douglas Pitts (Seal)   W. DOUGLAS PITTS  

 

GUARANTOR ACKNOWLEDGMENT

 

STATE OF ______________ )   )SS: COUNTY OF ____________ )

 

The foregoing instrument was acknowledged before me this 19th day of July, 2019,
by W. DOUGLAS PITTS, who is personally known to me or who has produced a
driver’s license as identification and who did not take an oath.

 

  _________________________________________   Print or Stamp Name:
_________________________   Notary Public, State of _______________________  
Commission No.:____________________________

 

My Commission Expires: _____________________

 

   

 

 

[SIGNATURE PAGE 3 OF 6– JOINDER OF GUARANTORS]

 

  CSG GROUP, LLC,   a Florida limited liability company       By: BARRON COLLIER
MANAGEMENT, LLC,   a Florida limited liability company, its Manager

 

  By: /S/ Brian Goguen     Brian Goguen, Chief Operating Officer         By: /S/
Bradley A. Boaz     Bradley A. Boaz, Chief Financial Officer

 

GUARANTOR ACKNOWLEDGMENT

 

STATE OF ______________ )   )SS: COUNTY OF ____________ )

 

The foregoing instrument was acknowledged before me this 19th day of July, 2019,
by Brian Goguen, as Chief Operating Officer of BARRON COLLIER MANAGEMENT, LLC, a
Florida limited liability company, the Manager of CSG GROUP, LLC, a Florida
limited liability company, on behalf of the company, who is personally known to
me or who has produced a driver’s license as identification and who did not take
an oath.

 

  _________________________________________   Print or Stamp Name:
________________________   Notary Public, State of _______________________  
Commission No.:____________________________   My Commission Expires:
_____________________

 



   

 

 

[SIGNATURE PAGE 4 OF 6– JOINDER OF GUARANTORS]

 

STATE OF ______________ )   )SS: COUNTY OF ____________ )

 

The foregoing instrument was acknowledged before me this 19th day of July, 2019,
by Bradley A. Boaz, as Chief Financial Officer of BARRON COLLIER MANAGEMENT,
LLC, a Florida limited liability company, the Manager of CSG GROUP, LLC, a
Florida limited liability company, on behalf of the company, who is personally
known to me or who has produced a driver’s license as identification and who did
not take an oath.

 

  _________________________________________   Print or Stamp Name:
________________________   Notary Public, State of _______________________  
Commission No.:____________________________   My Commission Expires:
_____________________

 

   

 

 

[SIGNATURE PAGE 5 OF 6– JOINDER OF GUARANTORS]

 

  J.I. KISLAK, INC.,   a New Jersey corporation

 

  By: /S/ Thomas Bartelmo  (Seal)   Name: Thomas Bartelmo   Title: President

 

GUARANTOR ACKNOWLEDGMENT

 

STATE OF ______________ )   )SS: COUNTY OF ____________ )

 

The foregoing instrument was acknowledged before me this 19th day of July, 2019,
by Thomas Bartelmo, as President of J.I. KISLAK, INC., a New Jersey corporation,
on behalf of the corporation, who is personally known to me or who has produced
a driver’s license as identification and who did not take an oath.

 

  _________________________________________   Print or Stamp Name:
________________________   Notary Public, State of _______________________  
Commission No.:____________________________

 

My Commission Expires: _____________________

 

   

 

 

[SIGNATURE PAGE 6 OF 6 – JOINDER OF GUARANTORS]

 

  HMG/COURTLAND PROPERTIES, INC.,   a Delaware corporation

 

  By: /S/ Maurice Wiener  (Seal)   Name: Maurice Wiener     Title: President  

 

GUARANTOR ACKNOWLEDGMENT

 

STATE OF ______________ )   )SS: COUNTY OF ____________ )

 

The foregoing instrument was acknowledged before me this 19th day of July, 2019,
by Maurice Wiener, as President of HMG/COURTLAND PROPERTIES, INC., a Delaware
corporation, on behalf of the corporation, who is personally known to me or who
has produced a driver’s license as identification and who did not take an oath.

 

  ________________________________________   Print or Stamp Name:
________________________   Notary Public, State of _______________________  
Commission No.:____________________________   My Commission Expires:
_____________________

 

   

 

 

SCHEDULE 4.32

 

POST-CLOSING ITEMS

 

1. Borrower to deliver the final building permit for the Project on or before
the commencement of construction.

 

 SCHEDULE 4.32 

 

 

SCHEDULE 8.10

 

CONSENTS AND APPROVALS

 

1. DOH utilities approvals

 

2. Building Permits for garages, trash compactors and pavilion

 



 SCHEDULE 8.10 

 

 

SCHEDULE 8.17

 

DEVELOPMENT BUDGET

 

 SCHEDULE 8.17 

 

 

SCHEDULE 11.5

 

NAMES, ADDRESSES, TELEPHONE NUMBERS, FACSIMILE NUMBERS AND
E MAIL ADDRESSES OF LOAN PARTIES AND LENDER

 

LOAN PARTIES:

 

Borrower:

 

MURANO AT THREE OAKS ASSOCIATES, LLC

703 Waterford Way, Suite 800

Miami, Florida 33431

Attn: Elias Vassilaros, Executive Vice President

Telephone: (305) 261-4330

E-Mail: Evassilaros@courtelis.com

 

With a copy to:

 

Oscar Rivera

Siegfried Rivera

8211 W Broward Blvd., #250

Plantation, Florida 33324

Telephone: (954) 781-1134

E-Mail: orivera@siegfriedrivera.com

     

Guarantor:

 

Kiki L. Courtelis, as Trustee of the Investment Trust created under the Alec P.
Courtelis Declaration of Trust dated April 8, 1994

 

703 Waterford Way Ste. 800

Miami, FL 33126

Telephone: (305) 261-4330

E-Mail: kcourtelis@gmail.com

 

 

W. DOUGLAS PITTS

703 Waterford Way Ste. 800

Miami, FL 33126

Telephone: (305) 261-4330

E-Mail: DPitts@courtelis.com

 

With a copy to:

 



Oscar Rivera

Siegfried Rivera

8211 W Broward Blvd., #250

Plantation, Florida 33324

Telephone: (954) 781-1134

E-Mail: orivera@siegfriedrivera.com

 

With a copy to:

 



Oscar Rivera

Siegfried Rivera

8211 W Broward Blvd., #250

Plantation, Florida 33324

Telephone: (954) 781-1134

E-Mail: orivera@siegfriedrivera.com

 

 SCHEDULE 11.5 

 

  

CSG GROUP, LLC

Barron Collier Companies

2600 Golden Gate Parkway

Naples, Florida 34104

Attn: Brian Goguen, Chief Operating Officer

E-Mail:   BrianGoguen@barroncollier.com

 

 

 

 

J.I. KISLAK, INC.

7900 Miami Lakes Dr. West

Miami Lakes, Florida 33016

Attn: Tom Bartelmo, Chief Executive Officer

Telephone: (305) 364- 4100

E-Mail: tbartelmo@kislak.com

 

 

HMG/COURTLAND PROPERTIES, INC.

1870 S. Bayshore Drive

Coconut Grove, Florida 33133

Attn: Maurice Wiener, President

E-Mail:   whemingway@hmgcourtland.com

camarotti@hmgcourtland.com

 

With a copy to:

 



Oscar Rivera

Siegfried Rivera

8211 W Broward Blvd., #250

Plantation, Florida 33324

Telephone: (954) 781-1134

E-Mail: orivera@siegfriedrivera.com

 

With a copy to:

 

Oscar Rivera

Siegfried Rivera

8211 W Broward Blvd., #250

Plantation, Florida 33324

Telephone: (954) 781-1134

E-Mail: orivera@siegfriedrivera.com

 

With a copy to:

 

Oscar Rivera

Siegfried Rivera

8211 W Broward Blvd., #250

Plantation, Florida 33324

Telephone: (954) 781-1134

E-Mail: orivera@siegfriedrivera.com

 

LENDER:

 

 

PNC Bank, National Association

2255 Glades Road, Suite 140W

Boca Raton, Florida 33431

 

Attention: Michael Reale, Vice President

Telephone: 561-443-5428

Facsimile: 561-912-0455

E-Mail: michael.reale@pnc.com

 

With a copy to:

 

Buchanan Ingersoll & Rooney PC

401 East Las Olas Boulevard, Suite 2250

Fort Lauderdale, Florida 33301

Attention: Philip Hanaka, Esq.

Telephone: 954-468-2303

Facsimile: 954-527-9915

E-Mail: philip.hanaka@bipc.com

 

 SCHEDULE 11.5 

 

 

EXHIBIT 2.4(a)(i)B

 

FORM OF MINI PERM LOAN/MINI PERM LOAN EXTENSION NOTICE]

 

  Borrower: Murano at Three Oaks Associates, LLC   Project
_____________________________   Loan No.____________________________

 

To: PNC BANK, NATIONAL ASSOCIATION   2255 Glades Road, Suite 140W   Boca Raton,
FL 33431   Mailstop: A2-P674-01-2   Attn:  __________________

 

With regard to the referenced loan (the "Loan"), the undersigned hereby requests
that you [select one of the following: convert the Construction Loan to a Mini
Perm Loan beginning on [insert date] /extend the term of the Mini Perm Loan
beginning on [insert date]] pursuant to the provisions of the Construction and
Mini Perm Loan Agreement (as amended from time to time, the "Agreement") dated
_____________________, 2019 between MURANO AT THREE OAKS ASSOCIATES, LLC, a
Florida limited liability company, as Borrower (the "Borrower") and PNC BANK,
NATIONAL ASSOCIATION, (the "Lender"). The Loan is evidenced by the Promissory
Note dated _______________________, 2019, in the face amount of $41,590,533.00,
and other loan documents defined in the Agreement (collectively, the "Loan
Documents").

 

The undersigned agrees to execute whatever additional documents (including an
extension agreement) which may be required in order to implement or to clarify
the terms of the [conversion] [extension] or to preserve and maintain the
security granted in connection with the Loan.

 

The undersigned hereby certifies that the [Conditions for Mini Perm Loan]
[Conditions for Mini Perm Loan Extension] (as defined in the Agreement) have
been satisfied. Set forth on the Borrower's Certificate of Net Operating
Income/Debt Service Coverage Ratio attached hereto are calculations of the
Borrower's compliance with the Mini Perm Loan DSCR Requirement (as defined in
the Agreement) which is set forth in the [Conditions for Mini Perm Loan]
[Conditions for Mini Perm Loan Extension]. Set forth on the Guarantors'
Compliance Certificate attached hereto are calculations of the Guarantors'
compliance with the Guarantor Financial Covenants (as defined in the Agreement)
which is set forth in the [Conditions for Mini Perm Loan] [Conditions for Mini
Perm Loan Extension].

 

Pursuant to the terms of the Agreement, enclosed is the [Mini Perm Loan Fee]
[Mini Perm Loan Extension Fee] in the amount of $___________________________.

 

 EXHIBIT 2.4(a)(i)B-1 

 

 

The undersigned further agrees that no further Disbursements of the Loan shall
be available after the [Mini Perm Loan Commencement Date] [Mini Perm Loan
Extension Period Commencement Date].

 

Dated: _____________________________  

 

  MURANO AT THREE OAKS ASSOCIATES, LLC, a Florida liability company       By:
COURTELIS MURANO TOP   ASSOCIATES, LLC, a Florida limited   liability company,
its Sole Manager       By: NEWCASTER DEVCORP, INC., a   Florida, its Manager

 

  By:     Name:     Title:  

 

The Guarantor(s) hereby acknowledge(s) its (their) continued liability pursuant
to that those certain Guaranty and Suretyship Agreement and Completion Guaranty,
each dated __________ __, 2019, and that such liability remains unaffected by
the above [conversion] [extension] of the Loan.

 

 EXHIBIT 2.4(a)(i)B-2 

 

  

  _________________________________(SEAL)   Kiki L. Courtelis, as Trustee of the
Investment Trust created under the Alec P. Courtelis Declaration of Trust dated
April 8, 1994       ___________________________(Seal)   W. DOUGLAS PITTS      
CSG GROUP, LLC,   a Florida limited liability company

 

  By:  ___________________________(Seal)   Name: ________________________  
Title: _________________________       J.I. KISLAK, INC.,   a New Jersey
corporation       By:  ___________________________(Seal)   Name:
________________________   Title: _________________________       HMG/COURTLAND
PROPERTIES, INC.,   a Delaware corporation      
By:  ___________________________(Seal)   Name: ________________________   Title:
_________________________

 

FOR LENDER USE ONLY       ACKNOWLEDGED BY:   ____________________________  
(Relationship Manager)       DATE:_____________________  

 

 EXHIBIT 2.4(a)(i)B-3 

 

 

EXHIBIT 2.4(a)(i)D

 

FORM OF CERTIFICATE OF NET OPERATING INCOME/DEBT SERVICE COVERAGE RATIO

 

____________________, 201__

PNC BANK, NATIONAL ASSOCIATION
2255 Glades Road, Suite 140W
Boca Raton, FL 33431
Mailstop: A2-P674-01-2
Attn: __________________

 

Ladies and Gentlemen:

 

I refer to the Construction and Mini Perm Loan Agreement, dated _____________,
2019, by and between MURANO AT THREE OAKS ASSOCIATES, LLC, a Florida limited
liability company (the "Borrower") and PNC Bank, National Association (the
"Lender") (as amended, restated, supplemented or modified from time to time, the
"Agreement").

 

I, ____________________, the __________________ of the Borrower, do hereby
certify on behalf of the Borrower as of the [____________________, 20______]
(the "Report Date"), as follows:

 

Attached hereto are calculations substantiating that as of [DATE], the Debt
Service Coverage Ratio with respect to the Project is ________ which is greater
than or equal to [____ to 1.00.

 

All capitalized terms used herein shall have the meanings ascribed thereto in
the Agreement. The undersigned has executed and delivered this Certificate on
behalf of the Borrower with the understanding that the Lender will rely hereon
pursuant to the terms of the Agreement.

 

 EXHIBIT 2.4 - 1 

 

  

IN WITNESS WHEREOF, the undersigned has executed this Certificate this _____ day
of ____________________, 201___.

 

  MURANO AT THREE OAKS ASSOCIATES, LLC, a Florida liability company       By:
COURTELIS MURANO TOP   ASSOCIATES, LLC, a Florida limited   liability company,
its Sole Manager

 

  By: NEWCASTER DEVCORP, INC., a   Florida, its Manager

 

  By:     Name:     Title:  

 

 EXHIBIT 2.4 - 2 

 

 

EXHIBIT 4.5

 

INSURANCE REQUIREMENTS:

 

Each insurer(s) issuing any Insurance Policy must certify to Lender that
(a) losses will be adjusted only with the approval of Lender; (b) loss payments
will be payable to Lender, such payments to be applied in the manner set forth
in the Loan Documents; (c) the interests of Lender must be insured regardless of
any breach or violation by any Loan Party of any warranties, covenants,
representations, declarations or conditions contained in such Insurance Policy;
and (d) if such Insurance Policy is canceled or materially changed, or if any
reinsurance is canceled for any reason whatsoever, such insurer will promptly
notify Lender and such cancellation or change will not be effective as to Lender
for thirty (30) days after receipt by Lender of such notice. Furthermore, in the
event any Insurance Policy (except for general public and other liability and
Workers' compensation insurance) must contain breach of warranty provisions,
such Insurance Policy must provide that with respect to the interest of Lender,
said Insurance Policy is not invalidated by and insures Lender regardless of
(a) any act, failure to act or negligence of or violation of warranties,
declarations or conditions contained in such Insurance Policy by any named
insured; (b) the occupancy or use of the Property for purposes more hazardous
than permitted by the terms thereof; or (c) any foreclosure or other action or
proceeding taken by Lender pursuant to any provision of this Agreement or any of
the other Loan Documents.

 

Each Insurance Policy issued in connection herewith must contain a provision
whereby the insurer: (a) waives any right to claim any premiums and commissions
against Lender, provided that the Insurance Policy need not waive the
requirement that the premium be paid in order for a claim to be paid to the
insured; and (b) provides that Lender is permitted to make payments to effect
the continuation of such Insurance Policy upon notice of cancellation due to
non-payment of premiums.

 

Loan Parties must deliver to Lender ACORD Form 28 Evidence of Commercial
Property Insurance and an ACORD Form 25 S Certificate of Insurance (provided
that such form must provide legally binding evidence of the required coverage,
together with an agreement to provide not less than thirty (30) days prior
written notice to Lender of any cancellation or material change relating to such
coverage and provided further that such form contains no qualifying language
concerning the status of Lender as additional insured), as applicable, with
respect to such Insurance Policies on or before the Closing Date, or, at the
request of Lender, a copy of the applicable Insurance Policy or Insurance
Policies including all applicable endorsement(s) (provided, however, that Lender
will not be deemed by reason of its custody of such Insurance Policy to have
notice of the contents thereof), in all cases naming Lender as mortgagee and
lender loss payee and agreeing to provide not less than thirty (30) days prior
written notice to Lender of any cancellation or material change relating to such
Insurance Policy, and evidence of each new or renewal Insurance Policy in a form
acceptable to Lender not less than thirty (30) days prior to the expiration of
the original Insurance Policy or preceding renewal Insurance Policy (as the case
may be); and to deliver to Lender, upon Lender's request, receipts or other
evidence that the premiums thereon have been paid in accordance with the
Insurance Policy.

 

 EXHIBIT 4.5 - 1 

 

 

The insurer or reinsurer for all such Insurance Policies must be rated A IX or
better by A.M. Best Company, Inc., or will have such other rating reasonably
acceptable to Lender. The form, amount, deductible, content, types of coverage
and evidence of all Insurance Policies required under this Agreement and the
Mortgage as well as the identity of the insurers and reinsurers must be
satisfactory to Lender. All Insurance Policies must maintain coverage for tenant
improvements and betterments that Borrower is required to insure. All property
Insurance Policies must also include a co-insurance waiver and Agreed Amount
Endorsement. The amount of any deductible under any insurance policy must be
acceptable to Lender. Without Lender's prior written consent in its sole
discretion, Borrower will not name any person other than Lender as mortgagee
and/or loss payee with respect to the Property, nor may Borrower carry separate
or additional insurance coverage covering the Improvements concurrent in form or
contributing in the event of loss with that required by this Agreement; provided
that, if blanket Insurance Policies are obtained, this sentence does not apply
to property covered by such blanket Insurance Policies other than the
Improvements and such tenant improvements and betterments that Borrower is
required to insure pursuant to this Agreement.

 

 EXHIBIT 4.5 - 2 

 

 

EXHIBIT 4.28(A)

 

FORM OF COMPLIANCE CERTIFICATE (BORROWER)

 

____________________, 201___

 

PNC BANK, NATIONAL ASSOCIATION

2255 Glades Road, Suite 140W

Boca Raton, FL 33431

Mailstop: A2-P674-01-2

Attn: __________________

 

Ladies and Gentlemen:

 

I refer to that certain Construction and Mini Perm Loan Agreement, dated
___________, 2019 between MURANO AT THREE OAKS ASSOCIATES, LLC, a Florida
limited liability company (the "Borrower") and PNC Bank, National Association
(the "Lender") (as amended, restated, supplemented or modified from time to
time, the "Agreement"). Unless otherwise defined herein, terms defined in the
Agreement are used herein with the same meanings. Pursuant to Section 4.28 of
the Agreement, the Borrower hereby certifies as of [____________________,
20_____] (the "Report Date") that:

 

(1)          I have attached information, financial statements and other
financial data pursuant to Section 4.28 of the Agreement (the "Statements"). The
Statements are true and correct in all respects and present fairly the financial
condition of the Borrower. All other information given to Lender by or with
respect to the Borrower is accurate, correct and complete in all respects. The
Borrower has no liabilities, contingent or otherwise, or forward or long-term
commitments that are not disclosed in the Statements, and except as disclosed
therein there are no unrealized or anticipated losses from any commitments of
the Borrower which may cause a Material Adverse Effect.

 

(2)          The Statements include calculations substantiating compliance as of
the Report Date with all financial covenants contained in Section 4.28 of the
Agreement.

 

(3)          The Borrower has performed and complied with all covenants and
conditions contained in the Loan Documents.

 

(4)          No Event of Default or Potential Default has occurred and is
continuing or exists under any Loan Document.

 

(5)          All representations and warranties of the Borrower contained in
Article 8 of the Agreement are true and correct on the date hereof with the same
effect as though such representations and warranties had been made on and as of
today (except representations and warranties which expressly relate solely to an
earlier date or time).

 

 EXHIBIT 4.28(A) - 1 

 

  

I have executed and delivered this Certificate with the understanding that the
Lender will rely hereon pursuant to the terms of the Loan Documents.



 

  BORROWER:       MURANO AT THREE OAKS ASSOCIATES, LLC, a Florida liability
company       By: COURTELIS MURANO TOP   ASSOCIATES, LLC, a Florida limited  
liability company, its Sole Manager       By: NEWCASTER DEVCORP, INC., a  
Florida, its Manager

 

  By:     Name:     Title:  

 

 EXHIBIT 4.28(A) - 2 

 

 

EXHIBIT 4.28(B)

 

FORM OF COMPLIANCE CERTIFICATE (GUARANTORS)

 

____________________, 201___

 

PNC BANK, NATIONAL ASSOCIATION

2255 Glades Road, Suite 140W

Boca Raton, FL 33431

Mailstop: A2-P674-01-2

Attn: __________________

 

Ladies and Gentlemen:

 

I/We refer to that certain Construction and Mini Perm Loan Agreement, dated
___________, 2019 between MURANO AT THREE OAKS ASSOCIATES, LLC, a Florida
limited liability company (the "Borrower") and PNC Bank, National Association
(the "Lender") (as amended, restated, supplemented or modified from time to
time, the "Agreement"). Unless otherwise defined herein, terms defined in the
Agreement are used herein with the same meanings. Pursuant to Section 4.28 of
the Agreement, the undersigned Guarantor(s) hereby certify/certifies as of
[____________________, 20_____] (the "Report Date") that:

 

(1)          I/We have attached information, financial statements and other
financial data pursuant to Section 4.28 of the Agreement (the "Statements"). The
Statements are true and correct in all respects and present fairly the financial
condition of the Guarantor(s). All other information given to Lender by or with
respect to the Guarantor(s) is accurate, correct and complete in all respects.
The Guarantor(s) has/have no liabilities, contingent or otherwise, or forward or
long-term commitments that are not disclosed in the Statements, and except as
disclosed therein there are no unrealized or anticipated losses from any
commitments of the Guarantor(s) which may cause a Material Adverse Effect.

 

(2)          The Statements include calculations substantiating compliance as of
the Report Date with all financial covenants contained in Section 4.28 of the
Agreement.

 

(3)          The Guarantor(s) has/have performed and complied with all covenants
and conditions contained in the Loan Documents.

 

(4)          No Event of Default or Potential Default has occurred and is
continuing or exists under any Loan Document.

 

(5)          All representations and warranties of the Guarantor(s) contained in
Article 8 of the Agreement are true and correct on the date hereof with the same
effect as though such representations and warranties had been made on and as of
today (except representations and warranties which expressly relate solely to an
earlier date or time).

 

 EXHIBIT 4.28(B) - 1 

 

  

I have executed and delivered this Certificate with the understanding that the
Lender will rely hereon pursuant to the terms of the Loan Documents.

 

[To be executed by applicable Guarantor(s)]

 

  GUARANTOR:       _________________________________(SEAL)   Kiki L. Courtelis,
as Trustee of the Investment Trust created under the Alec P. Courtelis
Declaration of Trust dated April 8, 1994       ___________________________(Seal)
  W. DOUGLAS PITTS       CSG GROUP, LLC,   a Florida limited liability company

 

  By:  ___________________________(Seal)   Name: ________________________  
Title: _________________________       J.I. KISLAK, INC.,   a New Jersey
corporation       By:  ___________________________(Seal)   Name:
________________________   Title: _________________________       HMG/COURTLAND
PROPERTIES, INC.,   a Delaware corporation      
By:  ___________________________(Seal)   Name: ________________________   Title:
_________________________

 

 EXHIBIT 4.28(B) - 2 

 

 

EXHIBIT 6.1

 

REQUEST FOR DISBURSEMENT

 

Request No.       Date       Amount Requested   $  

 

   

 

  

Request for Subsequent Advance

 

__________, 20___

 

PNC Bank, National Association

 

2255 Glades Road, Suite 140W

 

Boca Raton, Florida 33431

 

and

 

First American Title Insurance Company

__________________

__________________

 

Attn:

 

Re:$41,590,533.00 Loan ("Loan") from PNC Bank, National Association ("Lender")
to MURANO AT THREE OAKS ASSOCIATES, LLC, a Florda limited liability company
("Borrower")

 

Gentlemen:

 

In accordance with the terms of the Loan evidenced by a Promissory Note (the
"Note") in the original principal sum of up Forty-One Million Five Hundred
Ninety Thousand Five Hundred Thirty-Three and No/100 Dollars ($41,590,533.00),
which Loan is secured and governed by the following documents (collectively, the
"Loan Documents"): (i) Mortgage, Security Agreement and Fixture Filing (the
"Mortgage"), encumbering that certain real property located in Fort Myers,
Florida (the "Premises"); (ii) Construction and Mini Perm Loan Agreement between
Borrower and Lender (the "Loan Agreement"); and (iii) such other instruments
which now or hereafter recite that they have been given as security for the Note
and the performance of the obligations described in the Note. Unless otherwise
defined herein, terms used herein with initial capital letters shall have the
same meaning assigned to such terms in the Loan Agreement.

 

Borrower desires to obtain an advance of _________________and No/100
($___________) ("Advance") of the principal balance of the Loan on
________________. In order to induce Lender to make such Advance, Borrower
hereby represents and warrants the following to Lender:

 

1.           No Event of Default has occurred under the Loan Documents, no event
has occurred which with notice, the passage of time or both would constitute an
Event of Default under the Loan Documents and no default will occur under the
Loan Documents as a result of the Advance requested herein.

 

2.           All of Borrower's representations and warranties set forth in the
Loan Documents are true and correct as of the date hereof.

 

   

 

  

3.           Borrower is in compliance with each and every one of its covenants,
agreements and obligations under the Loan Documents.

 

4.           Borrower has no defenses to or offsets against the payment of any
amounts due to Lender under or in connection with the Loan, or defenses against
the performance of any of Borrower's obligations under the Loan Documents and
any of the other documents and instruments referenced therein.

 

5.           The amount of the Advance equals at least _________________ and
No/100 ($_______); no other Advance has been requested for this calendar month;
and the total of all previously requested advances under the Loan, together with
the Advance, does not exceed _____________.

 

6.           The purpose of the Advance is as follows:

 

Pay construction costs as detailed in the Sworn Owner's Statement and
accompanying invoices attached hereto and made a part hereof.

 

________________

 

Initials of

 

Borrower

 

7.           No material adverse change has occurred in the business or
financial condition of the Borrower, any Guarantor, or the Premises.

 

8.           Borrower has timely made all payments with respect to the Loan.

 

9.           Borrower agrees to pay the costs of any additional documentation,
legal fees or title insurance required by Lender to evidence such advance and
preserve the priority lien of the Mortgage and any other documents reciting that
they secure the loan.

 

10.         The information set forth herein is true, correct and complete.

 

This letter shall constitute (a) Borrower's instruction to Lender to pay to the
Title Company, a Loan Advance in the total amount indicated on the Sworn Owner's
Statement attached hereto, and (b) Borrower's instructions to Title Company to
disburse such Advance to pay each of the expenses shown in the enclosed
invoices, unless Title Company is otherwise instructed by Lender.

 

[CONTINUES ON FOLLOWING PAGE]

 

   

 

 

  BORROWER:       MURANO AT THREE OAKS ASSOCIATES,  LLC, a Florida limited
liability company       By: COURTELIS MURANO TOP ASSOCIATES, LLC, a Florida
limited liability company, its Sole Manager       By: NEWCASTER DEVCORP., INC.,
a Florida corporation, its Manager

 

  By:              Name: Elias Vassilaros   Title: Executive Vice President

 

   

 

 

EXHIBIT 6.2

 

OFFSITE STORED MATERIALS REQUIREMENTS

 

Subject to all of the terms and conditions of this Agreement, the Lender will
make disbursements in an amount of up to $2,500,000 in the aggregate to fund the
costs of material, fixtures and equipment for use at or incorporation into the
Project stored off-site (the "Materials") upon the satisfaction by the Borrower
of the following conditions and the Lender's receipt of the following
documentation:

 

1.The Materials must be located in the United States, fully fabricated, and in
form ready for immediate installation at the Land upon delivery;

 

2.The Borrower must be named as additional insured, with appropriate evidence of
insurance of the Materials and transportation coverage, and a description of the
Materials must be provided on a certificate of insurance, with Lender named as
mortgagee and loss payee;

 

3.The Materials must be properly secured and protected from elements, segregated
and identified as being owned by the Borrower, and Borrower must deliver to
Lender bills of sale or other proof acceptable to Lender evidencing the
Borrower's ownership of all Materials;

 

4.Borrower must deliver to Lender an inventory of the Materials, in the form
attached hereto as Exhibit 6.2-1 or such other form provided by Contractor in
form and substance satisfactory to Lender, and such inventory must be certified
by the Inspecting Architect;

 

5.Lender must have a perfected first priority security interest in the
Materials, evidenced by a duly filed UCC Financing Statement or other form of
perfection acceptable to Lender;

 

6.If the storage facility is owned by someone other than the supplier or
Borrower, Borrower must deliver to Lender a landlord's waiver in favor of Lender
and in form and substance satisfactory to Lender;

 

7.If the site is a bonded warehouse, Borrower must deliver to Lender appropriate
documentation from the warehouse; and

 

8.Borrower must deliver to Lender a properly-executed Stored Materials Affidavit
in the form attached hereto as Exhibit 6.2-2 or an affidavit from the supplier
of such Materials, in form and substance satisfactory to Lender, stating the
location of the Materials, and that such supplier has title to the Materials,
such title will pass to Borrower upon payment, the Materials are not subject to
any security interest or encumbrance and such other matters as may be reasonably
required by Lender.

 

 EXHIBIT 6.2 

 

 

EXHIBIT 6.2-1

 

STORED MATERIALS INVENTORY

 

BORROWER: _____________________________

 

GENERAL CONTRACTOR:__________________ PERIOD COVERED: __________________

 

Item
No.   Trade   Location
of Storage   Subcontractor
or Material
Supplier   Opening
Inventory   Inventory
Additions
This
Period   Inventory
Usage
This
Period   Closing
Inventory   Retainage
Required   TOTALS/
SUBTOTALS

 

 EXHIBIT 6.2-1 

 

 

EXHIBIT 6.2-2

STORED MATERIALS AFFIDAVIT

 

___________________________________ being first duly sworn, in the city of
_____________________, _________________, deposes and says he is
__________________ of ______________________________, a _______________ (the
"Supplier"), doing business at ________________________________________ and a
subcontractor/supplier under that certain agreement dated _____________, by and
between Supplier and _________________, (together with its successors or
assigns, the "Contractor") in connection with
__________________________________________ (the "Project"), which is owned by
MURANO AT THREE OAKS ASSOCIATES, LLC, a Florida limited liability company (the
"Owner").. The Project is located at Three Oaks Parkway and Alico Road, Fort
Myers, Florida Carolina (the "Project Site"), and the materials listed in the
attached Bill of Sale (the "Materials") are now stored at _____________ (the
"Storage Site").

 

Supplier has clear marketable title to the Materials, such title will pass to
Borrower upon payment, and the Materials are not subject to any security
interest or encumbrance. The Materials are stored in a safe and secure manner so
as to preclude damage by fire, the elements, theft, or vandalism. The Materials
are clearly marked and identified for the Project and are located in an area
separate from any other materials not included in this affidavit.

 

The Materials are available now for inspection by the Contractor, the Owner, and
PNC Bank, National Association (the "Lender"), or their respective
representatives.

 

The Materials are now covered by insurance evidenced by the certificate attached
hereto, which indicates all risk coverage with a deductible of $______________
and names Owner as the insured party and Lender as mortgagee and loss payee.
Such insurance is in an amount equal to or greater than 100% of the value of the
Materials. The cost of such insurance has been borne by Supplier and will remain
in force until Supplier delivers the Materials to the Project Site.

 

The Materials comply in all respect to the Plans, and payment does not relieve
Supplier of said responsibility.

 

The Materials have been purchased and/or manufactured for the specific purpose
of being used in the Project and will be transported to the Project Site at
Supplier's expense.

 

The Materials will remain on the Storage Site until delivery to the Project
Site, except in an emergency that threatens the Materials. In any such event
Supplier will within 24 hours notify Contractor of the nature of such emergency
and the location to which it has moved the Materials, and will within 1 business
day deliver to Contractor a new Affidavit in form and substance identical to
this document except for location of the new Storage Site.

 

   

 

  

The undersigned makes this affidavit in order to induce Contractor to pay for
the Materials. It is understood that Contractor, at its convenience, can acquire
physical possession of the Materials within (24) hours of written request to
Supplier, notwithstanding any contrary contractual provisions.

 

          (Supplier)     By:   [SEAL]   Name:    

 

Title:    

 

   

 

 

EXHIBIT 6.4(A)

 

ITEMS TO BE DELIVERED PRIOR TO CLOSING

 

1.Title and Collateral Matters:

 

(a)a current ALTA survey of the Land, certified by a registered surveyor
approved by Lender, such certification to be in a form acceptable to Lender and
addressed to Lender and the title company issuing the Title Insurance Policy and
(i) showing the location and area covered by all building lines affecting the
Land, the location and area of all easements encumbering and/or benefiting the
Land, the relation of the Land to public thoroughfares for access purposes, the
location of all physical conditions on the Land, the proposed location of the
Improvements and any encroachments of the Improvements or other physical
conditions upon any easements, building lines or property boundary lines,
(ii) stating whether the Land or any portion thereof is located in any federally
designated flood prone area, and if so, locating on the survey such portion of
the Land so designated with similar surveys to be furnished after the actual
location of the Improvements is established and after completion of the
Improvements and (iii) showing the dimension and location of all improvements,
parking areas, drives, easements and rights-of-way and the location of adjoining
streets and distances to the nearest intersecting street);

 

(b)an Appraisal of the Project which must establish that the amount of the
Commitment does not exceed sixty-five percent (65.0%) of the Appraised Value As
Stabilized;

 

(c)a pre-closing Debt Service Coverage Ratio of not less than 1.25 to 1.00;

 

(d)a legal description of the Land and all easements, compatible with the above
mentioned survey and sufficient for the purpose of the Mortgage;

 

(e)evidence in such form as Lender may require of (i) satisfactory subdivision
of the Land and zoning for the Improvements (an acceptable form of zoning letter
is attached as Exhibit 6.4(B); (ii) the availability of all utility and
municipal services required for the operation of the Improvements;
(iii) satisfactory soils compaction conditions and sub surface support for the
Improvements; (iv) the availability of means of access to and from the Land by
means of easements benefiting the same; and (v) separate assessment of the Land
for tax purposes;

 

(f)evidence in such form as Lender may require, including without limitation
engineering and soils reports, environmental assessment reports, reports and
clearances from governmental agencies, chain of title searches and
certifications of Borrower, that the Project is free from all Hazardous
Substances;

 

 EXHIBIT 6.4(A) - 1 

 

  

(g)evidence in such form as Lender may require that Borrower has obtained the
insurance coverages set forth in Section 4.5 and all of such insurance is in
full force and effect;

 

(h)a title insurance binder, together with a specimen or proforma policy issued
by a title insurance company acceptable to Lender, pursuant to which said title
insurance company will, on the Closing Date, issue the Title Insurance Policy.

 

2.Opinion Letter and Corporate Documents:

 

(a)an opinion or opinions of counsel acceptable to Lender and its counsel
(including local counsel), to be delivered on the Closing Date in form and scope
satisfactory to Lender, to the effect (in addition to other matters which Lender
may require to be favorably addressed) that (i) Loan Parties are duly organized,
validly existing and in good standing under the Laws of the jurisdiction of
their respective formation; (ii) Borrower is duly qualified to do business in
the jurisdiction in which the Land is located, and each Loan Party has all
requisite power and authority to operate the Land and Improvements and to enter
into, perform and consummate all aspects of the transactions contemplated
hereby; (iii) all Loan Documents and other documents to be executed by or on
behalf of any Loan Party have been duly executed and are valid and binding upon
and enforceable against the parties thereto (other than Lender) in accordance
with the respective terms of each, except as the same may be limited by Debtor
Relief Laws affecting the rights of creditors generally; (iv) there is no
action, proceeding or investigation pending, or to the knowledge of counsel,
threatened (or any basis therefor known to counsel) with respect to the Project,
or with respect to any Loan Party which, if determined adversely, could result
in a Material Adverse Effect, or which questions the validity of the Loan or the
transactions contemplated hereby or the ability of any Loan Party from
performing their respective Obligations under the Loan Documents; (v) the
performance of and compliance with the provisions hereof and the other documents
referred to herein will not result in or be in conflict with or constitute a
default under any agreement, instrument, document, decree, order or any Law
applicable to or affecting any Loan Party; (vi) no consent, approval, order or
authorization of, or registration or filing with, any governmental or public
body or authority is required in connection with the acceptance hereof, the Loan
or the matters contemplated hereby; (vii) the Loan will not violate the usury or
other Laws of the State of Florida or any other applicable Law relating to the
Maximum Legal Rate; and (viii) Lender has a mortgage lien on that portion of the
Mortgaged Property (as defined in the Mortgage) constituting real property and a
security interest in that portion of the Mortgaged Property and other Collateral
constituting the personal property as security for the Loan;

 

 EXHIBIT 6.4(A) - 2 

 

  

(b)except with respect to those Loan Parties who are natural persons, a copy of
the articles of incorporation, articles of organization, or partnership
certificate of each Loan Party, certified as of a recent date by the Secretary
of State or other duly authorized officer of the jurisdiction of such Loan
Party's formation, and the other Organizational Documents of Loan Parties,
certified as of the Closing Date by an officer of each Loan Party in a manner
reasonably designated by Lender, and in addition, a good standing certificate or
certificate of subsistence, as applicable, certified as of a recent date by the
Secretary of State or other duly authorized officer of the jurisdiction in which
such Loan Party was formed; and

 

(c)except with respect to those Loan Parties who are natural persons, a
certificate, to be dated as of the Closing Date, of an officer of each Loan
Party, as to the incumbency of officers, partners, members and managers, as the
case may be, and the due authorization, including resolutions, of the officers,
partners, members or managers, as the case may be, of each Loan Party to execute
and deliver to Lender the Loan Documents to which they are a party.

 

3.Leasing and Other Documentation:

 

(a)the standard form of Lease to be used for residential tenants of the
Improvements;

 

(b)receipt and satisfactory review and approval of the Development Agreement;

 

(c)receipt and satisfactory review and approval of the Management Agreement; and

 

(d)such other instruments and documents as Lender reasonably requires to
evidence and secure the Loan and to comply with the provisions hereof and the
requirements of regulatory authorities to which Lender is subject, all of which
must be satisfactory in form, content and substance to Lender.

 

4.Construction Documentation:

 

(a)the Development Budget approved by Lender and Inspecting Architect, to be
certified by Borrower as of the date of the Closing Date to be true, correct and
complete, and in form, scope and content acceptable to Lender, and showing all
costs of acquisition and development of the Land, the construction and equipping
of the Improvements, financing costs, and all other items of cost incidental
thereto, which costs will be subject to the approval of Lender;

 

(b)a signed copy of the General Construction Contract will be subject to review
and approval by Lender;

 

 EXHIBIT 6.4(A) - 3 

 

  

(c)the General Contractor's Consent substantially in the form of Exhibit
6.4(A)-1;

 

(d)a copy of the Architect's Agreement as assigned to Borrower approved by
Lender with respect to the construction of the Improvements;

 

(e)the Architect's Consent substantially in the form of Exhibit 6.4(A)-2;

 

(f)the Architect's Certificate substantially in the form of Exhibit 6.4(A)-3;

 

(g)a copy of the Engineer's Agreement approved by Lender with respect to the
construction of the Improvements; and

 

(h)the Engineer's Consent substantially in the form of Exhibit 6.4(A)-3.

 

5.Plans and Permits:

 

(a)complete sets of the Plans, each designating manufacturer and model number of
all equipment and furnishings, all approved and signed for identification
purposes by Borrower, Architect and Engineer, and all Plans will be reviewed and
determined to be satisfactory by the Inspecting Architect and all Official
Bodies and other parties having a right of review or approval in connection
therewith under the Project Covenant Documents or otherwise; and

 

(b)evidence in such form as Lender may require of the valid issuance of the
building permit and all other necessary permits (except for such permits which
are not customarily issued until a later stage of construction), licenses and
approvals to construct and, to the extent generally available at such stage, to
occupy and operate the Improvements, including without limitation all permits,
licenses and approvals required under Laws with respect to subdivision, highway
access, drainage, zoning, safety, building, occupancy, fire protection,
environmental, energy and similar matters.

 

 EXHIBIT 6.4(A) - 4 

 

 

EXHIBIT 6.4(B)

 

FORM OF ZONING LETTER

 

[Township/City/Municipality Letterhead]

 

___________ ___, 2011

 

PNC Bank, National Association

PNC Real Estate

____________________

____________________

____________________

Attn: ____________________

____________________

 

  Re: [PROPERTY ADDRESS]     Tax Parcel No. ____________ and Tax Parcel No.
____________ (collectively, the "Property")

 

In connection with the above Property, we have attached to this letter the
following materials:

 

1.The [Township/City/Municipality] Zoning Ordinance; and

 

6.Approvals described in paragraph 4 below

 

In response to your request concerning the compliance with applicable codes,
regulations, and ordinances by the Property and that certain _____ story
____________________________ project commonly referred to as
____________________ (the "Project"), please be advised of the following
information as of this date:

 

1.           The __________________________ [name of department] is responsible
for enforcement of construction, building, fire and life safety codes;
processing and issuance of occupancy and building permits; and enforcement of
Zoning Ordinance requirements and other applicable land use regulations with the
City of _____________, [STATE].

 

7.The Property is zoned ___________________________, as defined and described
under Section ___________________ of the Zoning Ordinance. Land uses permitted
within the _______________ Zone include _______________________.

 

8.The Project consists of _________________________________________.

 

 EXHIBIT 6.4(B) - 1 

 

  

9.The Project has obtained the following development approvals, copies of which
are attached (collectively, the "Approvals"): 1

 

(a)          

(b)          

(c)          

 

10.All of the Approvals are in full force and effect, and there are no pending
or threatened applications, appeals, litigation, or other proceedings that could
adversely affect the Approvals or the Project's rights in the Approvals.

 

11.Other than the Approvals, the Project does not need to obtain any other
permits or approvals from any governmental authority or agency to proceed with
its development of the Property.

 

12.Based on the materials available from our records, the contemplated use of
the Property for the construction of the Project as set forth in the Approvals
is not in violation of the Zoning Ordinance and the Project is a permitted use
under the Zoning Ordinance without the necessity of any rezoning, special
exceptions, use permit, variance or other approval. We are not aware of any
other permit or license required by this jurisdiction that a purchaser must
obtain before it may acquire the Property.

 

13.No application for rezoning of the Property, or for a special or conditional
use permit or variance in connection with the Property or the Project, is now
pending. No proceeding to challenge the zoning, or other governmental approval
or use of the Property or the Project is pending, or, to the best of our
knowledge, overtly threatened.

 

14.All processing, permit, and development fees required to have been paid in
connection with the development of the Property and the Project, including any
impact-related fees, have been paid, and no such fees which could have
applicability to the Property or the Project are otherwise pending or
contemplated.

 

15.None of the Approvals, the Project or the Property are subject to any
non-conforming or "grandfathered" status which would prevent the construction,
development or use thereof in the manner shown in the approvals.

 

If you have any additional questions or concerns regarding this matter, please
feel free to contact our offices at __________________________.

 

  Sincerely,       Zoning Officer

 



 

1 Include all applicable approvals, including resolutions, ordinances, tract
maps, plot plans, site plans, conditional use permits, variances, grading
permits, building permits, etc.

 

 EXHIBIT 6.4(B) - 2 

 

 

EXHIBIT 6.4(A) - 1

 

FORM OF GENERAL CONTRACTOR'S CONSENT

 

[to be attached]

 

 EXHIBIT 6.4(A) – 1 - 1 

 

 

EXHIBIT 6.4(A) - 2

 

FORM OF ARCHITECT'S [AND ENGINEER'S] CONSENT

 

[to be attached]

 

   

 

 

EXHIBIT 6.4(A) - 3

 

FORM OF CERTIFICATE OF ARCHITECT [AND ENGINEER]

 

[to be attached]

 

 EXHIBIT 6.4(A) – 3 - 1 

 

 

EXHIBIT 6.5(A)

 

ITEMS TO BE DELIVERED PRIOR TO INITIAL AND SUBSEQUENT CONSTRUCTION DISBURSEMENTS

 

1.Construction Documentation:

 

(a)    Payment and performance bonds satisfying Section 4.16 of the Loan
Agreement.

 

(b)    At lease seventy percent (70%) of the subcontracts under the General
Construction Contract must be bought-out prior to the Initial Construction
Disbursement.

 

2.Other Items:

 

(a)    Building Permits for garages, trash compactors and pavilion

 

   

 

 

EXHIBIT 6.5(B)

 

DATE DOWN ENDORSEMENT OR OTHER EVIDENCE OF A CONTINUING TITLE INSURED FIRST
MORTGAGE LIEN

 

   

 

 

EXHIBIT 7.2

 

FINANCIAL REPORTS

 

Pursuant to the instructions set forth on Exhibit 7.2(A) attached hereto:

 

(a)          As soon as available and in any event within one hundred twenty
(120) days following December 31st of each calendar year, annual statements for
the Borrower and, commencing with the first calendar quarter following the date
upon which the Improvements have been completed, within forty-five (45) days
after the close of each calendar quarter ending March 31, June 30, and September
30, quarterly financial statements for the Borrower, in each case, prepared
using the same accounting principles and methodologies as Historical Statements.
Such financial statements must fairly present the financial condition of the
Borrower as at the end of such fiscal year or quarter, as the case may be. The
foregoing financial statements must be certified by an officer of Borrower as
having been prepared in accordance with past practice, being true, correct and
complete in all material respects and be accompanied by a compliance certificate
in the form attached hereto as Exhibit 4.28(A);

 

(b)          As soon as available and in any event within one hundred twenty
(120) days after the close of each fiscal year, annual financial statements for
each Guarantor which will be in the same form, containing the same types of
information and prepared using the same accounting principles and methodologies
as the Historical Statements. Such financial statements must fairly present the
financial condition of such Guarantor as at the end of such fiscal year. The
foregoing annual reports must be certified by an officer each Guarantor (or such
Guarantor if an individual), respectively, as having been prepared in accordance
with past practice, being true, correct and complete in all material respects
and be accompanied by a compliance certificate in the form attached hereto as
Exhibit 4.28(B).

 

(c)          Within forty-five (45) days after the close of each calendar
quarter ending March 30, June 30, September 30 and December 31, a compliance
certificate of each Guarantor in the form attached hereto as Exhibit 4.28(B)
attaching such Liquidity and Net Worth verification as may be required to
confirm compliance with the Guarantor Financial Covenants.

 

(d)          Within fifteen (15) days after the end of each calendar month
commencing with the first calendar month following the date upon which leasing
activity with respect to the Project begins through to the date upon which
construction of the Improvement is completed, a monthly leasing status report
for the Project in form and detail satisfactory to Lender, certified by Borrower
as being complete and correct in all material respects.

 

(e)          Within forty-five (45) days after the close of each calendar
quarter ending March 31, June 30, September 30 and December 31, for all periods
following the calendar quarter in which construction of the Improvements has
been completed, operating statements and rent rolls, certified by Borrower as
being complete and correct in all material respects.

 

(f)           Such other financial information as may be reasonably requested by
the Lender from time to time to evaluate the financial condition and cash flow
of the Project, the Loan Parties and any related entities.

 

 EXHIBIT 7.2 - 1 

 

 

EXHIBIT 7.2(A)

 

INSTRUCTIONS FOR FINANCIAL REPORTING

 

Provide all financial statements and other financial reporting through one of
the following methods:

 

1.           Email:

 

16.         Regular mail:

 

Include your PNC loan number or loan name on all correspondence. The person PNC
should contact regarding financial statements and financial reporting is
_______________________ (email:___________________;
phone:_________________________).

 



   

